
	

  S 47 ENR: Violence Against Women Reauthorization Act of 2013
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		One Hundred Thirteenth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and thirteen
		 S. 47
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To reauthorize the Violence Against Women
		  Act of 1994.
	
	
		1.Short titleThis Act may be cited as the
			 Violence Against Women Reauthorization
			 Act of 2013.
		2.Table of contentsThe table of contents for this Act is as
			 follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Universal definitions and grant conditions.
				Sec. 4. Effective date.
				TITLE I—Enhancing judicial and law enforcement tools to combat
				violence against women
				Sec. 101. Stop grants.
				Sec. 102. Grants to encourage arrest policies and enforcement
				of protection orders.
				Sec. 103. Legal assistance for victims.
				Sec. 104. Consolidation of grants to support families in the
				justice system.
				Sec. 105. Sex offender management.
				Sec. 106. Court-appointed special advocate program.
				Sec. 107. Criminal provision relating to stalking, including
				cyberstalking.
				Sec. 108. Outreach and services to underserved populations
				grant.
				Sec. 109. Culturally specific services grant.
				TITLE II—Improving services for victims of domestic violence,
				dating violence, sexual assault, and stalking
				Sec. 201. Sexual assault services program.
				Sec. 202. Rural domestic violence, dating violence, sexual
				assault, stalking, and child abuse enforcement assistance.
				Sec. 203. Training and services to end violence against women
				with disabilities grants.
				Sec. 204. Enhanced training and services to end abuse in later
				life.
				TITLE III—Services, protection, and justice for young victims of
				violence
				Sec. 301. Rape prevention and education grant.
				Sec. 302. Creating hope through
				outreach, options, services, and education for children and youth.
				Sec. 303. Grants to combat violent crimes on
				campuses.
				Sec. 304. Campus sexual violence, domestic violence, dating
				violence, and stalking education and prevention.
				TITLE IV—Violence reduction practices
				Sec. 401. Study conducted by the centers for disease control
				and prevention.
				Sec. 402. Saving money and reducing tragedies through
				prevention grants.
				TITLE V—Strengthening the healthcare system’s response to
				domestic violence, dating violence, sexual assault, and stalking
				Sec. 501. Consolidation of grants to strengthen the healthcare
				system’s response to domestic violence, dating violence, sexual assault, and
				stalking.
				TITLE VI—Safe homes for victims of domestic violence, dating
				violence, sexual assault, and stalking
				Sec. 601. Housing protections for victims of domestic violence,
				dating violence, sexual assault, and stalking.
				Sec. 602. Transitional housing assistance grants for victims of
				domestic violence, dating violence, sexual assault, and stalking.
				Sec. 603. Addressing the housing needs of victims of domestic
				violence, dating violence, sexual assault, and stalking.
				TITLE VII—Economic security for victims of violence
				Sec. 701. National Resource Center on Workplace Responses to
				assist victims of domestic and sexual violence.
				TITLE VIII—Protection of battered immigrants
				Sec. 801. U nonimmigrant definition.
				Sec. 802. Annual report on immigration applications made by
				victims of abuse.
				Sec. 803. Protection for children of VAWA
				self-petitioners.
				Sec. 804. Public charge.
				Sec. 805. Requirements applicable to U visas.
				Sec. 806. Hardship waivers.
				Sec. 807. Protections for a fiancée or fiancé of a
				citizen.
				Sec. 808. Regulation of international marriage
				brokers.
				Sec. 809. Eligibility of crime and trafficking victims in the
				Commonwealth of the Northern Mariana Islands to adjust status.
				Sec. 810. Disclosure of information for national security
				purposes.
				TITLE IX—Safety for Indian women
				Sec. 901. Grants to Indian tribal governments.
				Sec. 902. Grants to Indian tribal coalitions.
				Sec. 903. Consultation.
				Sec. 904. Tribal jurisdiction over crimes of domestic
				violence.
				Sec. 905. Tribal protection orders.
				Sec. 906. Amendments to the Federal assault
				statute.
				Sec. 907. Analysis and research on violence against Indian
				women.
				Sec. 908. Effective dates; pilot project.
				Sec. 909. Indian law and order commission; Report on the Alaska
				Rural Justice and Law Enforcement Commission.
				Sec. 910. Special rule for the State of Alaska.
				TITLE X—SAFER Act
				Sec. 1001. Short
				title.
				Sec. 1002. Debbie
				Smith grants for auditing sexual assault evidence backlogs.
				Sec. 1003. Reports to
				Congress.
				Sec. 1004. Reducing
				the rape kit backlog.
				Sec. 1005. Oversight and accountability.
				Sec. 1006. Sunset.
				TITLE XI—Other matters
				Sec. 1101. Sexual abuse in custodial settings.
				Sec. 1102. Anonymous online harassment.
				Sec. 1103. Stalker database.
				Sec. 1104. Federal victim assistants
				reauthorization.
				Sec. 1105. Child abuse training programs for judicial personnel
				and practitioners reauthorization.
				TITLE XII—Trafficking victims protection
				Subtitle A—Combating international trafficking in
				persons
				Sec. 1201. Regional strategies for combating trafficking in
				persons.
				Sec. 1202. Partnerships against significant trafficking in
				persons.
				Sec. 1203. Protection and assistance for victims of
				trafficking.
				Sec. 1204. Minimum standards for the elimination of
				trafficking.
				Sec. 1205. Best practices in trafficking in persons
				eradication.
				Sec. 1206. Protections for domestic workers and other
				nonimmigrants.
				Sec. 1207. Prevention of child marriage.
				Sec. 1208. Child soldiers.
				Subtitle B—Combating Trafficking in Persons in the United
				States
				PART I—Penalties against traffickers and other crimes
				Sec. 1211. Criminal trafficking offenses.
				Sec. 1212. Civil remedies; clarifying definition.
				PART II—Ensuring availability of possible witnesses and
				informants
				Sec. 1221. Protections for trafficking victims who cooperate
				with law enforcement.
				Sec. 1222. Protection against fraud in foreign labor
				contracting.
				PART III—Ensuring interagency coordination and expanded
				reporting
				Sec. 1231. Reporting requirements for the Attorney
				General.
				Sec. 1232. Reporting requirements for the Secretary of
				Labor.
				Sec. 1233. Information sharing to combat child labor and slave
				labor.
				Sec. 1234. Government training efforts to include the
				Department of Labor.
				Sec. 1235. GAO report on the use of foreign labor
				contractors.
				Sec. 1236. Accountability.
				PART IV—Enhancing State and local efforts to combat trafficking in
				persons
				Sec. 1241. Assistance for domestic minor sex trafficking
				victims.
				Sec. 1242. Expanding local law enforcement grants for
				investigations and prosecutions of trafficking.
				Sec. 1243. Model State criminal law protection for child
				trafficking victims and survivors.
				Subtitle C—Authorization of appropriations
				Sec. 1251. Adjustment of authorization levels for the
				Trafficking Victims Protection Act of 2000.
				Sec. 1252. Adjustment of authorization levels for the
				Trafficking Victims Protection Reauthorization Act of 2005.
				Subtitle D—Unaccompanied Alien Children
				Sec. 1261. Appropriate custodial settings for unaccompanied
				minors who reach the age of majority while in Federal custody.
				Sec. 1262. Appointment of child advocates for unaccompanied
				minors.
				Sec. 1263. Access to Federal foster care and unaccompanied
				refugee minor protections for certain U Visa recipients.
				Sec. 1264. GAO study of the effectiveness of border
				screenings.
			
		3.Universal definitions and grant
			 conditions
			(a)DefinitionsSubsection (a) of section 40002 of the
			 Violence Against Women Act of 1994 (42 U.S.C. 13925(a)) is amended—
				(1)by striking paragraphs (5), (17), (18),
			 (23), (29), (33), (36), and (37);
				(2)by redesignating—
					(A)paragraphs (34) and (35) as paragraphs (41)
			 and (42), respectively;
					(B)paragraphs (30), (31), and (32) as
			 paragraphs (36), (37), and (38), respectively;
					(C)paragraphs (24) through (28) as paragraphs
			 (30) through (34), respectively;
					(D)paragraphs (21) and (22) as paragraphs (26)
			 and (27), respectively;
					(E)paragraphs (19) and (20) as paragraphs (23)
			 and (24), respectively;
					(F)paragraphs (10) through (16) as paragraphs
			 (13) through (19), respectively;
					(G)paragraphs (6), (7), (8), and (9) as
			 paragraphs (8), (9), (10), and (11), respectively; and
					(H)paragraphs (1), (2), (3), and (4) as
			 paragraphs (2), (3), (4), and (5), respectively;
					(3)by inserting before paragraph (2), as
			 redesignated, the following:
					
						(1)Alaska Native villageThe term Alaska Native village
				has the same meaning given such term in the Alaska Native Claims Settlement Act
				(43 U.S.C. 1601 et
				seq.).
						;
				(4)in paragraph (3), as redesignated, by
			 striking serious harm. and inserting serious harm to an
			 unemancipated minor.;
				(5)in paragraph (4), as redesignated, by
			 striking The term through that— and inserting
			 The term community-based organization means a nonprofit,
			 nongovernmental, or tribal organization that serves a specific geographic
			 community that—;
				(6)by inserting after paragraph (5), as
			 redesignated, the following:
					
						(6)Culturally specificThe term culturally specific
				means primarily directed toward racial and ethnic minority groups (as defined
				in section 1707(g) of the Public Health Service Act (42 U.S.C.
				300u–6(g)).
						(7)Culturally specific servicesThe term culturally specific
				services means community-based services that include culturally relevant
				and linguistically specific services and resources to culturally specific
				communities.
						;
				(7)in paragraph (8), as redesignated, by
			 inserting or intimate partner after former spouse
			 and as a spouse;
				(8)by inserting after paragraph (11), as
			 redesignated, the following:
					
						(12)HomelessThe term homeless has the
				meaning provided in section
				41403(6).
						;
				(9)in paragraph (18), as redesignated, by
			 inserting or Village Public Safety Officers after
			 governmental victim services programs;
				(10)in paragraph (19), as redesignated, by
			 inserting at the end the following:
					
						Intake or referral, by itself, does
				not constitute legal
				assistance.;
				(11)by inserting after paragraph (19), as
			 redesignated, the following:
					
						(20)Personally identifying information or
				personal informationThe term
				personally identifying information or personal
				information means individually identifying information for or about an
				individual including information likely to disclose the location of a victim of
				domestic violence, dating violence, sexual assault, or stalking, regardless of
				whether the information is encoded, encrypted, hashed, or otherwise protected,
				including—
							(A)a first and last name;
							(B)a home or other physical address;
							(C)contact information (including a postal,
				e-mail or Internet protocol address, or telephone or facsimile number);
							(D)a social security number, driver license
				number, passport number, or student identification number; and
							(E)any other information, including date of
				birth, racial or ethnic background, or religious affiliation, that would serve
				to identify any individual.
							(21)Population specific
				organizationThe term
				population specific organization means a nonprofit,
				nongovernmental organization that primarily serves members of a specific
				underserved population and has demonstrated experience and expertise providing
				targeted services to members of that specific underserved population.
						(22)Population specific servicesThe term population specific
				services means victim-centered services that address the safety, health,
				economic, legal, housing, workplace, immigration, confidentiality, or other
				needs of victims of domestic violence, dating violence, sexual assault, or
				stalking, and that are designed primarily for and are targeted to a specific
				underserved
				population.
						;
				(12)in paragraph (23), as redesignated, by
			 striking services and inserting
			 assistance;
				(13)by inserting after paragraph (24), as
			 redesignated, the following:
					
						(25)Rape crisis centerThe term rape crisis center
				means a nonprofit, nongovernmental, or tribal organization, or governmental
				entity in a State other than a Territory that provides intervention and related
				assistance, as specified in section 41601(b)(2)(C), to victims of sexual
				assault without regard to their age. In the case of a governmental entity, the
				entity may not be part of the criminal justice system (such as a law
				enforcement agency) and must be able to offer a comparable level of
				confidentiality as a nonprofit entity that provides similar victim
				services.
						;
				(14)in paragraph (26), as redesignated—
					(A)in subparagraph (A), by striking
			 or after the semicolon;
					(B)in subparagraph (B), by striking the period
			 and inserting ; or; and
					(C)by inserting at the end the
			 following:
						
							(C)any federally recognized Indian
				tribe.
							;
				
					(15)in paragraph (27), as redesignated—
					(A)by striking 52 and inserting
			 57; and
					(B)by striking 150,000 and
			 inserting 250,000;
					(16)by inserting after paragraph (27), as
			 redesignated, the following:
					
						(28)Sex traffickingThe term sex trafficking means
				any conduct proscribed by section 1591 of title 18, United States Code, whether
				or not the conduct occurs in interstate or foreign commerce or within the
				special maritime and territorial jurisdiction of the United States.
						(29)Sexual
				assaultThe term sexual
				assault means any nonconsensual sexual act proscribed by Federal,
				tribal, or State law, including when the victim lacks capacity to
				consent.
						;
				(17)by inserting after paragraph (34), as
			 redesignated, the following:
					
						(35)Tribal coalitionThe term tribal coalition
				means an established nonprofit, nongovernmental Indian organization, Alaska
				Native organization, or a Native Hawaiian organization that—
							(A)provides education, support, and technical
				assistance to member Indian service providers in a manner that enables those
				member providers to establish and maintain culturally appropriate services,
				including shelter and rape crisis services, designed to assist Indian women and
				the dependents of those women who are victims of domestic violence, dating
				violence, sexual assault, and stalking; and
							(B)is comprised of board and general members
				that are representative of—
								(i)the member service providers described in
				subparagraph (A); and
								(ii)the tribal communities in which the
				services are being
				provided.
								;
				(18)by inserting after paragraph (38), as
			 redesignated, the following:
					
						(39)Underserved populationsThe term underserved
				populations means populations who face barriers in accessing and using
				victim services, and includes populations underserved because of geographic
				location, religion, sexual orientation, gender identity, underserved racial and
				ethnic populations, populations underserved because of special needs (such as
				language barriers, disabilities, alienage status, or age), and any other
				population determined to be underserved by the Attorney General or by the
				Secretary of Health and Human Services, as appropriate.
						(40)Unit of local governmentThe term unit of local
				government means any city, county, township, town, borough, parish,
				village, or other general purpose political subdivision of a
				State.
						;
				and
				(19)by inserting after paragraph (42), as
			 redesignated, the following:
					
						(43)Victim service providerThe term victim service
				provider means a nonprofit, nongovernmental or tribal organization or
				rape crisis center, including a State or tribal coalition, that assists or
				advocates for domestic violence, dating violence, sexual assault, or stalking
				victims, including domestic violence shelters, faith-based organizations, and
				other organizations, with a documented history of effective work concerning
				domestic violence, dating violence, sexual assault, or stalking.
						(44)Victim services or servicesThe terms victim services and
				services mean services provided to victims of domestic violence,
				dating violence, sexual assault, or stalking, including telephonic or web-based
				hotlines, legal advocacy, economic advocacy, emergency and transitional
				shelter, accompaniment and advocacy through medical, civil or criminal justice,
				immigration, and social support systems, crisis intervention, short-term
				individual and group support services, information and referrals, culturally
				specific services, population specific services, and other related supportive
				services.
						(45)YouthThe term youth means a person
				who is 11 to 24 years
				old.
						.
				(b)Grants conditionsSubsection (b) of section 40002 of the
			 Violence Against Women Act of 1994 (42 U.S.C. 13925(b)) is amended—
				(1)in paragraph (2)—
					(A)in subparagraph (B), by striking clauses
			 (i) and (ii) and inserting the following:
						
							(i)disclose, reveal, or release any personally
				identifying information or individual information collected in connection with
				services requested, utilized, or denied through grantees' and subgrantees'
				programs, regardless of whether the information has been encoded, encrypted,
				hashed, or otherwise protected; or
							(ii)disclose, reveal, or release individual
				client information without the informed, written, reasonably time-limited
				consent of the person (or in the case of an unemancipated minor, the minor and
				the parent or guardian or in the case of legal incapacity, a court-appointed
				guardian) about whom information is sought, whether for this program or any
				other Federal, State, tribal, or territorial grant program, except that consent
				for release may not be given by the abuser of the minor, incapacitated person,
				or the abuser of the other parent of the minor.
							If a minor or a person with a
				legally appointed guardian is permitted by law to receive services without the
				parent’s or guardian’s consent, the minor or person with a guardian may release
				information without additional
				consent.;
					(B)by amending subparagraph (D), to read as
			 follows:
						
							(D)Information sharing
								(i)Grantees and subgrantees may share—
									(I)nonpersonally identifying data in the
				aggregate regarding services to their clients and nonpersonally identifying
				demographic information in order to comply with Federal, State, tribal, or
				territorial reporting, evaluation, or data collection requirements;
									(II)court-generated information and law
				enforcement-generated information contained in secure, governmental registries
				for protection order enforcement purposes; and
									(III)law enforcement-generated and
				prosecution-generated information necessary for law enforcement and prosecution
				purposes.
									(ii)In no circumstances may—
									(I)an adult, youth, or child victim of
				domestic violence, dating violence, sexual assault, or stalking be required to
				provide a consent to release his or her personally identifying information as a
				condition of eligibility for the services provided by the grantee or
				subgrantee;
									(II)any personally identifying information be
				shared in order to comply with Federal, tribal, or State reporting, evaluation,
				or data collection requirements, whether for this program or any other Federal,
				tribal, or State grant
				program.
									;
					(C)by redesignating subparagraph (E) as
			 subparagraph (F);
					(D)by inserting after subparagraph (D) the
			 following:
						
							(E)Statutorily mandated reports of abuse or
				neglectNothing in this
				section prohibits a grantee or subgrantee from reporting suspected abuse or
				neglect, as those terms are defined and specifically mandated by the State or
				tribe involved.
							;
				and
					(E)by inserting after subparagraph (F), as
			 redesignated, the following:
						
							(G)Confidentiality assessment and
				assurancesGrantees and
				subgrantees must document their compliance with the confidentiality and privacy
				provisions required under this
				section.
							;
					(2)by striking paragraph (3) and inserting the
			 following:
					
						(3)Approved activitiesIn carrying out the activities under this
				title, grantees and subgrantees may collaborate with or provide information to
				Federal, State, local, tribal, and territorial public officials and agencies to
				develop and implement policies and develop and promote State, local, or tribal
				legislation or model codes designed to reduce or eliminate domestic violence,
				dating violence, sexual assault, and
				stalking.
						;
				(3)in paragraph (7), by inserting at the end
			 the following:
					Final reports of such
			 evaluations shall be made available to the public via the agency’s
			 website.; and(4)by inserting after paragraph (11) the
			 following:
					
						(12)Delivery of legal assistanceAny grantee or subgrantee providing legal
				assistance with funds awarded under this title shall comply with the
				eligibility requirements in section 1201(d) of the Violence Against Women Act
				of 2000 (42 U.S.C. 3796gg–6(d)).
						(13)Civil Rights
							(A)NondiscriminationNo person in the United States shall, on
				the basis of actual or perceived race, color, religion, national origin, sex,
				gender identity (as defined in paragraph 249(c)(4) of title 18, United States
				Code), sexual orientation, or disability, be excluded from participation in, be
				denied the benefits of, or be subjected to discrimination under any program or
				activity funded in whole or in part with funds made available under the
				Violence Against Women Act of 1994 (title IV of Public Law 103–322; 108 Stat.
				1902), the Violence Against Women Act of 2000 (division B of Public Law
				106–386; 114 Stat. 1491), the Violence Against Women and Department of Justice
				Reauthorization Act of 2005 (title IX of Public Law 109–162; 119 Stat. 3080),
				the Violence Against Women Reauthorization
				Act of 2013, and any other program or activity funded in whole or
				in part with funds appropriated for grants, cooperative agreements, and other
				assistance administered by the Office on Violence Against Women.
							(B)ExceptionIf sex segregation or sex-specific
				programming is necessary to the essential operation of a program, nothing in
				this paragraph shall prevent any such program or activity from consideration of
				an individual’s sex. In such circumstances, grantees may meet the requirements
				of this paragraph by providing comparable services to individuals who cannot be
				provided with the sex-segregated or sex-specific programming.
							(C)DiscriminationThe authority of the Attorney General and
				the Office of Justice Programs to enforce this paragraph shall be the same as
				it is under section 3789d of title 42, United States Code.
							(D)ConstructionNothing contained in this paragraph shall
				be construed, interpreted, or applied to supplant, displace, preempt, or
				otherwise diminish the responsibilities and liabilities under other State or
				Federal civil rights law, whether statutory or common.
							(14)Clarification of victim services and legal
				assistanceVictim services
				and legal assistance under this title also include services and assistance to
				victims of domestic violence, dating violence, sexual assault, or stalking who
				are also victims of severe forms of trafficking in persons as defined by
				section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C.
				7102).
						(15)Conferral
							(A)In generalThe Office on Violence Against Women shall
				establish a biennial conferral process with State and tribal coalitions and
				technical assistance providers who receive funding through grants administered
				by the Office on Violence Against Women and authorized by this Act, and other
				key stakeholders.
							(B)Areas coveredThe areas of conferral under this paragraph
				shall include—
								(i)the administration of grants;
								(ii)unmet needs;
								(iii)promising practices in the field;
				and
								(iv)emerging trends.
								(C)Initial conferralThe first conferral shall be initiated not
				later than 6 months after the date of enactment of the
				Violence Against Women Reauthorization Act of
				2013.
							(D)ReportNot later than 90 days after the conclusion
				of each conferral period, the Office on Violence Against Women shall publish a
				comprehensive report that—
								(i)summarizes the issues presented during
				conferral and what, if any, policies it intends to implement to address those
				issues;
								(ii)is made available to the public on the
				Office on Violence Against Women’s website and submitted to the Committee on
				the Judiciary of the Senate and the Committee on the Judiciary of the House of
				Representatives.
								(16)AccountabilityAll grants awarded by the Attorney General
				under this Act shall be subject to the following accountability
				provisions:
							(A)Audit requirement
								(i)In generalBeginning in the first fiscal year
				beginning after the date of the enactment of this Act, and in each fiscal year
				thereafter, the Inspector General of the Department of Justice shall conduct
				audits of recipients of grants under this Act to prevent waste, fraud, and
				abuse of funds by grantees. The Inspector General shall determine the
				appropriate number of grantees to be audited each year.
								(ii)DefinitionIn this paragraph, the term
				unresolved audit finding means a finding in the final audit report
				of the Inspector General of the Department of Justice that the audited grantee
				has utilized grant funds for an unauthorized expenditure or otherwise
				unallowable cost that is not closed or resolved within 12 months from the date
				when the final audit report is issued.
								(iii)Mandatory exclusionA recipient of grant funds under this Act
				that is found to have an unresolved audit finding shall not be eligible to
				receive grant funds under this Act during the following 2 fiscal years.
								(iv)PriorityIn awarding grants under this Act, the
				Attorney General shall give priority to eligible entities that did not have an
				unresolved audit finding during the 3 fiscal years prior to submitting an
				application for a grant under this Act.
								(v)ReimbursementIf an entity is awarded grant funds under
				this Act during the 2-fiscal-year period in which the entity is barred from
				receiving grants under paragraph (2), the Attorney General shall—
									(I)deposit an amount equal to the grant funds
				that were improperly awarded to the grantee into the General Fund of the
				Treasury; and
									(II)seek to recoup the costs of the repayment
				to the fund from the grant recipient that was erroneously awarded grant
				funds.
									(B)Nonprofit organization
				requirements
								(i)DefinitionFor purposes of this paragraph and the
				grant programs described in this Act, the term nonprofit
				organization means an organization that is described in section
				501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation
				under section 501(a) of such Code.
								(ii)ProhibitionThe Attorney General may not award a grant
				under any grant program described in this Act to a nonprofit organization that
				holds money in offshore accounts for the purpose of avoiding paying the tax
				described in section 511(a) of the Internal Revenue Code of 1986.
								(iii)DisclosureEach nonprofit organization that is awarded
				a grant under a grant program described in this Act and uses the procedures
				prescribed in regulations to create a rebuttable presumption of reasonableness
				for the compensation of its officers, directors, trustees and key employees,
				shall disclose to the Attorney General, in the application for the grant, the
				process for determining such compensation, including the independent persons
				involved in reviewing and approving such compensation, the comparability data
				used, and contemporaneous substantiation of the deliberation and decision. Upon
				request, the Attorney General shall make the information disclosed under this
				subsection available for public inspection.
								(C)Conference expenditures
								(i)LimitationNo amounts authorized to be appropriated to
				the Department of Justice under this Act may be used by the Attorney General,
				or by any individual or organization awarded discretionary funds through a
				cooperative agreement under this Act, to host or support any expenditure for
				conferences that uses more than $20,000 in Department funds, unless the Deputy
				Attorney General or such Assistant Attorney Generals, Directors, or principal
				deputies as the Deputy Attorney General may designate, provides prior written
				authorization that the funds may be expended to host a conference.
								(ii)Written approvalWritten approval under clause (i) shall
				include a written estimate of all costs associated with the conference,
				including the cost of all food and beverages, audiovisual equipment, honoraria
				for speakers, and any entertainment.
								(iii)ReportThe Deputy Attorney General shall submit an
				annual report to the Committee on the Judiciary of the Senate and the Committee
				on the Judiciary of the House of Representatives on all approved conference
				expenditures referenced in this paragraph.
								(D)Annual certificationBeginning in the first fiscal year
				beginning after the date of the enactment of this Act, the Attorney General
				shall submit, to the Committee on the Judiciary and the Committee on
				Appropriations of the Senate and the Committee on the Judiciary and the
				Committee on Appropriations of the House of Representatives, an annual
				certification that—
								(i)all audits issued by the Office of the
				Inspector General under paragraph (1) have been completed and reviewed by the
				appropriate Assistant Attorney General or Director;
								(ii)all mandatory exclusions required under
				subparagraph (A)(iii) have been issued;
								(iii)all reimbursements required under
				subparagraph (A)(v) have been made; and
								(iv)includes a list of any grant recipients
				excluded under subparagraph (A) from the previous
				year.
								.
				4.Effective
			 dateExcept as otherwise
			 specifically provided in this Act, the provisions of titles I, II, III, IV,
			 VII, and sections 3, 602, 901, and 902 of this Act shall not take effect until
			 the beginning of the fiscal year following the date of enactment of this
			 Act.
		IEnhancing judicial and law enforcement
			 tools to combat violence against women
			101.Stop grantsTitle I of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is amended—
				(1)in section 1001(a)(18) (42 U.S.C.
			 3793(a)(18)), by striking $225,000,000 for each of fiscal years 2007
			 through 2011 and inserting $222,000,000 for each of fiscal years
			 2014 through 2018;
				(2)in section 2001(b) (42 U.S.C.
			 3796gg(b))—
					(A)in the matter preceding paragraph
			 (1)—
						(i)by striking equipment and
			 inserting resources; and
						(ii)by inserting for the protection and
			 safety of victims, after women,;
						(B)in paragraph (1), by striking sexual
			 assault and all that follows through dating violence and
			 inserting domestic violence, dating violence, sexual assault, and
			 stalking, including the appropriate use of nonimmigrant status under
			 subparagraphs (T) and (U) of section 101(a)(15) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a));
					(C)in paragraph (2), by striking sexual
			 assault and domestic violence and inserting domestic violence,
			 dating violence, sexual assault, and stalking;
					(D)in paragraph (3), by striking sexual
			 assault and domestic violence and inserting domestic violence,
			 dating violence, sexual assault, and stalking, as well as the appropriate
			 treatment of victims;
					(E)in paragraph (4)—
						(i)by striking sexual assault and
			 domestic violence and inserting domestic violence, dating
			 violence, sexual assault, and stalking; and
						(ii)by inserting , classifying,
			 after identifying;
						(F)in paragraph (5)—
						(i)by inserting and legal
			 assistance after victim services;
						(ii)by striking domestic violence and
			 dating violence and inserting domestic violence, dating
			 violence, and stalking; and
						(iii)by striking sexual assault and
			 domestic violence and inserting domestic violence, dating
			 violence, sexual assault, and stalking;
						(G)by striking paragraph (6) and redesignating
			 paragraphs (7) through (14) as paragraphs (6) through (13),
			 respectively;
					(H)in paragraph (6), as redesignated by
			 subparagraph (G), by striking sexual assault and domestic
			 violence and inserting domestic violence, dating violence,
			 sexual assault, and stalking;
					(I)in paragraph (7), as redesignated by
			 subparagraph (G), by striking and dating violence and inserting
			 dating violence, and stalking;
					(J)in paragraph (9), as redesignated by
			 subparagraph (G), by striking domestic violence or sexual
			 assault and inserting  domestic violence, dating violence,
			 sexual assault, or stalking;
					(K)in paragraph (12), as redesignated by
			 subparagraph (G)—
						(i)in subparagraph (A), by striking
			 triage protocols to ensure that dangerous or potentially lethal cases
			 are identified and prioritized and inserting the use of
			 evidence-based indicators to assess the risk of domestic and dating violence
			 homicide and prioritize dangerous or potentially lethal cases;
			 and
						(ii)by striking and at the
			 end;
						(L)in paragraph (13), as redesignated by
			 subparagraph (G)—
						(i)by striking to provide and
			 inserting providing;
						(ii)by striking nonprofit
			 nongovernmental;
						(iii)by striking the comma after local
			 governments;
						(iv)in the matter following subparagraph (C),
			 by striking paragraph (14) and inserting paragraph
			 (13); and
						(v)by striking the period at the end and
			 inserting a semicolon; and
						(M)by inserting after paragraph (13), as
			 redesignated by subparagraph (G), the following:
						
							(14)developing and promoting State, local, or
				tribal legislation and policies that enhance best practices for responding to
				domestic violence, dating violence, sexual assault, and stalking;
							(15)developing, implementing, or enhancing
				Sexual Assault Response Teams, or other similar coordinated community responses
				to sexual assault;
							(16)developing and strengthening policies,
				protocols, best practices, and training for law enforcement agencies and
				prosecutors relating to the investigation and prosecution of sexual assault
				cases and the appropriate treatment of victims;
							(17)developing, enlarging, or strengthening
				programs addressing sexual assault against men, women, and youth in
				correctional and detention settings;
							(18)identifying and conducting inventories of
				backlogs of sexual assault evidence collection kits and developing protocols
				and policies for responding to and addressing such backlogs, including
				protocols and policies for notifying and involving victims;
							(19)developing, enlarging, or strengthening
				programs and projects to provide services and responses targeting male and
				female victims of domestic violence, dating violence, sexual assault, or
				stalking, whose ability to access traditional services and responses is
				affected by their sexual orientation or gender identity, as defined in section
				249(c) of title 18, United States Code; and
							(20)developing, enhancing, or strengthening
				prevention and educational programming to address domestic violence, dating
				violence, sexual assault, or stalking, with not more than 5 percent of the
				amount allocated to a State to be used for this
				purpose.
							;
				
					(3)in section 2007 (42 U.S.C.
			 3796gg–1)—
					(A)in subsection (a), by striking
			 nonprofit nongovernmental victim service programs and inserting
			 victim service providers;
					(B)in subsection (b)(6), by striking
			 (not including populations of Indian tribes);
					(C)in subsection (c)—
						(i)by striking paragraph (2) and inserting the
			 following:
							
								(2)grantees and subgrantees shall develop a
				plan for implementation and shall consult and coordinate with—
									(A)the State sexual assault coalition;
									(B)the State domestic violence
				coalition;
									(C)the law enforcement entities within the
				State;
									(D)prosecution offices;
									(E)State and local courts;
									(F)Tribal governments in those States with
				State or federally recognized Indian tribes;
									(G)representatives from underserved
				populations, including culturally specific populations;
									(H)victim service providers;
									(I)population specific organizations;
				and
									(J)other entities that the State or the
				Attorney General identifies as needed for the planning
				process;
									;
						(ii)by redesignating paragraph (3) as paragraph
			 (4);
						(iii)by inserting after paragraph (2), as
			 amended by clause (i), the following:
							
								(3)grantees shall coordinate the State
				implementation plan described in paragraph (2) with the State plans described
				in section 307 of the Family Violence Prevention and Services Act (42 U.S.C.
				10407) and the programs described in section 1404 of the Victims of Crime Act
				of 1984 (42 U.S.C. 10603) and section 393A of the Public Health Service Act (42
				U.S.C.
				280b–1b).
								;
						(iv)in paragraph (4), as redesignated by clause
			 (ii)—
							(I)in subparagraph (A), by striking and
			 not less than 25 percent shall be allocated for prosecutors;
							(II)by redesignating subparagraphs (B) and (C)
			 as subparagraphs (C) and (D);
							(III)by inserting after subparagraph (A), the
			 following:
								
									(B)not less than 25 percent shall be allocated
				for prosecutors;
									;
				and
							(IV)in subparagraph (D) as redesignated by
			 subclause (II) by striking for and inserting to;
			 and
							(v)by adding at the end the following:
							
								(5)not later than 2 years after the date of
				enactment of this Act, and every year thereafter, not less than 20 percent of
				the total amount granted to a State under this subchapter shall be allocated
				for programs or projects in 2 or more allocations listed in paragraph (4) that
				meaningfully address sexual assault, including stranger rape, acquaintance
				rape, alcohol or drug-facilitated rape, and rape within the context of an
				intimate partner
				relationship.
								;
						(D)by striking subsection (d) and inserting
			 the following:
						
							(d)Application requirementsAn application for a grant under this
				section shall include—
								(1)the certifications of qualification
				required under subsection (c);
								(2)proof of compliance with the requirements
				for the payment of forensic medical exams and judicial notification, described
				in section 2010;
								(3)proof of compliance with the requirements
				for paying fees and costs relating to domestic violence and protection order
				cases, described in section 2011 of this title;
								(4)proof of compliance with the requirements
				prohibiting polygraph examinations of victims of sexual assault, described in
				section 2013 of this title;
								(5)an implementation plan required under
				subsection (i); and
								(6)any other documentation that the Attorney
				General may
				require.
								;
					(E)in subsection (e)—
						(i)in paragraph (2)—
							(I)in subparagraph (A), by striking
			 domestic violence and sexual assault and inserting
			 domestic violence, dating violence, sexual assault, and
			 stalking; and
							(II)in subparagraph (D), by striking
			 linguistically and; and
							(ii)by adding at the end the following:
							
								(3)ConditionsIn disbursing grants under this part, the
				Attorney General may impose reasonable conditions on grant awards to ensure
				that the States meet statutory, regulatory, and other program
				requirements.
								;
						(F)in subsection (f), by striking the period
			 at the end and inserting , except that, for purposes of this subsection,
			 the costs of the projects for victim services or tribes for which there is an
			 exemption under section 40002(b)(1) of the Violence Against Women Act of 1994
			 (42 U.S.C. 13925(b)(1)) shall not count toward the total costs of the
			 projects.; and
					(G)by adding at the end the following:
						
							(i)Implementation plansA State applying for a grant under this
				part shall—
								(1)develop an implementation plan in
				consultation with the entities listed in subsection (c)(2), that identifies how
				the State will use the funds awarded under this part, including how the State
				will meet the requirements of subsection (c)(5); and
								(2)submit to the Attorney General—
									(A)the implementation plan developed under
				paragraph (1);
									(B)documentation from each member of the
				planning committee as to their participation in the planning process;
									(C)documentation from the prosecution, law
				enforcement, court, and victim services programs to be assisted,
				describing—
										(i)the need for the grant funds;
										(ii)the intended use of the grant funds;
										(iii)the expected result of the grant funds;
				and
										(iv)the demographic characteristics of the
				populations to be served, including age, disability, race, ethnicity, and
				language background;
										(D)a description of how the State will ensure
				that any subgrantees will consult with victim service providers during the
				course of developing their grant applications in order to ensure that the
				proposed activities are designed to promote the safety, confidentiality, and
				economic independence of victims;
									(E)demographic data on the distribution of
				underserved populations within the State and a description of how the State
				will meet the needs of underserved populations, including the minimum
				allocation for population specific services required under subsection
				(c)(4)(C);
									(F)a description of how the State plans to
				meet the regulations issued pursuant to subsection (e)(2);
									(G)goals and objectives for reducing domestic
				violence-related homicides within the State; and
									(H)any other information requested by the
				Attorney General.
									(j)Reallocation of fundsA State may use any returned or remaining
				funds for any authorized purpose under this part if—
								(1)funds from a subgrant awarded under this
				part are returned to the State; or
								(2)the State does not receive sufficient
				eligible applications to award the full funding within the allocations in
				subsection (c)(4)
								;
				
					(4)in section 2010 (42 U.S.C.
			 3796gg–4)—
					(A)in subsection (a), by striking paragraph
			 (1) and inserting the following:
						
							(1)In generalA State, Indian tribal government, or unit
				of local government shall not be entitled to funds under this subchapter unless
				the State, Indian tribal government, unit of local government, or another
				governmental entity—
								(A)incurs the full out-of-pocket cost of
				forensic medical exams described in subsection (b) for victims of sexual
				assault; and
								(B)coordinates with health care providers in
				the region to notify victims of sexual assault of the availability of rape
				exams at no cost to the
				victims.
								;
					(B)in subsection (b)—
						(i)in paragraph (1), by inserting
			 or after the semicolon;
						(ii)in paragraph (2), by striking ;
			 or and inserting a period; and
						(iii)by striking paragraph (3); and
						(C)by amending subsection (d) to read as
			 follows:
						
							(d)Noncooperation
								(1)In generalTo be in compliance with this section, a
				State, Indian tribal government, or unit of local government shall comply with
				subsection (b) without regard to whether the victim participates in the
				criminal justice system or cooperates with law enforcement.
								(2)Compliance periodStates, territories, and Indian tribal
				governments shall have 3 years from the date of enactment of this Act to come
				into compliance with this section.
								;
				and
					(5)in section 2011(a)(1) (42 U.S.C.
			 3796gg–5(a)(1))—
					(A)by inserting modification,
			 enforcement, dismissal, withdrawal after registration,
			 each place it appears;
					(B)by inserting “, dating violence, sexual
			 assault, or stalking” after “felony domestic violence”; and
					(C)by striking victim of domestic
			 violence and all that follows through sexual assault and
			 inserting victim of domestic violence, dating violence, sexual assault,
			 or stalking.
					102.Grants to encourage arrest policies and
			 enforcement of protection orders
				(a)In generalPart U of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3796hh et seq.) is
			 amended—
					(1)in section 2101 (42 U.S.C. 3796hh)—
						(A)in subsection (b)—
							(i)in the matter preceding paragraph (1), by
			 striking States, and all that follows through units of
			 local government and inserting grantees;
							(ii)in paragraph (1), by inserting and
			 enforcement of protection orders across State and tribal lines before
			 the period;
							(iii)in paragraph (2), by striking and
			 training in police departments to improve tracking of cases and
			 inserting data collection systems, and training in police departments to
			 improve tracking of cases and classification of complaints;
							(iv)in paragraph (4), by inserting and
			 provide the appropriate training and education about domestic violence, dating
			 violence, sexual assault, and stalking after computer tracking
			 systems;
							(v)in paragraph (5), by inserting and
			 other victim services after legal advocacy service
			 programs;
							(vi)in paragraph (6), by striking
			 judges and inserting Federal, State, tribal, territorial,
			 and local judges, courts, and court-based and court-related
			 personnel;
							(vii)in paragraph (8), by striking and
			 sexual assault and inserting dating violence, sexual assault,
			 and stalking;
							(viii)in paragraph (10), by striking
			 non-profit, non-governmental victim services organizations, and
			 inserting victim service providers, staff from population specific
			 organizations,; and
							(ix)by adding at the end the following:
								
									(14)To develop and implement training programs
				for prosecutors and other prosecution-related personnel regarding best
				practices to ensure offender accountability, victim safety, and victim
				consultation in cases involving domestic violence, dating violence, sexual
				assault, and stalking.
									(15)To develop or strengthen policies,
				protocols, and training for law enforcement, prosecutors, and the judiciary in
				recognizing, investigating, and prosecuting instances of domestic violence,
				dating violence, sexual assault, and stalking against immigrant victims,
				including the appropriate use of applications for nonimmigrant status under
				subparagraphs (T) and (U) of section 101(a)(15) of the Immigration and
				Nationality Act (8 U.S.C. 1101(a)(15)).
									(16)To develop and promote State, local, or
				tribal legislation and policies that enhance best practices for responding to
				the crimes of domestic violence, dating violence, sexual assault, and stalking,
				including the appropriate treatment of victims.
									(17)To develop, implement, or enhance sexual
				assault nurse examiner programs or sexual assault forensic examiner programs,
				including the hiring and training of such examiners.
									(18)To develop, implement, or enhance Sexual
				Assault Response Teams or similar coordinated community responses to sexual
				assault.
									(19)To develop and strengthen policies,
				protocols, and training for law enforcement officers and prosecutors regarding
				the investigation and prosecution of sexual assault cases and the appropriate
				treatment of victims.
									(20)To provide human immunodeficiency virus
				testing programs, counseling, and prophylaxis for victims of sexual
				assault.
									(21)To identify and inventory backlogs of
				sexual assault evidence collection kits and to develop protocols for responding
				to and addressing such backlogs, including policies and protocols for notifying
				and involving victims.
									(22)To develop multidisciplinary high-risk
				teams focusing on reducing domestic violence and dating violence homicides
				by—
										(A)using evidence-based indicators to assess
				the risk of homicide and link high-risk victims to immediate crisis
				intervention services;
										(B)identifying and managing high-risk
				offenders; and
										(C)providing ongoing victim advocacy and
				referrals to comprehensive services including legal, housing, health care, and
				economic assistance.
										;
				
							(B)in subsection (c)—
							(i)in paragraph (1)—
								(I)in the matter preceding subparagraph (A),
			 by inserting except for a court, before certify;
			 and
								(II)by redesignating subparagraphs (A) and (B)
			 as clauses (i) and (ii), and adjusting the margin accordingly;
								(ii)in paragraph (2), by inserting
			 except for a court, before demonstrate;
							(iii)in paragraph (3)—
								(I)by striking spouses each
			 place it appears and inserting parties; and
								(II)by striking spouse and
			 inserting party;
								(iv)in paragraph (4)—
								(I)by inserting , dating violence,
			 sexual assault, or stalking after felony domestic
			 violence;
								(II)by inserting modification,
			 enforcement, dismissal, after registration, each place
			 it appears;
								(III)by inserting dating
			 violence, after victim of domestic violence,; and
								(IV)by striking and at the
			 end;
								(v)in paragraph (5)—
								(I)in the matter preceding subparagraph (A),
			 by striking , not later than 3 years after January 5,
			 2006;
								(II)by inserting , trial of, or
			 sentencing for after investigation of each place it
			 appears;
								(III)by redesignating subparagraphs (A) and (B)
			 as clauses (i) and (ii), and adjusting the margin accordingly;
								(IV)in clause (ii), as redesignated by
			 subclause (III) of this clause, by striking subparagraph (A) and
			 inserting clause (i); and
								(V)by striking the period at the end and
			 inserting ; and;
								(vi)by redesignating paragraphs (1) through
			 (5), as amended by this subparagraph, as subparagraphs (A) through (E),
			 respectively;
							(vii)in the matter preceding subparagraph (A),
			 as redesignated by clause (v) of this subparagraph—
								(I)by striking the comma that immediately
			 follows another comma; and
								(II)by striking grantees are
			 States and inserting the following: “grantees are—
									
										(1)States
										;
				and
								(viii)by adding at the end the following:
								
									(2)a State, tribal, or territorial domestic
				violence or sexual assault coalition or a victim service provider that partners
				with a State, Indian tribal government, or unit of local government that
				certifies that the State, Indian tribal government, or unit of local government
				meets the requirements under paragraph
				(1).
									; 
							(C)in subsection (d)—
							(i)in paragraph (1)—
								(I)in the matter preceding subparagraph (A),
			 by inserting , policy, after law; and
								(II)in subparagraph (A), by inserting
			 and the defendant is in custody or has been served with the information
			 or indictment before the semicolon; and
								(ii)in paragraph (2), by striking
			 it and inserting its; and
							(D)by adding at the end the following:
							
								(f)Allocation for tribal
				coalitionsOf the amounts
				appropriated for purposes of this part for each fiscal year, not less than 5
				percent shall be available for grants under section 2001 of title I of the
				Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg).
								(g)Allocation for sexual assaultOf the amounts appropriated for purposes of
				this part for each fiscal year, not less than 25 percent shall be available for
				projects that address sexual assault, including stranger rape, acquaintance
				rape, alcohol or drug-facilitated rape, and rape within the context of an
				intimate partner relationship.
								;
				and
						(2)in section 2102(a) (42 U.S.C.
			 3796hh–1(a))—
						(A)in paragraph (1), by inserting
			 court, after tribal government,; and
						(B)in paragraph (4), by striking
			 nonprofit, private sexual assault and domestic violence programs
			 and inserting victim service providers and, as appropriate, population
			 specific organizations.
						(b)Authorization of
			 appropriationsSection
			 1001(a)(19) of title I of the Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3793(a)(19)) is amended—
					(1)by striking $75,000,000 and
			 all that follows through 2011. and inserting $73,000,000
			 for each of fiscal years 2014 through 2018.; and
					(2)by striking the period that immediately
			 follows another period.
					103.Legal assistance for victimsSection 1201 of the Violence Against Women
			 Act of 2000 (42 U.S.C. 3796gg–6) is amended—
				(1)in subsection (a)—
					(A)in the first sentence, by striking
			 arising as a consequence of and inserting relating to or
			 arising out of; and
					(B)in the second sentence, by inserting
			 or arising out of after relating to;
					(2)in subsection (b)—
					(A)in the heading, by inserting
			 and grant
			 conditions after Definitions; and
					(B)by inserting and grant
			 conditions after definitions;
					(3)in subsection (c)—
					(A)in paragraph (1), by striking
			 victims services organizations and inserting victim
			 service providers; and
					(B)by striking paragraph (3) and inserting the
			 following:
						
							(3)to implement, expand, and establish efforts
				and projects to provide competent, supervised pro bono legal assistance for
				victims of domestic violence, dating violence, sexual assault, or stalking,
				except that not more than 10 percent of the funds awarded under this section
				may be used for the purpose described in this
				paragraph.
							;
					(4)in subsection (d)—
					(A)in paragraph (1), by striking this
			 section has completed and all that follows and inserting the following:
			 this section—
						
							(A)has demonstrated expertise in providing
				legal assistance to victims of domestic violence, dating violence, sexual
				assault, or stalking in the targeted population; or
							(B)(i)is partnered with an entity or person that
				has demonstrated expertise described in subparagraph (A); and
								(ii)has completed, or will complete, training
				in connection with domestic violence, dating violence, stalking, or sexual
				assault and related legal issues, including training on evidence-based risk
				factors for domestic and dating violence
				homicide;
								;
				and
					(B)in paragraph (2), by striking
			 stalking organization and inserting stalking victim
			 service provider; and
					(5)in subsection (f) in paragraph (1), by
			 striking this section and all that follows and inserting the
			 following: this section $57,000,000 for each of fiscal years 2014
			 through 2018..
				104.Consolidation of grants to support families
			 in the justice system
				(a)In generalTitle III of division B of the Victims of
			 Trafficking and Violence Protection Act of 2000 (Public Law 106–386; 114 Stat.
			 1509) is amended by striking the section preceding section 1302 (42 U.S.C.
			 10420), as amended by section 306 of the Violence Against Women and Department
			 of Justice Reauthorization Act of 2005 (Public Law 109–162; 119 Stat. 316), and
			 inserting the following:
					
						1301.Grants to support families in the Justice
				System
							(a)In generalThe Attorney General may make grants to
				States, units of local government, courts (including juvenile courts), Indian
				tribal governments, nonprofit organizations, legal services providers, and
				victim services providers to improve the response of all aspects of the civil
				and criminal justice system to families with a history of domestic violence,
				dating violence, sexual assault, or stalking, or in cases involving allegations
				of child sexual abuse.
							(b)Use of fundsA grant under this section may be used
				to—
								(1)provide supervised visitation and safe
				visitation exchange of children and youth by and between parents in situations
				involving domestic violence, dating violence, child sexual abuse, sexual
				assault, or stalking;
								(2)develop and promote State, local, and
				tribal legislation, policies, and best practices for improving civil and
				criminal court functions, responses, practices, and procedures in cases
				involving a history of domestic violence or sexual assault, or in cases
				involving allegations of child sexual abuse, including cases in which the
				victim proceeds pro se;
								(3)educate court-based and court-related
				personnel and court-appointed personnel (including custody evaluators and
				guardians ad litem) and child protective services workers on the dynamics of
				domestic violence, dating violence, sexual assault, and stalking, including
				information on perpetrator behavior, evidence-based risk factors for domestic
				and dating violence homicide, and on issues relating to the needs of victims,
				including safety, security, privacy, and confidentiality, including cases in
				which the victim proceeds pro se;
								(4)provide appropriate resources in juvenile
				court matters to respond to dating violence, domestic violence, sexual assault
				(including child sexual abuse), and stalking and ensure necessary services
				dealing with the health and mental health of victims are available;
								(5)enable courts or court-based or
				court-related programs to develop or enhance—
									(A)court infrastructure (such as specialized
				courts, consolidated courts, dockets, intake centers, or interpreter
				services);
									(B)community-based initiatives within the
				court system (such as court watch programs, victim assistants, pro se victim
				assistance programs, or community-based supplementary services);
									(C)offender management, monitoring, and
				accountability programs;
									(D)safe and confidential information-storage
				and information-sharing databases within and between court systems;
									(E)education and outreach programs to improve
				community access, including enhanced access for underserved populations;
				and
									(F)other projects likely to improve court
				responses to domestic violence, dating violence, sexual assault, and
				stalking;
									(6)provide civil legal assistance and advocacy
				services, including legal information and resources in cases in which the
				victim proceeds pro se, to—
									(A)victims of domestic violence; and
									(B)nonoffending parents in matters—
										(i)that involve allegations of child sexual
				abuse;
										(ii)that relate to family matters, including
				civil protection orders, custody, and divorce; and
										(iii)in which the other parent is represented by
				counsel;
										(7)collect data and provide training and
				technical assistance, including developing State, local, and tribal model codes
				and policies, to improve the capacity of grantees and communities to address
				the civil justice needs of victims of domestic violence, dating violence,
				sexual assault, and stalking who have legal representation, who are proceeding
				pro se, or who are proceeding with the assistance of a legal advocate;
				and
								(8)to improve training and education to assist
				judges, judicial personnel, attorneys, child welfare personnel, and legal
				advocates in the civil justice system.
								(c)Considerations
								(1)In generalIn making grants for purposes described in
				paragraphs (1) through (7) of subsection (b), the Attorney General shall
				consider—
									(A)the number of families to be served by the
				proposed programs and services;
									(B)the extent to which the proposed programs
				and services serve underserved populations;
									(C)the extent to which the applicant
				demonstrates cooperation and collaboration with nonprofit, nongovernmental
				entities in the local community with demonstrated histories of effective work
				on domestic violence, dating violence, sexual assault, or stalking, including
				State or tribal domestic violence coalitions, State or tribal sexual assault
				coalitions, local shelters, and programs for domestic violence and sexual
				assault victims; and
									(D)the extent to which the applicant
				demonstrates coordination and collaboration with State, tribal, and local court
				systems, including mechanisms for communication and referral.
									(2)Other grantsIn making grants under subsection (b)(8)
				the Attorney General shall take into account the extent to which the grantee
				has expertise addressing the judicial system’s handling of family violence,
				child custody, child abuse and neglect, adoption, foster care, supervised
				visitation, divorce, and parentage.
								(d)Applicant requirementsThe Attorney General may make a grant under
				this section to an applicant that—
								(1)demonstrates expertise in the areas of
				domestic violence, dating violence, sexual assault, stalking, or child sexual
				abuse, as appropriate;
								(2)ensures that any fees charged to
				individuals for use of supervised visitation programs and services are based on
				the income of those individuals, unless otherwise provided by court
				order;
								(3)for a court-based program, certifies that
				victims of domestic violence, dating violence, sexual assault, or stalking are
				not charged fees or any other costs related to the filing, petitioning,
				modifying, issuance, registration, enforcement, withdrawal, or dismissal of
				matters relating to the domestic violence, dating violence, sexual assault, or
				stalking;
								(4)demonstrates that adequate security
				measures, including adequate facilities, procedures, and personnel capable of
				preventing violence, and adequate standards are, or will be, in place
				(including the development of protocols or policies to ensure that confidential
				information is not shared with courts, law enforcement agencies, or child
				welfare agencies unless necessary to ensure the safety of any child or adult
				using the services of a program funded under this section), if the applicant
				proposes to operate supervised visitation programs and services or safe
				visitation exchange;
								(5)certifies that the organizational policies
				of the applicant do not require mediation or counseling involving offenders and
				victims being physically present in the same place, in cases where domestic
				violence, dating violence, sexual assault, or stalking is alleged;
								(6)certifies that any person providing legal
				assistance through a program funded under this section has completed or will
				complete training on domestic violence, dating violence, sexual assault, and
				stalking, including child sexual abuse, and related legal issues; and
								(7)certifies that any person providing custody
				evaluation or guardian ad litem services through a program funded under this
				section has completed or will complete training developed with input from and
				in collaboration with a tribal, State, territorial, or local domestic violence,
				dating violence, sexual assault, or stalking victim service provider or
				coalition on the dynamics of domestic violence and sexual assault, including
				child sexual abuse, that includes training on how to review evidence of past
				abuse and the use of evidenced-based theories to make recommendations on
				custody and visitation.
								(e)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section, $22,000,000 for each
				of fiscal years 2014 through 2018. Amounts appropriated pursuant to this
				subsection shall remain available until expended.
							(f)Allotment for Indian tribes
								(1)In generalNot less than 10 percent of the total
				amount available under this section for each fiscal year shall be available for
				grants under the program authorized by section 3796gg–10 of this title.
								(2)Applicability of partThe requirements of this section shall not
				apply to funds allocated for the program described in paragraph
				(1).
								.
				(b)Technical and conforming
			 amendmentSubtitle J of the
			 Violence Against Women Act of 1994 (42 U.S.C. 14043 et seq.) is
			 repealed.
				105.Sex offender managementSection 40152(c) of the Violence Against
			 Women Act of 1994 (42 U.S.C. 13941) is amended by striking
			 $5,000,000 and all that follows and inserting $5,000,000
			 for each of fiscal years 2014 through 2018..
			106.Court-appointed special advocate
			 programSubtitle B of title II
			 of the Crime Control Act of 1990 (42 U.S.C. 13011 et seq.) is amended—
				(1)in section 216 (42 U.S.C. 13012), by
			 striking January 1, 2010 and inserting January 1,
			 2015;
				(2)in section 217 (42 U.S.C. 13013)—
					(A)by striking Code of Ethics
			 in section (c)(2) and inserting Standards for Programs;
			 and
					(B)by adding at the end the following:
						
							(e)ReportingAn organization that receives a grant under
				this section for a fiscal year shall submit to the Administrator a report
				regarding the use of the grant for the fiscal year, including a discussion of
				outcome performance measures (which shall be established by the Administrator)
				to determine the effectiveness of the programs of the organization in meeting
				the needs of children in the child welfare
				system.
							;
				and
					(3)in section 219(a) (42 U.S.C. 13014(a)), by
			 striking fiscal years 2007 through 2011 and inserting
			 fiscal years 2014 through 2018.
				107.Criminal provision relating to stalking,
			 including cyberstalking
				(a)Interstate domestic violenceSection 2261(a)(1) of title 18, United
			 States Code, is amended—
					(1)by inserting is present
			 after Indian Country or; and
					(2)by inserting or presence
			 after as a result of such travel;
					(b)StalkingSection 2261A of title 18, United States
			 Code, is amended to read as follows:
					
						2261A.StalkingWhoever—
							(1)travels in interstate or foreign commerce
				or is present within the special maritime and territorial jurisdiction of the
				United States, or enters or leaves Indian country, with the intent to kill,
				injure, harass, intimidate, or place under surveillance with intent to kill,
				injure, harass, or intimidate another person, and in the course of, or as a
				result of, such travel or presence engages in conduct that—
								(A)places that person in reasonable fear of
				the death of, or serious bodily injury to—
									(i)that person;
									(ii)an immediate family member (as defined in
				section 115) of that person; or
									(iii)a spouse or intimate partner of that
				person; or
									(B)causes, attempts to cause, or would be
				reasonably expected to cause substantial emotional distress to a person
				described in clause (i), (ii), or (iii) of subparagraph (A); or
								(2)with the intent to kill, injure, harass,
				intimidate, or place under surveillance with intent to kill, injure, harass, or
				intimidate another person, uses the mail, any interactive computer service or
				electronic communication service or electronic communication system of
				interstate commerce, or any other facility of interstate or foreign commerce to
				engage in a course of conduct that—
								(A)places that person in reasonable fear of
				the death of or serious bodily injury to a person described in clause (i),
				(ii), or (iii) of paragraph (1)(A); or
								(B)causes, attempts to cause, or would be
				reasonably expected to cause substantial emotional distress to a person
				described in clause (i), (ii), or (iii) of paragraph (1)(A),
								shall be punished as provided in
				section 2261(b) of this
				title..
				(c)Interstate violation of protection
			 orderSection 2262(a)(2) of
			 title 18, United States Code, is amended by inserting is present
			 after Indian Country or .
				108.Outreach and services to underserved
			 populations grantSection 120
			 of the Violence Against Women and Department of Justice Reauthorization Act of
			 2005 (42 U.S.C. 14045) is amended to read as follows:
				
					120.Grants for outreach and services to
				underserved populations
						(a)Grants authorized
							(1)In generalOf the amounts appropriated under the grant
				programs identified in paragraph (2), the Attorney General shall take 2 percent
				of such appropriated amounts and combine them to award grants to eligible
				entities described in subsection (b) of this section to develop and implement
				outreach strategies targeted at adult or youth victims of domestic violence,
				dating violence, sexual assault, or stalking in underserved populations and to
				provide victim services to meet the needs of adult and youth victims of
				domestic violence, dating violence, sexual assault, and stalking in underserved
				populations. The requirements of the grant programs identified in paragraph (2)
				shall not apply to this grant program.
							(2)Programs coveredThe programs covered by paragraph (1) are
				the programs carried out under the following provisions:
								(A)Section 2001 of the Omnibus Crime Control
				and Safe Streets Act of 1968 (Grants to Combat Violent Crimes Against
				Women).
								(B)Section 2101 of the Omnibus Crime Control
				and Safe Streets Act of 1968 (Grants to Encourage Arrest Policies and
				Enforcement of Protection Orders Program).
								(b)Eligible entitiesEligible entities under this section
				are—
							(1)population specific organizations that have
				demonstrated experience and expertise in providing population specific services
				in the relevant underserved communities, or population specific organizations
				working in partnership with a victim service provider or domestic violence or
				sexual assault coalition;
							(2)victim service providers offering
				population specific services for a specific underserved population; or
							(3)victim service providers working in
				partnership with a national, State, tribal, or local organization that has
				demonstrated experience and expertise in providing population specific services
				in the relevant underserved population.
							(c)Planning grantsThe Attorney General may use up to 25
				percent of funds available under this section to make one-time planning grants
				to eligible entities to support the planning and development of specially
				designed and targeted programs for adult and youth victims in one or more
				underserved populations, including—
							(1)identifying, building and strengthening
				partnerships with potential collaborators within underserved populations,
				Federal, State, tribal, territorial or local government entities, and public
				and private organizations;
							(2)conducting a needs assessment of the
				community and the targeted underserved population or populations to determine
				what the barriers are to service access and what factors contribute to those
				barriers, using input from the targeted underserved population or
				populations;
							(3)identifying promising prevention, outreach
				and intervention strategies for victims from a targeted underserved population
				or populations; and
							(4)developing a plan, with the input of the
				targeted underserved population or populations, for implementing prevention,
				outreach and intervention strategies to address the barriers to accessing
				services, promoting community engagement in the prevention of domestic
				violence, dating violence, sexual assault, and stalking within the targeted
				underserved populations, and evaluating the program.
							(d)Implementation grantsThe Attorney General shall make grants to
				eligible entities for the purpose of providing or enhancing population specific
				outreach and services to adult and youth victims in one or more underserved
				populations, including—
							(1)working with Federal, State, tribal,
				territorial and local governments, agencies, and organizations to develop or
				enhance population specific services;
							(2)strengthening the capacity of underserved
				populations to provide population specific services;
							(3)strengthening the capacity of traditional
				victim service providers to provide population specific services;
							(4)strengthening the effectiveness of criminal
				and civil justice interventions by providing training for law enforcement,
				prosecutors, judges and other court personnel on domestic violence, dating
				violence, sexual assault, or stalking in underserved populations; or
							(5)working in cooperation with an underserved
				population to develop and implement outreach, education, prevention, and
				intervention strategies that highlight available resources and the specific
				issues faced by victims of domestic violence, dating violence, sexual assault,
				or stalking from underserved populations.
							(e)ApplicationAn eligible entity desiring a grant under
				this section shall submit an application to the Director of the Office on
				Violence Against Women at such time, in such form, and in such manner as the
				Director may prescribe.
						(f)ReportsEach eligible entity receiving a grant
				under this section shall submit to the Director of the Office on Violence
				Against Women a report that describes the activities carried out with grant
				funds.
						(g)Authorization of
				appropriationsIn addition to
				the funds identified in subsection (a)(1), there are authorized to be
				appropriated to carry out this section $2,000,000 for each of fiscal years 2014
				through 2018.
						(h)Definitions and grant
				conditionsIn this section
				the definitions and grant conditions in section 40002 of the Violence Against
				Women Act of 1994 (42 U.S.C. 13925) shall
				apply.
						.
			109.Culturally specific services
			 grantSection 121 of the
			 Violence Against Women and Department of Justice Reauthorization Act of 2005
			 (42 U.S.C. 14045a) is amended—
				(1)in the section heading, by striking
			 and
			 linguistically;
				(2)by striking and
			 linguistically each place it appears;
				(3)by striking and linguistic
			 each place it appears;
				(4)by striking subsection (a)(2) and
			 inserting:
					
						(2)Programs coveredThe programs covered by paragraph (1) are
				the programs carried out under the following provisions:
							(A)Section 2101 of the Omnibus Crime Control
				and Safe Streets Act of 1968 (Grants to Encourage Arrest Policies and
				Enforcement of Protection Orders).
							(B)Section 14201 of division B of the Victims
				of Trafficking and Violence Protection Act of 2000 (42 U.S.C. 3796gg–6) (Legal
				Assistance for Victims).
							(C)Section 40295 of the Violence Against Women
				Act of 1994 (42 U.S.C. 13971) (Rural Domestic Violence, Dating Violence, Sexual
				Assault, Stalking, and Child Abuse Enforcement Assistance).
							(D)Section 40802 of the Violence Against Women
				Act of 1994 (42 U.S.C. 14041a) (Enhanced Training and Services to End Violence
				Against Women Later in Life).
							(E)Section 1402 of division B of the Victims
				of Trafficking and Violence Protection Act of 2000 (42 U.S.C. 3796gg–7)
				(Education, Training, and Enhanced Services to End Violence Against and Abuse
				of Women with Disabilities).
							;
				and
				(5)in subsection (g), by striking
			 linguistic and.
				IIImproving services for victims of domestic
			 violence, dating violence, sexual assault, and stalking
			201.Sexual assault services program
				(a)Grants to States and
			 territoriesSection 41601(b)
			 of the Violence Against Women Act of 1994 (42 U.S.C. 14043g(b)) is
			 amended—
					(1)in paragraph (1), by striking other
			 programs and all that follows and inserting other
			 nongovernmental or tribal programs and projects to assist individuals who have
			 been victimized by sexual assault, without regard to the age of the
			 individual.;
					(2)in paragraph (2)—
						(A)in subparagraph (B), by inserting or
			 tribal programs and activities after nongovernmental
			 organizations; and
						(B)in subparagraph (C)(v), by striking
			 linguistically and; and
						(3)in paragraph (4)—
						(A)by inserting (including the District
			 of Columbia and Puerto Rico) after The Attorney General shall
			 allocate to each State;
						(B)by striking the District of
			 Columbia, Puerto Rico, after Guam;
						(C)by striking 0.125 percent
			 and inserting 0.25 percent; and
						(D)by striking The District of Columbia
			 shall be treated as a territory for purposes of calculating its allocation
			 under the preceding formula..
						(b)Authorization of
			 appropriationsSection
			 41601(f)(1) of the Violence Against Women Act of 1994 (42 U.S.C. 14043g(f)(1))
			 is amended by striking $50,000,000 to remain available until expended
			 for each of the fiscal years 2007 through 2011 and inserting
			 $40,000,000 to remain available until expended for each of fiscal years
			 2014 through 2018.
				202.Rural domestic violence, dating violence,
			 sexual assault, stalking, and child abuse enforcement assistanceSection 40295 of the Violence Against Women
			 Act of 1994 (42 U.S.C. 13971) is amended—
				(1)in subsection (a)(1)(H), by inserting
			 , including sexual assault forensic examiners before the
			 semicolon;
				(2)in subsection (b)—
					(A)in paragraph (1)—
						(i)by striking victim advocacy
			 groups and inserting victim service providers;
			 and
						(ii)by inserting , including developing
			 multidisciplinary teams focusing on high risk cases with the goal of preventing
			 domestic and dating violence homicides before the semicolon;
						(B)in paragraph (2)—
						(i)by striking and other long- and
			 short-term assistance and inserting legal assistance, and other
			 long-term and short-term victim and population specific services;
			 and
						(ii)by striking and at the
			 end;
						(C)in paragraph (3), by striking the period at
			 the end and inserting ; and; and
					(D)by adding at the end the following:
						
							(4)developing, enlarging, or strengthening
				programs addressing sexual assault, including sexual assault forensic examiner
				programs, Sexual Assault Response Teams, law enforcement training, and programs
				addressing rape kit backlogs.
							(5)developing programs and strategies that
				focus on the specific needs of victims of domestic violence, dating violence,
				sexual assault, and stalking who reside in remote rural and geographically
				isolated areas, including addressing the challenges posed by the lack of access
				to shelters and victims services, and limited law enforcement resources and
				training, and providing training and resources to Community Health Aides
				involved in the delivery of Indian Health Service
				programs.
							;
				and
					(3)in subsection (e)(1), by striking
			 $55,000,000 for each of the fiscal years 2007 through 2011 and
			 inserting $50,000,000 for each of fiscal years 2014 through
			 2018.
				203.Training and services to end violence
			 against women with disabilities grantsSection 1402 of division B of the Victims of
			 Trafficking and Violence Protection Act of 2000 (42 U.S.C. 3796gg–7) is
			 amended—
				(1)in subsection (b)—
					(A)in paragraph (1), by inserting
			 (including using evidence-based indicators to assess the risk of
			 domestic and dating violence homicide) after risk
			 reduction;
					(B)in paragraph (4), by striking victim
			 service organizations and inserting victim service
			 providers; and
					(C)in paragraph (5), by striking victim
			 services organizations and inserting victim service
			 providers;
					(2)in subsection (c)(1)(D), by striking
			 nonprofit and nongovernmental victim services organization, such as a
			 State and inserting victim service provider, such as a State or
			 tribal; and
				(3)in subsection (e), by striking
			 $10,000,000 for each of the fiscal years 2007 through 2011 and
			 inserting $9,000,000 for each of fiscal years 2014 through
			 2018.
				204.Enhanced training and services to end abuse
			 in later life
				(a)In generalSubtitle H of the Violence Against Women
			 Act of 1994 (42 U.S.C. 14041 et seq.) is amended to read as follows:
					
						HEnhanced training and services To end abuse
				later in life
							40801.Enhanced training and services to end abuse
				in later life
								(a)DefinitionsIn this section—
									(1)the term exploitation has
				the meaning given the term in section 2011 of the Social Security Act (42
				U.S.C. 1397j);
									(2)the term later life,
				relating to an individual, means the individual is 50 years of age or older;
				and
									(3)the term neglect means the
				failure of a caregiver or fiduciary to provide the goods or services that are
				necessary to maintain the health or safety of an individual in later
				life.
									(b)Grant Program
									(1)Grants authorizedThe Attorney General may make grants to
				eligible entities to carry out the activities described in paragraph
				(2).
									(2)Mandatory and permissible
				activities
										(A)Mandatory activitiesAn eligible entity receiving a grant under
				this section shall use the funds received under the grant to—
											(i)provide training programs to assist law
				enforcement agencies, prosecutors, agencies of States or units of local
				government, population specific organizations, victim service providers, victim
				advocates, and relevant officers in Federal, tribal, State, territorial, and
				local courts in recognizing and addressing instances of elder abuse;
											(ii)provide or enhance services for victims of
				abuse in later life, including domestic violence, dating violence, sexual
				assault, stalking, exploitation, and neglect;
											(iii)establish or support multidisciplinary
				collaborative community responses to victims of abuse in later life, including
				domestic violence, dating violence, sexual assault, stalking, exploitation, and
				neglect; and
											(iv)conduct cross-training for law enforcement
				agencies, prosecutors, agencies of States or units of local government,
				attorneys, health care providers, population specific organizations,
				faith-based advocates, victim service providers, and courts to better serve
				victims of abuse in later life, including domestic violence, dating violence,
				sexual assault, stalking, exploitation, and neglect.
											(B)Permissible activitiesAn eligible entity receiving a grant under
				this section may use the funds received under the grant to—
											(i)provide training programs to assist
				attorneys, health care providers, faith-based leaders, or other community-based
				organizations in recognizing and addressing instances of abuse in later life,
				including domestic violence, dating violence, sexual assault, stalking,
				exploitation, and neglect; or
											(ii)conduct outreach activities and awareness
				campaigns to ensure that victims of abuse in later life, including domestic
				violence, dating violence, sexual assault, stalking, exploitation, and neglect
				receive appropriate assistance.
											(C)WaiverThe Attorney General may waive 1 or more of
				the activities described in subparagraph (A) upon making a determination that
				the activity would duplicate services available in the community.
										(D)LimitationAn eligible entity receiving a grant under
				this section may use not more than 10 percent of the total funds received under
				the grant for an activity described in subparagraph (B)(ii).
										(3)Eligible entitiesAn entity shall be eligible to receive a
				grant under this section if—
										(A)the entity is—
											(i)a State;
											(ii)a unit of local government;
											(iii)a tribal government or tribal
				organization;
											(iv)a population specific organization with
				demonstrated experience in assisting individuals over 50 years of age;
											(v)a victim service provider with demonstrated
				experience in addressing domestic violence, dating violence, sexual assault,
				and stalking; or
											(vi)a State, tribal, or territorial domestic
				violence or sexual assault coalition; and
											(B)the entity demonstrates that it is part of
				a multidisciplinary partnership that includes, at a minimum—
											(i)a law enforcement agency;
											(ii)a prosecutor’s office;
											(iii)a victim service provider; and
											(iv)a nonprofit program or government agency
				with demonstrated experience in assisting individuals in later life;
											(4)Underserved populationsIn making grants under this section, the
				Attorney General shall give priority to proposals providing services to
				culturally specific and underserved populations.
									(5)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $9,000,000 for each of
				fiscal years 2014 through
				2018.
									.
				IIIServices, protection, and justice for young
			 victims of violence
			301.Rape prevention and education
			 grantSection 393A of the
			 Public Health Service Act (42 U.S.C. 280b–1b) is amended—
				(1)in subsection (a)—
					(A)in the matter preceding paragraph (1), by
			 inserting , territorial or tribal after crisis centers,
			 State; and
					(B)in paragraph (6), by inserting and
			 alcohol after about drugs; and
					(2)in subsection (c)—
					(A)in paragraph (1), by striking
			 $80,000,000 for each of fiscal years 2007 through 2011 and
			 inserting $50,000,000 for each of fiscal years 2014 through
			 2018; and
					(B)by adding at the end the following:
						
							(3)Baseline funding for States, the District
				of Columbia, and Puerto RicoA minimum allocation of $150,000 shall be
				awarded in each fiscal year for each of the States, the District of Columbia,
				and Puerto Rico. A minimum allocation of $35,000 shall be awarded in each
				fiscal year for each Territory. Any unused or remaining funds shall be allotted
				to each State, the District of Columbia, and Puerto Rico on the basis of
				population.
							.
					302.Creating hope through outreach, options,
			 services, and education for children and youthSubtitle L of the Violence Against Women Act
			 of 1994 is amended by striking sections 41201 through 41204 (42 U.S.C. 14043c
			 through 14043c–3) and inserting the following:
				
					41201.Creating hope through outreach, options,
				services, and education for children and youth (choose children &
				youth)
						(a)Grants authorizedThe Attorney General, working in
				collaboration with the Secretary of Health and Human Services and the Secretary
				of Education, shall award grants to enhance the safety of youth and children
				who are victims of, or exposed to, domestic violence, dating violence, sexual
				assault, stalking, or sex trafficking and prevent future violence.
						(b)Program purposesFunds provided under this section may be
				used for the following program purpose areas:
							(1)Services to advocate for and respond to
				youthTo develop, expand, and
				strengthen victim-centered interventions and services that target youth who are
				victims of domestic violence, dating violence, sexual assault, stalking, and
				sex trafficking. Services may include victim services, counseling, advocacy,
				mentoring, educational support, transportation, legal assistance in civil,
				criminal and administrative matters, such as family law cases, housing cases,
				child welfare proceedings, campus administrative proceedings, and civil
				protection order proceedings, population-specific services, and other
				activities that support youth in finding safety, stability, and justice and in
				addressing the emotional, cognitive, and physical effects of trauma. Funds may
				be used to—
								(A)assess and analyze currently available
				services for youth victims of domestic violence, dating violence, sexual
				assault, stalking, and sex trafficking, determining relevant barriers to such
				services in a particular locality, and developing a community protocol to
				address such problems collaboratively;
								(B)develop and implement policies, practices,
				and procedures to effectively respond to domestic violence, dating violence,
				sexual assault, stalking, or sex trafficking against youth; or
								(C)provide technical assistance and training
				to enhance the ability of school personnel, victim service providers, child
				protective service workers, staff of law enforcement agencies, prosecutors,
				court personnel, individuals who work in after school programs, medical
				personnel, social workers, mental health personnel, and workers in other
				programs that serve children and youth to improve their ability to
				appropriately respond to the needs of children and youth who are victims of
				domestic violence, dating violence, sexual assault, stalking, and sex
				trafficking, and to properly refer such children, youth, and their families to
				appropriate services.
								(2)Supporting youth through education and
				protectionTo enable middle
				schools, high schools, and institutions of higher education to—
								(A)provide training to school personnel,
				including healthcare providers and security personnel, on the needs of students
				who are victims of domestic violence, dating violence, sexual assault,
				stalking, or sex trafficking;
								(B)develop and implement prevention and
				intervention policies in middle and high schools, including appropriate
				responses to, and identification and referral procedures for, students who are
				experiencing or perpetrating domestic violence, dating violence, sexual
				assault, stalking, or sex trafficking, and procedures for handling the
				requirements of court protective orders issued to or against students;
								(C)provide support services for student
				victims of domestic violence, dating violence, sexual assault, stalking, or sex
				trafficking, such as a resource person who is either on-site or on-call;
								(D)implement developmentally appropriate
				educational programming for students regarding domestic violence, dating
				violence, sexual assault, stalking, and sex trafficking and the impact of such
				violence on youth; or
								(E)develop strategies to increase
				identification, support, referrals, and prevention programming for youth who
				are at high risk of domestic violence, dating violence, sexual assault,
				stalking, or sex trafficking.
								(c)Eligible applicants
							(1)In generalTo be eligible to receive a grant under
				this section, an entity shall be—
								(A)a victim service provider, tribal
				nonprofit, or population-specific or community-based organization with a
				demonstrated history of effective work addressing the needs of youth who are,
				including runaway or homeless youth affected by, victims of domestic violence,
				dating violence, sexual assault, stalking, or sex trafficking;
								(B)a victim service provider that is partnered
				with an entity that has a demonstrated history of effective work addressing the
				needs of youth; or
								(C)a public, charter, tribal, or nationally
				accredited private middle or high school, a school administered by the
				Department of Defense under section 2164 of title 10, United States Code or
				section 1402 of the Defense Dependents' Education Act of 1978, a group of
				schools, a school district, or an institution of higher education.
								(2)Partnerships
								(A)EducationTo be eligible to receive a grant for the
				purposes described in subsection (b)(2), an entity described in paragraph (1)
				shall be partnered with a public, charter, tribal, or nationally accredited
				private middle or high school, a school administered by the Department of
				Defense under section 2164 of title 10, United States Code or section 1402 of
				the Defense Dependents' Education Act of 1978, a group of schools, a school
				district, or an institution of higher education.
								(B)Other partnershipsAll applicants under this section are
				encouraged to work in partnership with organizations and agencies that work
				with the relevant population. Such entities may include—
									(i)a State, tribe, unit of local government,
				or territory;
									(ii)a population specific or community-based
				organization;
									(iii)batterer intervention programs or sex
				offender treatment programs with specialized knowledge and experience working
				with youth offenders; or
									(iv)any other agencies or nonprofit,
				nongovernmental organizations with the capacity to provide effective assistance
				to the adult, youth, and child victims served by the partnership.
									(d)Grantee requirementsApplicants for grants under this section
				shall establish and implement policies, practices, and procedures that—
							(1)require and include appropriate referral
				systems for child and youth victims;
							(2)protect the confidentiality and privacy of
				child and youth victim information, particularly in the context of parental or
				third party involvement and consent, mandatory reporting duties, and working
				with other service providers all with priority on victim safety and autonomy;
				and
							(3)ensure that all individuals providing
				intervention or prevention programming to children or youth through a program
				funded under this section have completed, or will complete, sufficient training
				in connection with domestic violence, dating violence, sexual assault,
				stalking, and sex trafficking.
							(e)Definitions and grant
				conditionsIn this section,
				the definitions and grant conditions provided for in section 40002 shall
				apply.
						(f)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section, $15,000,000 for each
				of fiscal years 2014 through 2018.
						(g)Allotment
							(1)In generalNot less than 50 percent of the total
				amount appropriated under this section for each fiscal year shall be used for
				the purposes described in subsection (b)(1).
							(2)Indian tribesNot less than 10 percent of the total
				amount appropriated under this section for each fiscal year shall be made
				available for grants under the program authorized by section 2015 of the
				Omnibus Crime Control and Safe Streets Act of 1968. The requirements of this
				section shall not apply to funds allocated under this paragraph.
							(h)PriorityThe Attorney General shall prioritize grant
				applications under this section that coordinate with prevention programs in the
				community.
						.
			303.Grants to combat violent crimes on
			 campusesSection 304 of the
			 Violence Against Women and Department of Justice Reauthorization Act of 2005
			 (42 U.S.C. 14045b) is amended—
				(1)in subsection (a)—
					(A)in paragraph (1)—
						(i)by striking stalking on campuses,
			 and and inserting stalking on campuses,;
						(ii)by striking crimes against women
			 on and inserting crimes on; and
						(iii)by inserting , and to develop and
			 strengthen prevention education and awareness programs before the
			 period; and
						(B)in paragraph (2), by striking
			 $500,000 and inserting $300,000;
					(2)in subsection (b)—
					(A)in paragraph (2)—
						(i)by inserting , strengthen,
			 after To develop; and
						(ii)by inserting including the use of
			 technology to commit these crimes, after sexual assault and
			 stalking,;
						(B)in paragraph (4)—
						(i)by inserting and population specific
			 services after strengthen victim services
			 programs;
						(ii)by striking entities carrying
			 out and all that follows through stalking victim services
			 programs and inserting victim service providers;
			 and
						(iii)by inserting , regardless of whether
			 the services are provided by the institution or in coordination with community
			 victim service providers before the period at the end; and
						(C)by adding at the end the following:
						
							(9)To develop or adapt and provide
				developmental, culturally appropriate, and linguistically accessible print or
				electronic materials to address both prevention and intervention in domestic
				violence, dating violence, sexual violence, and stalking.
							(10)To develop or adapt population specific
				strategies and projects for victims of domestic violence, dating violence,
				sexual assault, and stalking from underserved populations on
				campus.
							;
					(3)in subsection (c)—
					(A)in paragraph (2)—
						(i)in subparagraph (B), by striking any
			 non-profit and all that follows through victim services
			 programs and inserting victim service providers;
						(ii)by redesignating subparagraphs (D) through
			 (F) as subparagraphs (E) through (G), respectively; and
						(iii)by inserting after subparagraph (C), the
			 following:
							
								(D)describe how underserved populations in the
				campus community will be adequately served, including the provision of relevant
				population specific services;
								;
				and
						(B)in paragraph (3), by striking 2007
			 through 2011 and inserting 2014 through 2018;
					(4)in subsection (d)—
					(A)by redesignating paragraph (3) as paragraph
			 (4); and
					(B)by inserting after paragraph (2), the
			 following:
						
							(3)Grantee minimum requirementsEach grantee shall comply with the
				following minimum requirements during the grant period:
								(A)The grantee shall create a coordinated
				community response including both organizations external to the institution and
				relevant divisions of the institution.
								(B)The grantee shall establish a mandatory
				prevention and education program on domestic violence, dating violence, sexual
				assault, and stalking for all incoming students.
								(C)The grantee shall train all campus law
				enforcement to respond effectively to domestic violence, dating violence,
				sexual assault, and stalking.
								(D)The grantee shall train all members of
				campus disciplinary boards to respond effectively to situations involving
				domestic violence, dating violence, sexual assault, or
				stalking.
								;
				and
					(5)in subsection (e), by striking there
			 are and all that follows through the period and inserting there
			 is authorized to be appropriated $12,000,000 for each of fiscal years 2014
			 through 2018..
				304.Campus sexual violence, domestic violence,
			 dating violence, and stalking education and prevention
				(a)In generalSection 485(f) of the Higher Education Act
			 of 1965 (20 U.S.C. 1092(f)) is amended—
					(1)in paragraph (1)—
						(A)in subparagraph (C)(iii), by striking the
			 period at the end and inserting , when the victim of such crime elects
			 or is unable to make such a report.; and
						(B)in subparagraph (F)—
							(i)in clause (i)(VIII), by striking
			 and after the semicolon;
							(ii)in clause (ii)—
								(I)by striking sexual
			 orientation and inserting  national origin, sexual orientation,
			 gender identity,; and
								(II)by striking the period and inserting
			 ; and; and
								(iii)by adding at the end the following:
								
									(iii)of domestic violence, dating violence, and
				stalking incidents that were reported to campus security authorities or local
				police
				agencies.
									;
							(2)in paragraph (3), by inserting ,
			 that withholds the names of victims as confidential, after that
			 is timely;
					(3)in paragraph (6)(A)—
						(A)by redesignating clauses (i), (ii), and
			 (iii) as clauses (ii), (iii), and (iv), respectively;
						(B)by inserting before clause (ii), as
			 redesignated by subparagraph (A), the following:
							
								(i)The terms dating violence,
				domestic violence, and stalking have the meaning
				given such terms in section 40002(a) of the Violence Against Women Act of 1994
				(42 U.S.C. 13925(a)).
								;
				and
						(C)by inserting after clause (iv), as
			 redesignated by subparagraph (A), the following:
							
								(v)The term sexual assault means
				an offense classified as a forcible or nonforcible sex offense under the
				uniform crime reporting system of the Federal Bureau of
				Investigation.
								;
						(4)in paragraph (7)—
						(A)by striking paragraph (1)(F)
			 and inserting clauses (i) and (ii) of paragraph (1)(F);
			 and
						(B)by inserting after Hate Crime
			 Statistics Act. the following: For the offenses of domestic
			 violence, dating violence, and stalking, such statistics shall be compiled in
			 accordance with the definitions used in section 40002(a) of the Violence
			 Against Women Act of 1994 (42 U.S.C. 13925(a)).;
						(5)by striking paragraph (8) and inserting the
			 following:
						
							(8)(A)Each institution of higher education
				participating in any program under this title and title IV of the Economic
				Opportunity Act of 1964, other than a foreign institution of higher education,
				shall develop and distribute as part of the report described in paragraph (1) a
				statement of policy regarding—
									(i)such institution’s programs to prevent
				domestic violence, dating violence, sexual assault, and stalking; and
									(ii)the procedures that such institution will
				follow once an incident of domestic violence, dating violence, sexual assault,
				or stalking has been reported, including a statement of the standard of
				evidence that will be used during any institutional conduct proceeding arising
				from such a report.
									(B)The policy described in
				subparagraph (A) shall
				address the following areas:
									(i)Education programs to promote the awareness
				of rape, acquaintance rape, domestic violence, dating violence, sexual assault,
				and stalking, which shall include—
										(I)primary prevention and awareness programs
				for all incoming students and new employees, which shall include—
											(aa)a
				statement that the institution of higher education prohibits the offenses of
				domestic violence, dating violence, sexual assault, and stalking;
											(bb)the
				definition of domestic violence, dating violence, sexual assault, and stalking
				in the applicable jurisdiction;
											(cc)the
				definition of consent, in reference to sexual activity, in the applicable
				jurisdiction;
											(dd)safe
				and positive options for bystander intervention that may be carried out by an
				individual to prevent harm or intervene when there is a risk of domestic
				violence, dating violence, sexual assault, or stalking against a person other
				than such individual;
											(ee)information on risk reduction to recognize
				warning signs of abusive behavior and how to avoid potential attacks;
				and
											(ff)the
				information described in clauses (ii) through (vii); and
											(II)ongoing prevention and awareness campaigns
				for students and faculty, including information described in items (aa) through
				(ff) of subclause
				(I).
										(ii)Possible sanctions or protective measures
				that such institution may impose following a final determination of an
				institutional disciplinary procedure regarding rape, acquaintance rape,
				domestic violence, dating violence, sexual assault, or stalking.
									(iii)Procedures victims should follow if a sex
				offense, domestic violence, dating violence, sexual assault, or stalking has
				occurred, including information in writing about—
										(I)the importance of preserving evidence as
				may be necessary to the proof of criminal domestic violence, dating violence,
				sexual assault, or stalking, or in obtaining a protection order;
										(II)to whom the alleged offense should be
				reported;
										(III)options regarding law enforcement and
				campus authorities, including notification of the victim's option to—
											(aa)notify proper law enforcement authorities,
				including on-campus and local police;
											(bb)be
				assisted by campus authorities in notifying law enforcement authorities if the
				victim so chooses; and
											(cc)decline to notify such authorities;
				and
											(IV)where applicable, the rights of victims and
				the institution's responsibilities regarding orders of protection, no contact
				orders, restraining orders, or similar lawful orders issued by a criminal,
				civil, or tribal court.
										(iv)Procedures for institutional disciplinary
				action in cases of alleged domestic violence, dating violence, sexual assault,
				or stalking, which shall include a clear statement that—
										(I)such proceedings shall—
											(aa)provide a prompt, fair, and impartial
				investigation and resolution; and
											(bb)be
				conducted by officials who receive annual training on the issues related to
				domestic violence, dating violence, sexual assault, and stalking and how to
				conduct an investigation and hearing process that protects the safety of
				victims and promotes accountability;
											(II)the accuser and the accused are entitled to
				the same opportunities to have others present during an institutional
				disciplinary proceeding, including the opportunity to be accompanied to any
				related meeting or proceeding by an advisor of their choice; and
										(III)both the accuser and the accused shall be
				simultaneously informed, in writing, of—
											(aa)the
				outcome of any institutional disciplinary proceeding that arises from an
				allegation of domestic violence, dating violence, sexual assault, or
				stalking;
											(bb)the
				institution's procedures for the accused and the victim to appeal the results
				of the institutional disciplinary proceeding;
											(cc)of
				any change to the results that occurs prior to the time that such results
				become final; and
											(dd)when
				such results become final.
											(v)Information about how the institution will
				protect the confidentiality of victims, including how publicly-available
				recordkeeping will be accomplished without the inclusion of identifying
				information about the victim, to the extent permissible by law.
									(vi)Written notification of students and
				employees about existing counseling, health, mental health, victim advocacy,
				legal assistance, and other services available for victims both on-campus and
				in the community.
									(vii)Written notification of victims about
				options for, and available assistance in, changing academic, living,
				transportation, and working situations, if so requested by the victim and if
				such accommodations are reasonably available, regardless of whether the victim
				chooses to report the crime to campus police or local law enforcement.
									(C)A
				student or employee who reports to an institution of higher education that the
				student or employee has been a victim of domestic violence, dating violence,
				sexual assault, or stalking, whether the offense occurred on or off campus,
				shall be provided with a written explanation of the student or employee's
				rights and options, as described in clauses (ii) through (vii) of subparagraph
				(B).
								;
					(6)in paragraph (9), by striking The
			 Secretary and inserting The Secretary, in consultation with the
			 Attorney General of the United States,;
					(7)by striking paragraph (16) and inserting
			 the following:
						
							(16)(A)The Secretary shall seek the advice and
				counsel of the Attorney General of the United States concerning the
				development, and dissemination to institutions of higher education, of best
				practices information about campus safety and emergencies.
								(B)The Secretary shall seek the advice and
				counsel of the Attorney General of the United States and the Secretary of
				Health and Human Services concerning the development, and dissemination to
				institutions of higher education, of best practices information about
				preventing and responding to incidents of domestic violence, dating violence,
				sexual assault, and stalking, including elements of institutional policies that
				have proven successful based on evidence-based outcome
				measurements.
								;
				and
					(8)by striking paragraph (17) and inserting
			 the following:
						
							(17)No officer, employee, or agent of an
				institution participating in any program under this title shall retaliate,
				intimidate, threaten, coerce, or otherwise discriminate against any individual
				for exercising their rights or responsibilities under any provision of this
				subsection.
							.
					(b)Effective
			 dateThe amendments made by
			 this section shall take effect with respect to the annual security report under
			 section 485(f)(1) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(1))
			 prepared by an institution of higher education 1 calendar year after the date
			 of enactment of this Act, and each subsequent calendar year.
				IVViolence reduction practices
			401.Study conducted by the centers for disease
			 control and preventionSection
			 402(c) of the Violence Against Women and Department of Justice Reauthorization
			 Act of 2005 (42 U.S.C. 280b–4(c)) is amended by striking $2,000,000 for
			 each of the fiscal years 2007 through 2011 and inserting
			 $1,000,000 for each of the fiscal years 2014 through
			 2018.
			402.Saving money and reducing tragedies through
			 prevention grants
				(a)SMART preventionSection 41303 of the Violence Against Women
			 Act of 1994 (42 U.S.C. 14043d–2) is amended to read as follows:
					
						41303.Saving Money and Reducing Tragedies through
				Prevention (SMART Prevention)
							(a)Grants authorizedThe Attorney General, in consultation with
				the Secretary of Health and Human Services and the Secretary of Education, is
				authorized to award grants for the purpose of preventing domestic violence,
				dating violence, sexual assault, and stalking by taking a comprehensive
				approach that focuses on youth, children exposed to violence, and men as
				leaders and influencers of social norms.
							(b)Use of fundsFunds provided under this section may be
				used for the following purposes:
								(1)Teen dating violence awareness and
				preventionTo develop,
				maintain, or enhance programs that change attitudes and behaviors around the
				acceptability of domestic violence, dating violence, sexual assault, and
				stalking and provide education and skills training to young individuals and
				individuals who influence young individuals. The prevention program may use
				evidence-based, evidence-informed, or innovative strategies and practices
				focused on youth. Such a program should include—
									(A)age and developmentally-appropriate
				education on domestic violence, dating violence, sexual assault, stalking, and
				sexual coercion, as well as healthy relationship skills, in school, in the
				community, or in health care settings;
									(B)community-based collaboration and training
				for those with influence on youth, such as parents, teachers, coaches,
				healthcare providers, faith-leaders, older teens, and mentors;
									(C)education and outreach to change
				environmental factors contributing to domestic violence, dating violence,
				sexual assault, and stalking; and
									(D)policy development targeted to prevention,
				including school-based policies and protocols.
									(2)Children exposed to violence and
				abuseTo develop, maintain or
				enhance programs designed to prevent future incidents of domestic violence,
				dating violence, sexual assault, and stalking by preventing, reducing and
				responding to children’s exposure to violence in the home. Such programs may
				include—
									(A)providing services for children exposed to
				domestic violence, dating violence, sexual assault or stalking, including
				direct counseling or advocacy, and support for the non-abusing parent;
				and
									(B)training and coordination for educational,
				after-school, and childcare programs on how to safely and confidentially
				identify children and families experiencing domestic violence, dating violence,
				sexual assault, or stalking and properly refer children exposed and their
				families to services and violence prevention programs.
									(3)Engaging men as leaders and role
				modelsTo develop, maintain
				or enhance programs that work with men to prevent domestic violence, dating
				violence, sexual assault, and stalking by helping men to serve as role models
				and social influencers of other men and youth at the individual, school,
				community or statewide levels.
								(c)Eligible entitiesTo be eligible to receive a grant under
				this section, an entity shall be—
								(1)a victim service provider, community-based
				organization, tribe or tribal organization, or other non-profit,
				nongovernmental organization that has a history of effective work preventing
				domestic violence, dating violence, sexual assault, or stalking and expertise
				in the specific area for which they are applying for funds; or
								(2)a partnership between a victim service
				provider, community-based organization, tribe or tribal organization, or other
				non-profit, nongovernmental organization that has a history of effective work
				preventing domestic violence, dating violence, sexual assault, or stalking and
				at least one of the following that has expertise in serving children exposed to
				domestic violence, dating violence, sexual assault, or stalking, youth domestic
				violence, dating violence, sexual assault, or stalking prevention, or engaging
				men to prevent domestic violence, dating violence, sexual assault, or
				stalking:
									(A)A public, charter, tribal, or nationally
				accredited private middle or high school, a school administered by the
				Department of Defense under section 2164 of title 10, United States Code or
				section 1402 of the Defense Dependents' Education Act of 1978, a group of
				schools, or a school district.
									(B)A local community-based organization,
				population-specific organization, or faith-based organization that has
				established expertise in providing services to youth.
									(C)A community-based organization,
				population-specific organization, university or health care clinic, faith-based
				organization, or other non-profit, nongovernmental organization with a
				demonstrated history of effective work addressing the needs of children exposed
				to domestic violence, dating violence, sexual assault, or stalking.
									(D)A nonprofit, nongovernmental entity
				providing services for runaway or homeless youth affected by domestic violence,
				dating violence, sexual assault, or stalking.
									(E)Healthcare entities eligible for
				reimbursement under title XVIII of the Social Security Act, including providers
				that target the special needs of children and youth.
									(F)Any other agencies, population-specific
				organizations, or nonprofit, nongovernmental organizations with the capacity to
				provide necessary expertise to meet the goals of the program; or
									(3)a public, charter, tribal, or nationally
				accredited private middle or high school, a school administered by the
				Department of Defense under section 2164 of title 10, United States Code or
				section 1402 of the Defense Dependents’ Education Act of 1978, a group of
				schools, a school district, or an institution of higher education.
								(d)Grantee requirements
								(1)In generalApplicants for grants under this section
				shall prepare and submit to the Director an application at such time, in such
				manner, and containing such information as the Director may require that
				demonstrates the capacity of the applicant and partnering organizations to
				undertake the project.
								(2)Policies and proceduresApplicants under this section shall
				establish and implement policies, practices, and procedures that—
									(A)include appropriate referral systems to
				direct any victim identified during program activities to highly qualified
				follow-up care;
									(B)protect the confidentiality and privacy of
				adult and youth victim information, particularly in the context of parental or
				third party involvement and consent, mandatory reporting duties, and working
				with other service providers;
									(C)ensure that all individuals providing
				prevention programming through a program funded under this section have
				completed or will complete sufficient training in connection with domestic
				violence, dating violence, sexual assault or stalking; and
									(D)document how prevention programs are
				coordinated with service programs in the community.
									(3)PreferenceIn selecting grant recipients under this
				section, the Attorney General shall give preference to applicants that—
									(A)include outcome-based evaluation;
				and
									(B)identify any other community, school, or
				State-based efforts that are working on domestic violence, dating violence,
				sexual assault, or stalking prevention and explain how the grantee or
				partnership will add value, coordinate with other programs, and not duplicate
				existing efforts.
									(e)Definitions and grant
				conditionsIn this section,
				the definitions and grant conditions provided for in section 40002 shall
				apply.
							(f)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section, $15,000,000 for each
				of fiscal years 2014 through 2018. Amounts appropriated under this section may
				only be used for programs and activities described under this section.
							(g)Allotment
								(1)In generalNot less than 25 percent of the total
				amounts appropriated under this section in each fiscal year shall be used for
				each set of purposes described in paragraphs (1), (2), and (3) of subsection
				(b).
								(2)Indian tribesNot less than 10 percent of the total
				amounts appropriated under this section in each fiscal year shall be made
				available for grants to Indian tribes or tribal organizations. If an
				insufficient number of applications are received from Indian tribes or tribal
				organizations, such funds shall be allotted to other population-specific
				programs.
								.
				(b)RepealsThe following provisions are
			 repealed:
					(1)Sections 41304 and 41305 of the Violence
			 Against Women Act of 1994 (42 U.S.C. 14043d–3 and 14043d–4).
					(2)Section 403 of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (42 U.S.C.
			 14045c).
					VStrengthening the healthcare system’s
			 response to domestic violence, dating violence, sexual assault, and
			 stalking
			501.Consolidation of grants to strengthen the
			 healthcare system’s response to domestic violence, dating violence, sexual
			 assault, and stalking
				(a)GrantsSection 399P of the Public Health Service
			 Act (42 U.S.C. 280g–4) is amended to read as follows:
					
						399P.Grants to strengthen the healthcare
				system’s response to domestic violence, dating violence, sexual assault, and
				stalking
							(a)In generalThe Secretary shall award grants
				for—
								(1)the development or enhancement and
				implementation of interdisciplinary training for health professionals, public
				health staff, and allied health professionals;
								(2)the development or enhancement and
				implementation of education programs for medical, nursing, dental, and other
				health profession students and residents to prevent and respond to domestic
				violence, dating violence, sexual assault, and stalking; and
								(3)the development or enhancement and
				implementation of comprehensive statewide strategies to improve the response of
				clinics, public health facilities, hospitals, and other health settings
				(including behavioral and mental health programs) to domestic violence, dating
				violence, sexual assault, and stalking.
								(b)Use of funds
								(1)Required usesAmounts provided under a grant under this
				section shall be used to—
									(A)fund interdisciplinary training and
				education programs under paragraphs (1) and (2) of subsection (a) that—
										(i)are designed to train medical, psychology,
				dental, social work, nursing, and other health profession students, interns,
				residents, fellows, or current health care providers to identify and provide
				health care services (including mental or behavioral health care services and
				referrals to appropriate community services) to individuals who are or who have
				been victims of domestic violence, dating violence, sexual assault, or
				stalking; and
										(ii)plan and develop culturally competent
				clinical training components for integration into approved internship,
				residency, and fellowship training or continuing medical or other health
				education training that address physical, mental, and behavioral health issues,
				including protective factors, related to domestic violence, dating violence,
				sexual assault, stalking, and other forms of violence and abuse, focus on
				reducing health disparities and preventing violence and abuse, and include the
				primacy of victim safety and confidentiality;
										(B)design and implement comprehensive
				strategies to improve the response of the health care system to domestic or
				sexual violence in clinical and public health settings, hospitals, clinics, and
				other health settings (including behavioral and mental health), under
				subsection (a)(3) through—
										(i)the implementation, dissemination, and
				evaluation of policies and procedures to guide health professionals and public
				health staff in identifying and responding to domestic violence, dating
				violence, sexual assault, and stalking, including strategies to ensure that
				health information is maintained in a manner that protects the patient’s
				privacy and safety, and safely uses health information technology to improve
				documentation, identification, assessment, treatment, and follow-up
				care;
										(ii)the development of on-site access to
				services to address the safety, medical, and mental health needs of patients by
				increasing the capacity of existing health care professionals and public health
				staff to address domestic violence, dating violence, sexual assault, and
				stalking, or by contracting with or hiring domestic or sexual assault advocates
				to provide such services or to model other services appropriate to the
				geographic and cultural needs of a site;
										(iii)the development of measures and methods for
				the evaluation of the practice of identification, intervention, and
				documentation regarding victims of domestic violence, dating violence, sexual
				assault, and stalking, including the development and testing of quality
				improvement measurements, in accordance with the multi-stakeholder and quality
				measurement processes established under paragraphs (7) and (8) of section
				1890(b) and section 1890A of the Social Security Act (42 U.S.C. 1395aaa(b)(7)
				and (8); 42 U.S.C. 1890A); and
										(iv)the provision of training and follow-up
				technical assistance to health care professionals, and public health staff, and
				allied health professionals to identify, assess, treat, and refer clients who
				are victims of domestic violence, dating violence, sexual assault, or stalking,
				including using tools and training materials already developed.
										(2)Permissible uses
									(A)Child and elder abuseTo the extent consistent with the purpose
				of this section, a grantee may use amounts received under this section to
				address, as part of a comprehensive programmatic approach implemented under the
				grant, issues relating to child or elder abuse.
									(B)Rural areasGrants funded under paragraphs (1) and (2)
				of subsection (a) may be used to offer to rural areas community-based training
				opportunities, which may include the use of distance learning networks and
				other available technologies needed to reach isolated rural areas, for medical,
				nursing, and other health profession students and residents on domestic
				violence, dating violence, sexual assault, stalking, and, as appropriate, other
				forms of violence and abuse.
									(C)Other usesGrants funded under subsection (a)(3) may
				be used for—
										(i)the development of training modules and
				policies that address the overlap of child abuse, domestic violence, dating
				violence, sexual assault, and stalking and elder abuse, as well as childhood
				exposure to domestic and sexual violence;
										(ii)the development, expansion, and
				implementation of sexual assault forensic medical examination or sexual assault
				nurse examiner programs;
										(iii)the inclusion of the health effects of
				lifetime exposure to violence and abuse as well as related protective factors
				and behavioral risk factors in health professional training schools including
				medical, dental, nursing, social work, and mental and behavioral health
				curricula, and allied health service training courses; or
										(iv)the integration of knowledge of domestic
				violence, dating violence, sexual assault, and stalking into health care
				accreditation and professional licensing examinations, such as medical, dental,
				social work, and nursing boards, and where appropriate, other allied health
				exams.
										(c)Requirements for grantees
								(1)Confidentiality and safety
									(A)In generalGrantees under this section shall ensure
				that all programs developed with grant funds address issues of confidentiality
				and patient safety and comply with applicable confidentiality and nondisclosure
				requirements under section 40002(b)(2) of the Violence Against Women Act of
				1994 and the Family Violence Prevention and Services Act, and that faculty and
				staff associated with delivering educational components are fully trained in
				procedures that will protect the immediate and ongoing security and
				confidentiality of the patients, patient records, and staff. Such grantees
				shall consult entities with demonstrated expertise in the confidentiality and
				safety needs of victims of domestic violence, dating violence, sexual assault,
				and stalking on the development and adequacy of confidentially and security
				procedures, and provide documentation of such consultation.
									(B)Advance notice of information
				disclosureGrantees under
				this section shall provide to patients advance notice about any circumstances
				under which information may be disclosed, such as mandatory reporting laws, and
				shall give patients the option to receive information and referrals without
				affirmatively disclosing abuse.
									(2)Limitation on administrative
				expensesA grantee shall use
				not more than 10 percent of the amounts received under a grant under this
				section for administrative expenses.
								(3)Application
									(A)PreferenceIn selecting grant recipients under this
				section, the Secretary shall give preference to applicants based on the
				strength of their evaluation strategies, with priority given to outcome based
				evaluations.
									(B)Subsection (a)(1) and (2)
				granteesApplications for
				grants under paragraphs (1) and (2) of subsection (a) shall include—
										(i)documentation that the applicant represents
				a team of entities working collaboratively to strengthen the response of the
				health care system to domestic violence, dating violence, sexual assault, or
				stalking, and which includes at least one of each of—
											(I)an accredited school of allopathic or
				osteopathic medicine, psychology, nursing, dentistry, social work, or other
				health field;
											(II)a health care facility or system; or
											(III)a government or nonprofit entity with a
				history of effective work in the fields of domestic violence, dating violence,
				sexual assault, or stalking; and
											(ii)strategies for the dissemination and
				sharing of curricula and other educational materials developed under the grant,
				if any, with other interested health professions schools and national resource
				repositories for materials on domestic violence, dating violence, sexual
				assault, and stalking.
										(C)Subsection (a)(3) granteesAn entity desiring a grant under subsection
				(a)(3) shall submit an application to the Secretary at such time, in such a
				manner, and containing such information and assurances as the Secretary may
				require, including—
										(i)documentation that all training, education,
				screening, assessment, services, treatment, and any other approach to patient
				care will be informed by an understanding of violence and abuse victimization
				and trauma-specific approaches that will be integrated into prevention,
				intervention, and treatment activities;
										(ii)strategies for the development and
				implementation of policies to prevent and address domestic violence, dating
				violence, sexual assault, and stalking over the lifespan in health care
				settings;
										(iii)a plan for consulting with State and tribal
				domestic violence or sexual assault coalitions, national nonprofit victim
				advocacy organizations, State or tribal law enforcement task forces (where
				appropriate), and population specific organizations with demonstrated expertise
				in domestic violence, dating violence, sexual assault, or stalking;
										(iv)with respect to an application for a grant
				under which the grantee will have contact with patients, a plan, developed in
				collaboration with local victim service providers, to respond appropriately to
				and make correct referrals for individuals who disclose that they are victims
				of domestic violence, dating violence, sexual assault, stalking, or other types
				of violence, and documentation provided by the grantee of an ongoing
				collaborative relationship with a local victim service provider; and
										(v)with respect to an application for a grant
				proposing to fund a program described in subsection (b)(2)(C)(ii), a
				certification that any sexual assault forensic medical examination and sexual
				assault nurse examiner programs supported with such grant funds will adhere to
				the guidelines set forth by the Attorney General.
										(d)Eligible entities
								(1)In generalTo be eligible to receive funding under
				paragraph (1) or (2) of subsection (a), an entity shall be—
									(A)a nonprofit organization with a history of
				effective work in the field of training health professionals with an
				understanding of, and clinical skills pertinent to, domestic violence, dating
				violence, sexual assault, or stalking, and lifetime exposure to violence and
				abuse;
									(B)an accredited school of allopathic or
				osteopathic medicine, psychology, nursing, dentistry, social work, or allied
				health;
									(C)a health care provider membership or
				professional organization, or a health care system; or
									(D)a State, tribal, territorial, or local
				entity.
									(2)Subsection (a)(3) granteesTo be eligible to receive funding under
				subsection (a)(3), an entity shall be—
									(A)a State department (or other division) of
				health, a State, tribal, or territorial domestic violence or sexual assault
				coalition or victim service provider, or any other nonprofit, nongovernmental
				organization with a history of effective work in the fields of domestic
				violence, dating violence, sexual assault, or stalking, and health care,
				including physical or mental health care; or
									(B)a local victim service provider, a local
				department (or other division) of health, a local health clinic, hospital, or
				health system, or any other community-based organization with a history of
				effective work in the field of domestic violence, dating violence, sexual
				assault, or stalking and health care, including physical or mental health
				care.
									(e)Technical assistance
								(1)In generalOf the funds made available to carry out
				this section for any fiscal year, the Secretary may make grants or enter into
				contracts to provide technical assistance with respect to the planning,
				development, and operation of any program, activity or service carried out
				pursuant to this section. Not more than 8 percent of the funds appropriated
				under this section in each fiscal year may be used to fund technical assistance
				under this subsection.
								(2)Availability of materialsThe Secretary shall make publicly available
				materials developed by grantees under this section, including materials on
				training, best practices, and research and evaluation.
								(3)ReportingThe Secretary shall publish a biennial
				report on—
									(A)the distribution of funds under this
				section; and
									(B)the programs and activities supported by
				such funds.
									(f)Research and evaluation
								(1)In generalOf the funds made available to carry out
				this section for any fiscal year, the Secretary may use not more than 20
				percent to make a grant or enter into a contract for research and evaluation
				of—
									(A)grants awarded under this section;
				and
									(B)other training for health professionals and
				effective interventions in the health care setting that prevent domestic
				violence, dating violence, and sexual assault across the lifespan, prevent the
				health effects of such violence, and improve the safety and health of
				individuals who are currently being victimized.
									(2)ResearchResearch authorized in paragraph (1) may
				include—
									(A)research on the effects of domestic
				violence, dating violence, sexual assault, and childhood exposure to domestic,
				dating or sexual violence on health behaviors, health conditions, and health
				status of individuals, families, and populations, including underserved
				populations;
									(B)research to determine effective health care
				interventions to respond to and prevent domestic violence, dating violence,
				sexual assault, and stalking;
									(C)research on the impact of domestic, dating
				and sexual violence, childhood exposure to such violence, and stalking on the
				health care system, health care utilization, health care costs, and health
				status; and
									(D)research on the impact of adverse childhood
				experiences on adult experience with domestic violence, dating violence, sexual
				assault, stalking, and adult health outcomes, including how to reduce or
				prevent the impact of adverse childhood experiences through the health care
				setting.
									(g)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section, $10,000,000 for each
				of fiscal years 2014 through 2018.
							(h)DefinitionsExcept as otherwise provided herein, the
				definitions provided for in section 40002 of the Violence Against Women Act of
				1994 shall apply to this
				section.
							.
				(b)RepealsThe following provisions are
			 repealed:
					(1)Section 40297 of the Violence Against Women
			 Act of 1994 (42 U.S.C. 13973).
					(2)Section 758 of the Public Health Service
			 Act (42 U.S.C. 294h).
					VISafe homes for victims of domestic
			 violence, dating violence, sexual assault, and stalking
			601.Housing protections for victims of domestic
			 violence, dating violence, sexual assault, and stalking
				(a)AmendmentSubtitle N of the Violence Against Women
			 Act of 1994 (42 U.S.C. 14043e et seq.) is amended—
					(1)by inserting after the subtitle heading the
			 following:
						
							1Grant
				programs
							;
					(2)in section 41402 (42 U.S.C. 14043e–1), in
			 the matter preceding paragraph (1), by striking subtitle and
			 inserting chapter;
					(3)in section 41403 (42 U.S.C. 14043e–2), in
			 the matter preceding paragraph (1), by striking subtitle and
			 inserting chapter; and
					(4)by adding at the end the following:
						
							2Housing rights 
								41411.Housing protections for victims of domestic
				violence, dating violence, sexual assault, and stalking
									(a)DefinitionsIn this chapter:
										(1)Affiliated individualThe term affiliated individual
				means, with respect to an individual—
											(A)a spouse, parent, brother, sister, or child
				of that individual, or an individual to whom that individual stands in loco
				parentis; or
											(B)any individual, tenant, or lawful occupant
				living in the household of that individual.
											(2)Appropriate AgencyThe term appropriate agency
				means, with respect to a covered housing program, the Executive department (as
				defined in section 101 of title 5, United States Code) that carries out the
				covered housing program.
										(3)Covered housing programThe term covered housing
				program means—
											(A)the program under section 202 of the
				Housing Act of 1959 (12 U.S.C. 1701q);
											(B)the program under section 811 of the
				Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013);
											(C)the program under subtitle D of title VIII
				of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12901 et
				seq.);
											(D)the program under subtitle A of title IV of
				the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360 et seq.);
											(E)the program under subtitle A of title II of
				the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12741 et
				seq.);
											(F)the program under paragraph (3) of section
				221(d) of the National Housing Act (12 U.S.C. 1715l(d)) that bears interest at
				a rate determined under the proviso under paragraph (5) of such section
				221(d);
											(G)the program under section 236 of the
				National Housing Act (12 U.S.C. 1715z–1);
											(H)the programs under sections 6 and 8 of the
				United States Housing Act of 1937 (42 U.S.C. 1437d and 1437f);
											(I)rural housing assistance provided under
				sections 514, 515, 516, 533, and 538 of the Housing Act of 1949 (42 U.S.C.
				1484, 1485, 1486, 1490m, and 1490p–2); and
											(J)the low income housing tax credit program
				under section 42 of the Internal Revenue Code of 1986.
											(b)Prohibited basis for denial or termination
				of assistance or eviction
										(1)In generalAn applicant for or tenant of housing
				assisted under a covered housing program may not be denied admission to, denied
				assistance under, terminated from participation in, or evicted from the housing
				on the basis that the applicant or tenant is or has been a victim of domestic
				violence, dating violence, sexual assault, or stalking, if the applicant or
				tenant otherwise qualifies for admission, assistance, participation, or
				occupancy.
										(2)Construction of lease termsAn incident of actual or threatened
				domestic violence, dating violence, sexual assault, or stalking shall not be
				construed as—
											(A)a serious or repeated violation of a lease
				for housing assisted under a covered housing program by the victim or
				threatened victim of such incident; or
											(B)good cause for terminating the assistance,
				tenancy, or occupancy rights to housing assisted under a covered housing
				program of the victim or threatened victim of such incident.
											(3)Termination on the basis of criminal
				activity
											(A)Denial of assistance, tenancy, and
				occupancy rights prohibitedNo person may deny assistance, tenancy, or
				occupancy rights to housing assisted under a covered housing program to a
				tenant solely on the basis of criminal activity directly relating to domestic
				violence, dating violence, sexual assault, or stalking that is engaged in by a
				member of the household of the tenant or any guest or other person under the
				control of the tenant, if the tenant or an affiliated individual of the tenant
				is the victim or threatened victim of such domestic violence, dating violence,
				sexual assault, or stalking.
											(B)Bifurcation
												(i)In generalNotwithstanding subparagraph (A), a public
				housing agency or owner or manager of housing assisted under a covered housing
				program may bifurcate a lease for the housing in order to evict, remove, or
				terminate assistance to any individual who is a tenant or lawful occupant of
				the housing and who engages in criminal activity directly relating to domestic
				violence, dating violence, sexual assault, or stalking against an affiliated
				individual or other individual, without evicting, removing, terminating
				assistance to, or otherwise penalizing a victim of such criminal activity who
				is also a tenant or lawful occupant of the housing.
												(ii)Effect of eviction on other
				tenantsIf public housing
				agency or owner or manager of housing assisted under a covered housing program
				evicts, removes, or terminates assistance to an individual under clause (i),
				and the individual is the sole tenant eligible to receive assistance under a
				covered housing program, the public housing agency or owner or manager of
				housing assisted under the covered housing program shall provide any remaining
				tenant an opportunity to establish eligibility for the covered housing program.
				If a tenant described in the preceding sentence cannot establish eligibility,
				the public housing agency or owner or manager of the housing shall provide the
				tenant a reasonable time, as determined by the appropriate agency, to find new
				housing or to establish eligibility for housing under another covered housing
				program.
												(C)Rules of constructionNothing in subparagraph (A) shall be
				construed—
												(i)to limit the authority of a public housing
				agency or owner or manager of housing assisted under a covered housing program,
				when notified of a court order, to comply with a court order with respect
				to—
													(I)the rights of access to or control of
				property, including civil protection orders issued to protect a victim of
				domestic violence, dating violence, sexual assault, or stalking; or
													(II)the distribution or possession of property
				among members of a household in a case;
													(ii)to limit any otherwise available authority
				of a public housing agency or owner or manager of housing assisted under a
				covered housing program to evict or terminate assistance to a tenant for any
				violation of a lease not premised on the act of violence in question against
				the tenant or an affiliated person of the tenant, if the public housing agency
				or owner or manager does not subject an individual who is or has been a victim
				of domestic violence, dating violence, or stalking to a more demanding standard
				than other tenants in determining whether to evict or terminate;
												(iii)to limit the authority to terminate
				assistance to a tenant or evict a tenant from housing assisted under a covered
				housing program if a public housing agency or owner or manager of the housing
				can demonstrate that an actual and imminent threat to other tenants or
				individuals employed at or providing service to the property would be present
				if the assistance is not terminated or the tenant is not evicted; or
												(iv)to supersede any provision of any Federal,
				State, or local law that provides greater protection than this section for
				victims of domestic violence, dating violence, sexual assault, or
				stalking.
												(c)Documentation
										(1)Request for documentationIf an applicant for, or tenant of, housing
				assisted under a covered housing program represents to a public housing agency
				or owner or manager of the housing that the individual is entitled to
				protection under subsection (b), the public housing agency or owner or manager
				may request, in writing, that the applicant or tenant submit to the public
				housing agency or owner or manager a form of documentation described in
				paragraph (3).
										(2)Failure to provide certification
											(A)In generalIf an applicant or tenant does not provide
				the documentation requested under paragraph (1) within 14 business days after
				the tenant receives a request in writing for such certification from a public
				housing agency or owner or manager of housing assisted under a covered housing
				program, nothing in this chapter may be construed to limit the authority of the
				public housing agency or owner or manager to—
												(i)deny admission by the applicant or tenant
				to the covered program;
												(ii)deny assistance under the covered program
				to the applicant or tenant;
												(iii)terminate the participation of the
				applicant or tenant in the covered program; or
												(iv)evict the applicant, the tenant, or a
				lawful occupant that commits violations of a lease.
												(B)ExtensionA public housing agency or owner or manager
				of housing may extend the 14-day deadline under subparagraph (A) at its
				discretion.
											(3)Form of documentationA form of documentation described in this
				paragraph is—
											(A)a certification form approved by the
				appropriate agency that—
												(i)states that an applicant or tenant is a
				victim of domestic violence, dating violence, sexual assault, or
				stalking;
												(ii)states that the incident of domestic
				violence, dating violence, sexual assault, or stalking that is the ground for
				protection under subsection (b) meets the requirements under subsection (b);
				and
												(iii)includes the name of the individual who
				committed the domestic violence, dating violence, sexual assault, or stalking,
				if the name is known and safe to provide;
												(B)a document that—
												(i)is signed by—
													(I)an employee, agent, or volunteer of a
				victim service provider, an attorney, a medical professional, or a mental
				health professional from whom an applicant or tenant has sought assistance
				relating to domestic violence, dating violence, sexual assault, or stalking, or
				the effects of the abuse; and
													(II)the applicant or tenant; and
													(ii)states under penalty of perjury that the
				individual described in clause (i)(I) believes that the incident of domestic
				violence, dating violence, sexual assault, or stalking that is the ground for
				protection under subsection (b) meets the requirements under subsection
				(b);
												(C)a record of a Federal, State, tribal,
				territorial, or local law enforcement agency, court, or administrative agency;
				or
											(D)at the discretion of a public housing
				agency or owner or manager of housing assisted under a covered housing program,
				a statement or other evidence provided by an applicant or tenant.
											(4)ConfidentialityAny information submitted to a public
				housing agency or owner or manager under this subsection, including the fact
				that an individual is a victim of domestic violence, dating violence, sexual
				assault, or stalking shall be maintained in confidence by the public housing
				agency or owner or manager and may not be entered into any shared database or
				disclosed to any other entity or individual, except to the extent that the
				disclosure is—
											(A)requested or consented to by the individual
				in writing;
											(B)required for use in an eviction proceeding
				under subsection (b); or
											(C)otherwise required by applicable
				law.
											(5)Documentation not requiredNothing in this subsection shall be
				construed to require a public housing agency or owner or manager of housing
				assisted under a covered housing program to request that an individual submit
				documentation of the status of the individual as a victim of domestic violence,
				dating violence, sexual assault, or stalking.
										(6)Compliance not sufficient to constitute
				evidence of unreasonable actCompliance with subsection (b) by a public
				housing agency or owner or manager of housing assisted under a covered housing
				program based on documentation received under this subsection, shall not be
				sufficient to constitute evidence of an unreasonable act or omission by the
				public housing agency or owner or manager or an employee or agent of the public
				housing agency or owner or manager. Nothing in this paragraph shall be
				construed to limit the liability of a public housing agency or owner or manager
				of housing assisted under a covered housing program for failure to comply with
				subsection (b).
										(7)Response to conflicting
				certificationIf a public
				housing agency or owner or manager of housing assisted under a covered housing
				program receives documentation under this subsection that contains conflicting
				information, the public housing agency or owner or manager may require an
				applicant or tenant to submit third-party documentation, as described in
				subparagraph (B), (C), or (D) of paragraph (3).
										(8)PreemptionNothing in this subsection shall be
				construed to supersede any provision of any Federal, State, or local law that
				provides greater protection than this subsection for victims of domestic
				violence, dating violence, sexual assault, or stalking.
										(d)Notification
										(1)DevelopmentThe Secretary of Housing and Urban
				Development shall develop a notice of the rights of individuals under this
				section, including the right to confidentiality and the limits thereof.
										(2)ProvisionEach public housing agency or owner or
				manager of housing assisted under a covered housing program shall provide the
				notice developed under paragraph (1), together with the form described in
				subsection (c)(3)(A), to an applicant for or tenants of housing assisted under
				a covered housing program—
											(A)at the time the applicant is denied
				residency in a dwelling unit assisted under the covered housing program;
											(B)at the time the individual is admitted to a
				dwelling unit assisted under the covered housing program;
											(C)with any notification of eviction or
				notification of termination of assistance; and
											(D)in multiple languages, consistent with
				guidance issued by the Secretary of Housing and Urban Development in accordance
				with Executive Order 13166 (42 U.S.C. 2000d–1 note; relating to access to
				services for persons with limited English proficiency).
											(e)Emergency transfersEach appropriate agency shall adopt a model
				emergency transfer plan for use by public housing agencies and owners or
				managers of housing assisted under covered housing programs that—
										(1)allows tenants who are victims of domestic
				violence, dating violence, sexual assault, or stalking to transfer to another
				available and safe dwelling unit assisted under a covered housing program
				if—
											(A)the tenant expressly requests the transfer;
				and
											(B)(i)the tenant reasonably believes that the
				tenant is threatened with imminent harm from further violence if the tenant
				remains within the same dwelling unit assisted under a covered housing program;
				or
												(ii)in the case of a tenant who is a victim of
				sexual assault, the sexual assault occurred on the premises during the 90 day
				period preceding the request for transfer; and
												(2)incorporates reasonable confidentiality
				measures to ensure that the public housing agency or owner or manager does not
				disclose the location of the dwelling unit of a tenant to a person that commits
				an act of domestic violence, dating violence, sexual assault, or stalking
				against the tenant.
										(f)Policies and procedures for emergency
				transferThe Secretary of
				Housing and Urban Development shall establish policies and procedures under
				which a victim requesting an emergency transfer under subsection (e) may
				receive, subject to the availability of tenant protection vouchers, assistance
				under section 8(o) of the United States Housing Act of 1937 (42 U.S.C.
				1437f(o)).
									(g)ImplementationThe appropriate agency with respect to each
				covered housing program shall implement this section, as this section applies
				to the covered housing
				program.
									.
					(b)Conforming amendments
					(1)Section 6Section 6 of the United States Housing Act
			 of 1937 (42 U.S.C. 1437d) is amended—
						(A)in subsection (c)—
							(i)by striking paragraph (3); and
							(ii)by redesignating paragraphs (4) and (5) as
			 paragraphs (3) and (4), respectively;
							(B)in subsection (l)—
							(i)in paragraph (5), by striking , and
			 that an incident or incidents of actual or threatened domestic violence, dating
			 violence, or stalking will not be construed as a serious or repeated violation
			 of the lease by the victim or threatened victim of that violence and will not
			 be good cause for terminating the tenancy or occupancy rights of the victim of
			 such violence; and
							(ii)in paragraph (6), by striking ;
			 except that and all that follows through stalking.;
			 and
							(C)by striking subsection (u).
						(2)Section 8Section 8 of the United States Housing Act
			 of 1937 (42 U.S.C. 1437f) is amended—
						(A)in subsection (c), by striking paragraph
			 (9);
						(B)in subsection (d)(1)—
							(i)in subparagraph (A), by striking and
			 that an applicant or participant is or has been a victim of domestic violence,
			 dating violence, or stalking is not an appropriate basis for denial of program
			 assistance or for denial of admission if the applicant otherwise qualifies for
			 assistance or admission; and
							(ii)in subparagraph (B)—
								(I)in clause (ii), by striking , and
			 that an incident or incidents of actual or threatened domestic violence, dating
			 violence, or stalking will not be construed as a serious or repeated violation
			 of the lease by the victim or threatened victim of that violence and will not
			 be good cause for terminating the tenancy or occupancy rights of the victim of
			 such violence; and
								(II)in clause (iii), by striking ,
			 except that: and all that follows through
			 stalking.;
								(C)in subsection (f)—
							(i)in paragraph (6), by adding
			 and at the end;
							(ii)in paragraph (7), by striking the semicolon
			 at the end and inserting a period; and
							(iii)by striking paragraphs (8), (9), (10), and
			 (11);
							(D)in subsection (o)—
							(i)in paragraph (6)(B), by striking the last
			 sentence;
							(ii)in paragraph (7)—
								(I)in subparagraph (C), by striking and
			 that an incident or incidents of actual or threatened domestic violence, dating
			 violence, or stalking shall not be construed as a serious or repeated violation
			 of the lease by the victim or threatened victim of that violence and shall not
			 be good cause for terminating the tenancy or occupancy rights of the victim of
			 such violence; and
								(II)in subparagraph (D), by striking ;
			 except that and all that follows through stalking.;
			 and
								(iii)by striking paragraph (20); and
							(E)by striking subsection (ee).
						(3)Rule of constructionNothing in this Act, or the amendments made
			 by this Act, shall be construed—
						(A)to limit the rights or remedies available
			 to any person under section 6 or 8 of the United States Housing Act of 1937 (42
			 U.S.C. 1437d and 1437f), as in effect on the day before the date of enactment
			 of this Act;
						(B)to limit any right, remedy, or procedure
			 otherwise available under any provision of part 5, 91, 880, 882, 883, 884, 886,
			 891, 903, 960, 966, 982, or 983 of title 24, Code of Federal Regulations,
			 that—
							(i)was issued under the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (Public Law 109–162; 119
			 Stat. 2960) or an amendment made by that Act; and
							(ii)provides greater protection for victims of
			 domestic violence, dating violence, sexual assault, and stalking than this Act;
			 or
							(C)to disqualify an owner, manager, or other
			 individual from participating in or receiving the benefits of the low income
			 housing tax credit program under section 42 of the Internal Revenue Code of
			 1986 because of noncompliance with the provisions of this Act.
						602.Transitional housing assistance grants for
			 victims of domestic violence, dating violence, sexual assault, and
			 stalkingChapter 11 of
			 subtitle B of the Violence Against Women Act of 1994 (42 U.S.C. 13975 et seq.)
			 is amended—
				(1)in the chapter heading, by striking
			 child victims of domestic
			 violence, stalking, or sexual assault and inserting
			 victims of domestic
			 violence, dating violence, sexual assault, or
			 stalking; and
				(2)in section 40299 (42 U.S.C. 13975)—
					(A)in the header, by striking
			 child victims of domestic
			 violence, stalking, or sexual assault and inserting
			 victims of domestic
			 violence, dating violence, sexual assault, or
			 stalking;
					(B)in subsection (a)(1), by striking
			 fleeing;
					(C)in subsection (b)(3)—
						(i)in subparagraph (A), by striking 
			 and at the end;
						(ii)by redesignating subparagraph (B) as
			 subparagraph (C);
						(iii)by inserting after subparagraph (A) the
			 following:
							
								(B)secure employment, including obtaining
				employment counseling, occupational training, job retention counseling, and
				counseling concerning re-entry in to the workforce;
				and
								;
				and
						(iv)in subparagraph (C), as redesignated by
			 clause (ii), by striking  employment counseling,; and
						(D)in subsection (g)—
						(i)in paragraph (1), by striking
			 $40,000,000 for each of fiscal years 2007 through 2011 and
			 inserting $35,000,000 for each of fiscal years 2014 through
			 2018; and
						(ii)in paragraph (3)—
							(I)in subparagraph (A), by striking
			 eligible and inserting qualified; and
							(II)by adding at the end the following:
								
									(D)Qualified application definedIn this paragraph, the term qualified
				application means an application that—
										(i)has been submitted by an eligible
				applicant;
										(ii)does not propose any activities that may
				compromise victim safety, including—
											(I)background checks of victims; or
											(II)clinical evaluations to determine
				eligibility for services;
											(iii)reflects an understanding of the dynamics
				of domestic violence, dating violence, sexual assault, or stalking; and
										(iv)does not propose prohibited activities,
				including mandatory services for
				victims.
										.
							603.Addressing the housing needs of victims of
			 domestic violence, dating violence, sexual assault, and stalkingSubtitle N of the Violence Against Women Act
			 of 1994 (42 U.S.C. 14043e et seq.) is amended—
				(1)in section 41404(i) (42 U.S.C.
			 14043e–3(i)), by striking $10,000,000 for each of fiscal years 2007
			 through 2011 and inserting $4,000,000 for each of fiscal years
			 2014 through 2018; and
				(2)in section 41405(g) (42 U.S.C.
			 14043e–4(g)), by striking $10,000,000 for each of fiscal years 2007
			 through 2011 and inserting $4,000,000 for each of fiscal years
			 2014 through 2018.
				VIIEconomic security for victims of
			 violence
			701. National Resource Center on Workplace
			 Responses to assist victims of domestic and sexual violenceSection 41501(e) of the Violence Against
			 Women Act of 1994 (42 U.S.C. 14043f(e)) is amended by striking fiscal
			 years 2007 through 2011 and inserting fiscal years 2014 through
			 2018.
			VIIIProtection of battered immigrants
			801. U nonimmigrant definitionSection 101(a)(15)(U)(iii) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(U)(iii)) is amended by
			 inserting stalking; after sexual
			 exploitation;.
			802.Annual report on immigration applications
			 made by victims of abuseNot
			 later than December 1, 2014, and annually thereafter, the Secretary of Homeland
			 Security shall submit to the Committee on the Judiciary of the Senate and the
			 Committee on the Judiciary of the House of Representatives a report that
			 includes the following:
				(1)The number of aliens who—
					(A)submitted an application for nonimmigrant
			 status under paragraph (15)(T)(i), (15)(U)(i), or (51) of section 101(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)) during the preceding fiscal
			 year;
					(B)were granted such nonimmigrant status
			 during such fiscal year; or
					(C)were denied such nonimmigrant status during
			 such fiscal year.
					(2)The mean amount of time and median amount
			 of time to adjudicate an application for such nonimmigrant status during such
			 fiscal year.
				(3)The mean amount of time and median amount
			 of time between the receipt of an application for such nonimmigrant status and
			 the issuance of work authorization to an eligible applicant during the
			 preceding fiscal year.
				(4)The number of aliens granted continued
			 presence in the United States under section 107(c)(3) of the Trafficking
			 Victims Protection Act of 2000 (22 U.S.C. 7105(c)(3)) during the preceding
			 fiscal year.
				(5)A description of any actions being taken to
			 reduce the adjudication and processing time, while ensuring the safe and
			 competent processing, of an application described in paragraph (1) or a request
			 for continued presence referred to in paragraph (4).
				803.Protection for children of VAWA
			 self-petitionersSection
			 204(l)(2) of the Immigration and Nationality Act (8 U.S.C. 1154(l)(2)) is
			 amended—
				(1)in subparagraph (E), by striking
			 or at the end;
				(2)by redesignating subparagraph (F) as
			 subparagraph (G); and
				(3)by inserting after subparagraph (E) the
			 following:
					
						(F)a child of an alien who filed a pending or
				approved petition for classification or application for adjustment of status or
				other benefit specified in section 101(a)(51) as a VAWA self-petitioner;
				or
						. 
				804.Public chargeSection 212(a)(4) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(4)) is amended by adding at the end the
			 following:
				
					(E)Special rule for qualified alien
				victimsSubparagraphs (A),
				(B), and (C) shall not apply to an alien who—
						(i)is a VAWA self-petitioner;
						(ii)is an applicant for, or is granted,
				nonimmigrant status under section 101(a)(15)(U); or
						(iii)is a qualified alien described in section
				431(c) of the Personal Responsibility and Work Opportunity Reconciliation Act
				of 1996 (8 U.S.C. 1641(c)).
						.
				
			805.Requirements applicable to U visas
				(a)In generalSection 214(p) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(p)) is amended by adding at the end the
			 following:
					
						(7)Age determinations
							(A)ChildrenAn unmarried alien who seeks to accompany,
				or follow to join, a parent granted status under section 101(a)(15)(U)(i), and
				who was under 21 years of age on the date on which such parent petitioned for
				such status, shall continue to be classified as a child for purposes of section
				101(a)(15)(U)(ii), if the alien attains 21 years of age after such parent’s
				petition was filed but while it was pending.
							(B)Principal aliensAn alien described in clause (i) of section
				101(a)(15)(U) shall continue to be treated as an alien described in clause
				(ii)(I) of such section if the alien attains 21 years of age after the alien’s
				application for status under such clause (i) is filed but while it is
				pending.
							.
				
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect as if enacted as part of the Victims of
			 Trafficking and Violence Protection Act of 2000 (Public Law 106–386; 114 Stat.
			 1464).
				806.Hardship waivers
				(a)In generalSection 216(c)(4) of the Immigration and
			 Nationality Act (8 U.S.C. 1186a(c)(4)) is amended—
					(1)in subparagraph (A), by striking the comma
			 at the end and inserting a semicolon;
					(2)in subparagraph (B), by striking
			 (1), or and inserting (1); or;
					(3)in subparagraph (C), by striking the period
			 at the end and inserting a semicolon and or; and
					(4)by inserting after subparagraph (C) the
			 following:
						
							(D)the alien meets the requirements under
				section 204(a)(1)(A)(iii)(II)(aa)(BB) and following the marriage ceremony was
				battered by or subject to extreme cruelty perpetrated by the alien's intended
				spouse and was not at fault in failing to meet the requirements of paragraph
				(1).
							. 
					(b)Technical correctionsSection 216(c)(4) of the Immigration and
			 Nationality Act (8 U.S.C. 1186a(c)(4)), as amended by subsection (a), is
			 further amended—
					(1)in the matter preceding subparagraph (A),
			 by striking The Attorney General, in the Attorney General's and
			 inserting The Secretary of Homeland Security, in the
			 Secretary's; and
					(2)in the undesignated paragraph at the
			 end—
						(A)in the first sentence, by striking
			 Attorney General and inserting Secretary of Homeland
			 Security;
						(B)in the second sentence, by striking
			 Attorney General and inserting Secretary;
						(C)in the third sentence, by striking
			 Attorney General. and inserting Secretary.;
			 and
						(D)in the fourth sentence, by striking
			 Attorney General and inserting Secretary.
						807.Protections for a fiancée or fiancé of a
			 citizen
				(a)In generalSection 214 of the Immigration and
			 Nationality Act (8 U.S.C. 1184) is amended—
					(1)in subsection (d)—
						(A)in paragraph (1), by striking
			 crime. and inserting crime described in paragraph (3)(B)
			 and information on any permanent protection or restraining order issued against
			 the petitioner related to any specified crime described in paragraph
			 (3)(B)(i).;
						(B)in paragraph (2)(A), in the matter
			 preceding clause (i)—
							(i)by striking a consular
			 officer and inserting the Secretary of Homeland
			 Security; and
							(ii)by striking the officer and
			 inserting the Secretary; and
							(C)in paragraph (3)(B)(i), by striking
			 abuse, and stalking. and inserting abuse, stalking, or an
			 attempt to commit any such crime.; and
						(2)in subsection (r)—
						(A)in paragraph (1), by striking
			 crime. and inserting crime described in paragraph (5)(B)
			 and information on any permanent protection or restraining order issued against
			 the petitioner related to any specified crime described in subsection
			 (5)(B)(i).; and
						(B)by amending paragraph (4)(B)(ii) to read as
			 follows:
							
								(ii)To notify the beneficiary as required by
				clause (i), the Secretary of Homeland Security shall provide such notice to the
				Secretary of State for inclusion in the mailing to the beneficiary described in
				section 833(a)(5)(A)(i) of the International Marriage Broker Regulation Act of
				2005 (8 U.S.C. 1375a(a)(5)(A)(i)).
								;
				and
						(3)in paragraph (5)(B)(i), by striking
			 abuse, and stalking. and inserting abuse, stalking, or an
			 attempt to commit any such crime..
					(b)Provision of information to K
			 nonimmigrantsSection 833 of
			 the International Marriage Broker Regulation Act of 2005 (8 U.S.C. 1375a) is
			 amended—
					(1)in subsection (a)(5)(A)—
						(A)in clause (iii)—
							(i)by striking State any and
			 inserting State, for inclusion in the mailing described in clause (i),
			 any; and
							(ii)by striking the last sentence; and
							(B)by adding at the end the following:
							
								(iv)The Secretary of Homeland Security shall
				conduct a background check of the National Crime Information Center’s
				Protection Order Database on each petitioner for a visa under subsection (d) or
				(r) of section 214 of the Immigration and Nationality Act (8 U.S.C. 1184). Any
				appropriate information obtained from such background check—
									(I)shall accompany the criminal background
				information provided by the Secretary of Homeland Security to the Secretary of
				State and shared by the Secretary of State with a beneficiary of a petition
				referred to in clause (iii); and
									(II)shall not be used or disclosed for any
				other purpose unless expressly authorized by law.
									(v)The Secretary of Homeland Security shall
				create a cover sheet or other mechanism to accompany the information required
				to be provided to an applicant for a visa under subsection (d) or (r) of
				section 214 of the Immigration and Nationality Act (8 U.S.C. 1184) by clauses
				(i) through (iv) of this paragraph or by clauses (i) and (ii) of subsection
				(r)(4)(B) of such section 214, that calls to the applicant’s attention—
									(I)whether the petitioner disclosed a
				protection order, a restraining order, or criminal history information on the
				visa petition;
									(II)the criminal background information and
				information about any protection order obtained by the Secretary of Homeland
				Security regarding the petitioner in the course of adjudicating the petition;
				and
									(III)whether the information the petitioner
				disclosed on the visa petition regarding any previous petitions filed under
				subsection (d) or (r) of such section 214 is consistent with the information in
				the multiple visa tracking database of the Department of Homeland Security, as
				described in subsection (r)(4)(A) of such section
				214.
									;
				and
						(2)in subsection (b)(1)(A), by striking
			 or after orders and inserting
			 and.
					808.Regulation of international marriage
			 brokers
				(a)Implementation of the International
			 Marriage Broker Act of 2005
					(1)FindingsCongress finds the following:
						(A)The International Marriage Broker Act of
			 2005 (subtitle D of Public Law 109–162; 119 Stat. 3066) has not been fully
			 implemented with regard to investigating and prosecuting violations of the law,
			 and for other purposes.
						(B)Six years after Congress enacted the
			 International Marriage Broker Act of 2005 to regulate the activities of the
			 hundreds of for-profit international marriage brokers operating in the United
			 States, the Attorney General has not determined which component of the
			 Department of Justice will investigate and prosecute violations of such
			 Act.
						(2)ReportNot later than 90 days after the date of
			 the enactment of this Act, the Attorney General shall submit to Congress a
			 report that includes the following:
						(A)The name of the component of the Department
			 of Justice responsible for investigating and prosecuting violations of the
			 International Marriage Broker Act of 2005 (subtitle D of Public Law 109–162;
			 119 Stat. 3066) and the amendments made by this Act.
						(B)A description of the policies and
			 procedures of the Attorney General for consultation with the Secretary of
			 Homeland Security and the Secretary of State in investigating and prosecuting
			 such violations.
						(b)Technical CorrectionSection 833(a)(2)(H) of the International
			 Marriage Broker Regulation Act of 2005 (8 U.S.C. 1375a(a)(2)(H)) is amended by
			 striking Federal and State sex offender public registries and
			 inserting the National Sex Offender Public Website.
				(c)Regulation of international marriage
			 brokersSection 833(d) of the
			 International Marriage Broker Regulation Act of 2005 (8 U.S.C. 1375a(d)) is
			 amended—
					(1)by amending paragraph (1) to read as
			 follows:
						
							(1)Prohibition on marketing of or to
				children
								(A)In generalAn international marriage broker shall not
				provide any individual or entity with the personal contact information,
				photograph, or general information about the background or interests of any
				individual under the age of 18.
								(B)ComplianceTo comply with the requirements of
				subparagraph (A), an international marriage broker shall—
									(i)obtain a valid copy of each foreign
				national client’s birth certificate or other proof of age document issued by an
				appropriate government entity;
									(ii)indicate on such certificate or document
				the date it was received by the international marriage broker;
									(iii)retain the original of such certificate or
				document for 7 years after such date of receipt; and
									(iv)produce such certificate or document upon
				request to an appropriate authority charged with the enforcement of this
				paragraph.
									;
				
					(2)in paragraph (2)—
						(A)in subparagraph (A)(i)—
							(i)in the heading, by striking
			 registries.— and inserting
			 website.—; and
							(ii)by striking Registry or State sex
			 offender public registry, and inserting Website,;
			 and
							(B)in subparagraph (B)(ii), by striking
			 or stalking. and inserting stalking, or an attempt to
			 commit any such crime.;
						(3)in paragraph (3)—
						(A)in subparagraph (A)—
							(i)in clause (i), by striking Registry,
			 or of the relevant State sex offender public registry for any State not yet
			 participating in the National Sex Offender Public Registry, in which the United
			 States client has resided during the previous 20 years, and inserting
			 Website; and
							(ii)in clause (iii)(II), by striking
			 background information collected by the international marriage broker
			 under paragraph (2)(B); and inserting signed certification and
			 accompanying documentation or attestation regarding the background information
			 collected under paragraph (2)(B);; and
							(B)by striking subparagraph (C);
						(4)in paragraph (5)—
						(A)in subparagraph (A)(ii), by striking
			 A penalty may be imposed under clause (i) by the Attorney General
			 only and inserting At the discretion of the Attorney General, a
			 penalty may be imposed under clause (i) either by a Federal judge, or by the
			 Attorney General;
						(B)by amending subparagraph (B) to read as
			 follows:
							
								(B)Federal criminal penalties
									(i)Failure of international marriage brokers
				to comply with obligationsExcept as provided in clause (ii), an
				international marriage broker that, in circumstances in or affecting interstate
				or foreign commerce, or within the special maritime and territorial
				jurisdiction of the United States—
										(I)except as provided in subclause (II),
				violates (or attempts to violate) paragraph (1), (2), (3), or (4) shall be
				fined in accordance with title 18, United States Code, or imprisoned for not
				more than 1 year, or both; or
										(II)knowingly violates or attempts to violate
				paragraphs (1), (2), (3), or (4) shall be fined in accordance with title 18,
				United States Code, or imprisoned for not more than 5 years, or both.
										(ii)Misuse of informationA person who knowingly discloses, uses, or
				causes to be used any information obtained by an international marriage broker
				as a result of a requirement under paragraph (2) or (3) for any purpose other
				than the disclosures required under paragraph (3) shall be fined in accordance
				with title 18, United States Code, or imprisoned for not more than 1 year, or
				both.
									(iii)Fraudulent failures of United States
				clients to make required self-disclosuresA person who knowingly and with intent to
				defraud another person outside the United States in order to recruit, solicit,
				entice, or induce that other person into entering a dating or matrimonial
				relationship, makes false or fraudulent representations regarding the
				disclosures described in clause (i), (ii), (iii), or (iv) of subsection
				(d)(2)(B), including by failing to make any such disclosures, shall be fined in
				accordance with title 18, United States Code, imprisoned for not more than 1
				year, or both.
									(iv)Relationship to other
				penaltiesThe penalties
				provided in clauses (i), (ii), and (iii) are in addition to any other civil or
				criminal liability under Federal or State law to which a person may be subject
				for the misuse of information, including misuse to threaten, intimidate, or
				harass any individual.
									(v)ConstructionNothing in this paragraph or paragraph (3)
				or (4) may be construed to prevent the disclosure of information to law
				enforcement or pursuant to a court
				order.
									;
				and
						(C)in subparagraph (C), by striking the period
			 at the end and inserting including equitable remedies.;
						(5)by redesignating paragraphs (6) and (7) as
			 paragraphs (7) and (8), respectively; and
					(6)by inserting after paragraph (5) the
			 following:
						
							(6)Enforcement
								(A)AuthorityThe Attorney General shall be responsible
				for the enforcement of the provisions of this section, including the
				prosecution of civil and criminal penalties provided for by this
				section.
								(B)ConsultationThe Attorney General shall consult with the
				Director of the Office on Violence Against Women of the Department of Justice
				to develop policies and public education designed to promote enforcement of
				this
				section.
								.
					(d)GAO study and reportSection 833(f) of the International
			 Marriage Broker Regulation Act of 2005 (8 U.S.C. 1375a(f)) is amended—
					(1)in the subsection heading, by striking
			 study and
			 report.— and inserting studies and reports.—;
			 and
					(2)by adding at the end the following:
						
							(4)Continuing impact study and report
								(A)StudyThe Comptroller General shall conduct a
				study on the continuing impact of the implementation of this section and of
				section of 214 of the Immigration and Nationality Act (8 U.S.C. 1184) on the
				process for granting K nonimmigrant visas, including specifically a study of
				the items described in subparagraphs (A) through (E) of paragraph (1).
								(B)ReportNot later than 2 years after the date of
				the enactment of the Violence Against Women
				Reauthorization Act of 2013, the Comptroller General shall submit
				to the Committee on the Judiciary of the Senate and the Committee on the
				Judiciary of the House of Representatives a report setting forth the results of
				the study conducted under subparagraph (A).
								(C)Data collectionThe Attorney General, the Secretary of
				Homeland Security, and the Secretary of State shall collect and maintain the
				data necessary for the Comptroller General to conduct the study required by
				paragraph
				(1)(A).
								.
					809.Eligibility of crime and trafficking
			 victims in the Commonwealth of the Northern Mariana Islands to adjust
			 statusSection 705(c) of the
			 Consolidated Natural Resources Act of 2008 (Public Law 110–229; 48 U.S.C. 1806
			 note), is amended by striking except that, and all that follows
			 through the end, and inserting the following: “except that—
				
					(1)for the purpose of determining whether an
				alien lawfully admitted for permanent residence (as defined in section
				101(a)(20) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(20)) has
				abandoned or lost such status by reason of absence from the United States, such
				alien’s presence in the Commonwealth, before, on or after November 28, 2009,
				shall be considered to be presence in the United States; and
					(2)for the purpose of determining whether an
				alien whose application for status under subparagraph (T) or (U) of section
				101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) was
				granted is subsequently eligible for adjustment under subsection (l) or (m) of
				section 245 of such Act (8 U.S.C. 1255), such alien’s physical presence in the
				Commonwealth before, on, or after November 28, 2009, and subsequent to the
				grant of the application, shall be considered as equivalent to presence in the
				United States pursuant to a nonimmigrant admission in such
				status.
					.
			810.Disclosure of information for national
			 security purposes
				(a)Information sharingSection 384(b) of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1367(b)) is
			 amended—
					(1)in paragraph (1)—
						(A)by inserting Secretary of Homeland
			 Security or the before Attorney General may; and
						(B)by inserting Secretary’s or
			 the before Attorney General’s discretion;
						(2)in paragraph (2)—
						(A)by inserting Secretary of Homeland
			 Security or the before Attorney General may;
						(B)by inserting Secretary or
			 the before Attorney General for; and
						(C)by inserting in a manner that
			 protects the confidentiality of such information after law
			 enforcement purpose;
						(3)in paragraph (5), by striking
			 Attorney General is and inserting Secretary of Homeland
			 Security and the Attorney General are; and
					(4)by adding at the end a new paragraph as
			 follows:
						
							(8)Notwithstanding subsection (a)(2), the
				Secretary of Homeland Security, the Secretary of State, or the Attorney General
				may provide in the discretion of either such Secretary or the Attorney General
				for the disclosure of information to national security officials to be used
				solely for a national security purpose in a manner that protects the
				confidentiality of such
				information.
							.
					(b)GuidelinesSection 384(d) of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1367(d)) is
			 amended—
					(1)by inserting , Secretary of
			 State, after The Attorney General;
					(2)by inserting , Department of
			 State, after Department of Justice; and
					(3)by inserting and severe forms of
			 trafficking in persons or criminal activity listed in section 101(a)(15)(U) of
			 the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(u)) after
			 domestic violence.
					(c)ImplementationNot later than 180 days after the date of
			 the enactment of this Act, the Attorney General, the Secretary of State, and
			 Secretary of Homeland Security shall provide the guidance required by section
			 384(d) of the Illegal Immigration Reform and Immigrant Responsibility Act of
			 1996 (8 U.S.C. 1367(d)), consistent with the amendments made by subsections (a)
			 and (b).
				(d)Clerical amendmentSection 384(a)(1) of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1986 is amended by
			 striking 241(a)(2) in the matter following subparagraph (F) and
			 inserting 237(a)(2).
				IXSafety for Indian women
			901.Grants to Indian tribal
			 governmentsSection 2015(a) of
			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796gg–10(a)) is amended—
				(1)in paragraph (2), by inserting sex
			 trafficking, after sexual assault,;
				(2)in paragraph (4), by inserting sex
			 trafficking, after sexual assault,;
				(3)in paragraph (5), by striking and
			 stalking and all that follows and inserting sexual assault, sex
			 trafficking, and stalking;;
				(4)in paragraph (7)—
					(A)by inserting sex
			 trafficking, after sexual assault, each place it
			 appears; and
					(B)by striking and at the
			 end;
					(5)in paragraph (8)—
					(A)by inserting sex
			 trafficking, after stalking,; and
					(B)by striking the period at the end and
			 inserting a semicolon; and
					(6)by adding at the end the following:
					
						(9)provide services to address the needs of
				youth who are victims of domestic violence, dating violence, sexual assault,
				sex trafficking, or stalking and the needs of youth and children exposed to
				domestic violence, dating violence, sexual assault, or stalking, including
				support for the nonabusing parent or the caretaker of the youth or child;
				and
						(10)develop and promote legislation and
				policies that enhance best practices for responding to violent crimes against
				Indian women, including the crimes of domestic violence, dating violence,
				sexual assault, sex trafficking, and
				stalking.
						.
				902.Grants to Indian tribal
			 coalitionsSection 2001 of
			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796gg) is amended by striking subsection (d) and inserting the
			 following:
				
					(d)Tribal coalition grants
						(1)PurposeThe Attorney General shall award a grant to
				tribal coalitions for purposes of—
							(A)increasing awareness of domestic violence
				and sexual assault against Indian women;
							(B)enhancing the response to violence against
				Indian women at the Federal, State, and tribal levels;
							(C)identifying and providing technical
				assistance to coalition membership and tribal communities to enhance access to
				essential services to Indian women victimized by domestic and sexual violence,
				including sex trafficking; and
							(D)assisting Indian tribes in developing and
				promoting State, local, and tribal legislation and policies that enhance best
				practices for responding to violent crimes against Indian women, including the
				crimes of domestic violence, dating violence, sexual assault, sex trafficking,
				and stalking.
							(2)GrantsThe Attorney General shall award grants on
				an annual basis under paragraph (1) to—
							(A)each tribal coalition that—
								(i)meets the criteria of a tribal coalition
				under section 40002(a) of the Violence Against Women Act of 1994 (42 U.S.C.
				13925(a));
								(ii)is recognized by the Office on Violence
				Against Women; and
								(iii)provides services to Indian tribes;
				and
								(B)organizations that propose to incorporate
				and operate a tribal coalition in areas where Indian tribes are located but no
				tribal coalition exists.
							(3)Use
				of amountsFor each of fiscal
				years 2014 through 2018, of the amounts appropriated to carry out this
				subsection—
							(A)not more than 10 percent shall be made
				available to organizations described in paragraph (2)(B), provided that 1 or
				more organizations determined by the Attorney General to be qualified
				apply;
							(B)not less than 90 percent shall be made
				available to tribal coalitions described in paragraph (2)(A), which amounts
				shall be distributed equally among each eligible tribal coalition for the
				applicable fiscal year.
							(4)Eligibility for other grantsReceipt of an award under this subsection
				by a tribal coalition shall not preclude the tribal coalition from receiving
				additional grants under this title to carry out the purposes described in
				paragraph (1).
						(5)Multiple purpose applicationsNothing in this subsection prohibits any
				tribal coalition or organization described in paragraph (2) from applying for
				funding to address sexual assault or domestic violence needs in the same
				application.
						.
			903.ConsultationSection 903 of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045d) is
			 amended—
				(1)in subsection (a)—
					(A)by striking and the Violence Against
			 Women Act of 2000 and inserting , the Violence Against Women Act
			 of 2000; and
					(B)by inserting , and the
			 Violence Against Women Reauthorization Act of
			 2013 before the period at the end;
					(2)in subsection (b)—
					(A)in the matter preceding paragraph (1), by
			 striking Secretary of the Department of Health and Human
			 Services and inserting Secretary of Health and Human Services,
			 the Secretary of the Interior,; and
					(B)in paragraph (2), by striking and
			 stalking and inserting stalking, and sex trafficking;
			 and
					(3)by adding at the end the following:
					
						(c)Annual reportThe Attorney General shall submit to
				Congress an annual report on the annual consultations required under subsection
				(a) that—
							(1)contains the recommendations made under
				subsection (b) by Indian tribes during the year covered by the report;
							(2)describes actions taken during the year
				covered by the report to respond to recommendations made under subsection (b)
				during the year or a previous year; and
							(3)describes how the Attorney General will
				work in coordination and collaboration with Indian tribes, the Secretary of
				Health and Human Services, and the Secretary of the Interior to address the
				recommendations made under subsection (b).
							(d)NoticeNot later than 120 days before the date of
				a consultation under subsection (a), the Attorney General shall notify tribal
				leaders of the date, time, and location of the
				consultation.
						.
				904.Tribal jurisdiction over crimes of domestic
			 violenceTitle II of Public
			 Law 90–284 (25 U.S.C. 1301 et seq.) (commonly known as the Indian Civil
			 Rights Act of 1968) is amended by adding at the end the
			 following:
				
					204.Tribal jurisdiction over crimes of domestic
				violence
						(a)DefinitionsIn this section:
							(1)Dating violenceThe term dating violence means
				violence committed by a person who is or has been in a social relationship of a
				romantic or intimate nature with the victim, as determined by the length of the
				relationship, the type of relationship, and the frequency of interaction
				between the persons involved in the relationship.
							(2)Domestic violenceThe term domestic violence
				means violence committed by a current or former spouse or intimate partner of
				the victim, by a person with whom the victim shares a child in common, by a
				person who is cohabitating with or has cohabitated with the victim as a spouse
				or intimate partner, or by a person similarly situated to a spouse of the
				victim under the domestic- or family- violence laws of an Indian tribe that has
				jurisdiction over the Indian country where the violence occurs.
							(3)Indian
				countryThe term Indian
				country has the meaning given the term in section 1151 of title 18,
				United States Code.
							(4)Participating tribeThe term participating tribe
				means an Indian tribe that elects to exercise special domestic violence
				criminal jurisdiction over the Indian country of that Indian tribe.
							(5)Protection orderThe term protection
				order—
								(A)means any injunction, restraining order, or
				other order issued by a civil or criminal court for the purpose of preventing
				violent or threatening acts or harassment against, sexual violence against,
				contact or communication with, or physical proximity to, another person;
				and
								(B)includes any temporary or final order
				issued by a civil or criminal court, whether obtained by filing an independent
				action or as a pendent lite order in another proceeding, if the civil or
				criminal order was issued in response to a complaint, petition, or motion filed
				by or on behalf of a person seeking protection.
								(6)Special domestic violence criminal
				jurisdictionThe term
				special domestic violence criminal jurisdiction means the criminal
				jurisdiction that a participating tribe may exercise under this section but
				could not otherwise exercise.
							(7)Spouse or intimate partnerThe term spouse or intimate
				partner has the meaning given the term in section 2266 of title 18,
				United States Code.
							(b)Nature of the criminal
				jurisdiction
							(1)In generalNotwithstanding any other provision of law,
				in addition to all powers of self-government recognized and affirmed by
				sections 201 and 203, the powers of self-government of a participating tribe
				include the inherent power of that tribe, which is hereby recognized and
				affirmed, to exercise special domestic violence criminal jurisdiction over all
				persons.
							(2)Concurrent jurisdictionThe exercise of special domestic violence
				criminal jurisdiction by a participating tribe shall be concurrent with the
				jurisdiction of the United States, of a State, or of both.
							(3)ApplicabilityNothing in this section—
								(A)creates or eliminates any Federal or State
				criminal jurisdiction over Indian country; or
								(B)affects the authority of the United States
				or any State government that has been delegated authority by the United States
				to investigate and prosecute a criminal violation in Indian country.
								(4)Exceptions
								(A)Victim and defendant are both
				non-indians
									(i)In generalA participating tribe may not exercise
				special domestic violence criminal jurisdiction over an alleged offense if
				neither the defendant nor the alleged victim is an Indian.
									(ii)Definition of victimIn this subparagraph and with respect to a
				criminal proceeding in which a participating tribe exercises special domestic
				violence criminal jurisdiction based on a violation of a protection order, the
				term victim means a person specifically protected by a protection
				order that the defendant allegedly violated.
									(B)Defendant lacks ties to the indian
				tribeA participating tribe
				may exercise special domestic violence criminal jurisdiction over a defendant
				only if the defendant—
									(i)resides in the Indian country of the
				participating tribe;
									(ii)is employed in the Indian country of the
				participating tribe; or
									(iii)is a spouse, intimate partner, or dating
				partner of—
										(I)a member of the participating tribe;
				or
										(II)an Indian who resides in the Indian country
				of the participating tribe.
										(c)Criminal conductA participating tribe may exercise special
				domestic violence criminal jurisdiction over a defendant for criminal conduct
				that falls into one or more of the following categories:
							(1)Domestic violence and dating
				violenceAn act of domestic
				violence or dating violence that occurs in the Indian country of the
				participating tribe.
							(2)Violations of protection
				ordersAn act that—
								(A)occurs in the Indian country of the
				participating tribe; and
								(B)violates the portion of a protection order
				that—
									(i)prohibits or provides protection against
				violent or threatening acts or harassment against, sexual violence against,
				contact or communication with, or physical proximity to, another person;
									(ii)was issued against the defendant;
									(iii)is enforceable by the participating tribe;
				and
									(iv)is consistent with section 2265(b) of title
				18, United States Code.
									(d)Rights of defendantsIn a criminal proceeding in which a
				participating tribe exercises special domestic violence criminal jurisdiction,
				the participating tribe shall provide to the defendant—
							(1)all applicable rights under this
				Act;
							(2)if a term of imprisonment of any length may
				be imposed, all rights described in section 202(c);
							(3)the right to a trial by an impartial jury
				that is drawn from sources that—
								(A)reflect a fair cross section of the
				community; and
								(B)do not systematically exclude any
				distinctive group in the community, including non-Indians; and
								(4)all other rights whose protection is
				necessary under the Constitution of the United States in order for Congress to
				recognize and affirm the inherent power of the participating tribe to exercise
				special domestic violence criminal jurisdiction over the defendant.
							(e)Petitions To stay detention
							(1)In generalA person who has filed a petition for a
				writ of habeas corpus in a court of the United States under section 203 may
				petition that court to stay further detention of that person by the
				participating tribe.
							(2)Grant of stayA court shall grant a stay described in
				paragraph (1) if the court—
								(A)finds that there is a substantial
				likelihood that the habeas corpus petition will be granted; and
								(B)after giving each alleged victim in the
				matter an opportunity to be heard, finds by clear and convincing evidence that
				under conditions imposed by the court, the petitioner is not likely to flee or
				pose a danger to any person or the community if released.
								(3)NoticeAn Indian tribe that has ordered the
				detention of any person has a duty to timely notify such person of his rights
				and privileges under this subsection and under section 203.
							(f)Grants to tribal governmentsThe Attorney General may award grants to
				the governments of Indian tribes (or to authorized designees of those
				governments)—
							(1)to strengthen tribal criminal justice
				systems to assist Indian tribes in exercising special domestic violence
				criminal jurisdiction, including—
								(A)law enforcement (including the capacity of
				law enforcement or court personnel to enter information into and obtain
				information from national crime information databases);
								(B)prosecution;
								(C)trial and appellate courts;
								(D)probation systems;
								(E)detention and correctional
				facilities;
								(F)alternative rehabilitation centers;
								(G)culturally appropriate services and
				assistance for victims and their families; and
								(H)criminal codes and rules of criminal
				procedure, appellate procedure, and evidence;
								(2)to provide indigent criminal defendants
				with the effective assistance of licensed defense counsel, at no cost to the
				defendant, in criminal proceedings in which a participating tribe prosecutes a
				crime of domestic violence or dating violence or a criminal violation of a
				protection order;
							(3)to ensure that, in criminal proceedings in
				which a participating tribe exercises special domestic violence criminal
				jurisdiction, jurors are summoned, selected, and instructed in a manner
				consistent with all applicable requirements; and
							(4)to accord victims of domestic violence,
				dating violence, and violations of protection orders rights that are similar to
				the rights of a crime victim described in section 3771(a) of title 18, United
				States Code, consistent with tribal law and custom.
							(g)Supplement, not supplantAmounts made available under this section
				shall supplement and not supplant any other Federal, State, tribal, or local
				government amounts made available to carry out activities described in this
				section.
						(h)Authorization of
				appropriationsThere are
				authorized to be appropriated $5,000,000 for each of fiscal years 2014 through
				2018 to carry out subsection (f) and to provide training, technical assistance,
				data collection, and evaluation of the criminal justice systems of
				participating
				tribes.
						.
			905.Tribal protection ordersSection 2265 of title 18, United States
			 Code, is amended by striking subsection (e) and inserting the following:
				
					(e)Tribal court jurisdictionFor purposes of this section, a court of an
				Indian tribe shall have full civil jurisdiction to issue and enforce protection
				orders involving any person, including the authority to enforce any orders
				through civil contempt proceedings, to exclude violators from Indian land, and
				to use other appropriate mechanisms, in matters arising anywhere in the Indian
				country of the Indian tribe (as defined in section 1151) or otherwise within
				the authority of the Indian
				tribe.
					.
			906.Amendments to the Federal assault
			 statute
				(a)In generalSection 113 of title 18, United States
			 Code, is amended—
					(1)in subsection (a)—
						(A)by striking paragraph (1) and inserting the
			 following:
							
								(1)Assault with intent to commit murder or a
				violation of section 2241 or 2242, by a fine under this title, imprisonment for
				not more than 20 years, or
				both.
								;
						(B)in paragraph (2), by striking felony
			 under chapter 109A and inserting violation of section 2241 or
			 2242;
						(C)in paragraph (3) by striking and
			 without just cause or excuse,;
						(D)in paragraph (4), by striking six
			 months and inserting 1 year;
						(E)in paragraph (7)—
							(i)by striking substantial bodily
			 injury to an individual who has not attained the age of 16 years and
			 inserting substantial bodily injury to a spouse or intimate partner, a
			 dating partner, or an individual who has not attained the age of 16
			 years; and
							(ii)by striking fine and
			 inserting a fine; and
							(F)by adding at the end the following:
							
								(8)Assault of a spouse, intimate partner, or
				dating partner by strangling, suffocating, or attempting to strangle or
				suffocate, by a fine under this title, imprisonment for not more than 10 years,
				or both.
								;
				and
						(2)in subsection (b)—
						(A)by striking (b) As used in this
			 subsection— and inserting the following:
							
								(b)DefinitionsIn this
				section—
								;
						(B)in paragraph (1)(B), by striking
			 and at the end;
						(C)in paragraph (2), by striking the period at
			 the end and inserting a semicolon; and
						(D)by adding at the end the following:
							
								(3)the terms dating partner and
				spouse or intimate partner have the meanings given those terms in
				section 2266;
								(4)the term strangling means
				intentionally, knowingly, or recklessly impeding the normal breathing or
				circulation of the blood of a person by applying pressure to the throat or
				neck, regardless of whether that conduct results in any visible injury or
				whether there is any intent to kill or protractedly injure the victim;
				and
								(5)the term suffocating means
				intentionally, knowingly, or recklessly impeding the normal breathing of a
				person by covering the mouth of the person, the nose of the person, or both,
				regardless of whether that conduct results in any visible injury or whether
				there is any intent to kill or protractedly injure the
				victim.
								.
						(b)Indian major crimesSection 1153(a) of title 18, United States
			 Code, is amended by striking “assault with intent to commit murder, assault
			 with a dangerous weapon, assault resulting in serious bodily injury (as defined
			 in section 1365 of this title)” and inserting a felony assault under
			 section 113.
				(c)Repeat offendersSection 2265A(b)(1)(B) of title 18, United
			 States Code, is amended by inserting or tribal after
			 State.
				907.Analysis and research on violence against
			 Indian women
				(a)In generalSection 904(a) of the Violence Against
			 Women and Department of Justice Reauthorization Act of 2005 (42 U.S.C.
			 3796gg–10 note) is amended—
					(1)in paragraph (1)—
						(A)by striking The National and
			 inserting Not later than 2 years after the date of enactment of the
			 Violence Against Women Reauthorization Act of
			 2013, the National; and
						(B)by inserting and in Native villages
			 (as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C.
			 1602)) before the period at the end;
						(2)in paragraph (2)(A)—
						(A)in clause (iv), by striking
			 and at the end;
						(B)in clause (v), by striking the period at
			 the end and inserting ; and; and
						(C)by adding at the end the following:
							
								(vi)sex
				trafficking.
								;
				
						(3)in paragraph (4), by striking this
			 Act and inserting the Violence
			 Against Women Reauthorization Act of 2013; and
					(4)in paragraph (5), by striking this
			 section $1,000,000 for each of fiscal years 2007 and 2008 and inserting
			 this subsection $1,000,000 for each of fiscal years 2014 and
			 2015.
					(b)Authorization of
			 appropriationsSection
			 905(b)(2) of the Violence Against Women and Department of Justice
			 Reauthorization Act of 2005 (28 U.S.C. 534 note) is amended by striking
			 fiscal years 2007 through 2011 and inserting fiscal years
			 2014 through 2018.
				908.Effective dates; pilot project
				(a)General effective dateExcept as provided in section 4 and
			 subsection (b) of this section, the amendments made by this title shall take
			 effect on the date of enactment of this Act.
				(b)Effective date for special
			 domestic-violence criminal jurisdiction
					(1)In generalExcept as provided in paragraph (2),
			 subsections (b) through (d) of section 204 of Public Law 90–284 (as added by
			 section 904) shall take effect on the date that is 2 years after the date of
			 enactment of this Act.
					(2)Pilot project
						(A)In generalAt any time during the 2-year period
			 beginning on the date of enactment of this Act, an Indian tribe may ask the
			 Attorney General to designate the tribe as a participating tribe under section
			 204(a) of Public Law 90–284 on an accelerated basis.
						(B)ProcedureThe Attorney General may grant a request
			 under subparagraph (A) after coordinating with the Secretary of the Interior,
			 consulting with affected Indian tribes, and concluding that the criminal
			 justice system of the requesting tribe has adequate safeguards in place to
			 protect defendants’ rights, consistent with section 204 of Public Law
			 90–284.
						(C)Effective dates for pilot
			 projectsAn Indian tribe
			 designated as a participating tribe under this paragraph may commence
			 exercising special domestic violence criminal jurisdiction pursuant to
			 subsections (b) through (d) of section 204 of Public Law 90–284 on a date
			 established by the Attorney General, after consultation with that Indian tribe,
			 but in no event later than the date that is 2 years after the date of enactment
			 of this Act.
						909.Indian law and order commission; Report on
			 the Alaska Rural Justice and Law Enforcement Commission
				(a)In generalSection 15(f) of the Indian Law Enforcement
			 Reform Act (25 U.S.C. 2812(f)) is amended by striking 2 years
			 and inserting 3 years.
				(b)ReportThe Attorney General, in consultation with
			 the Attorney General of the State of Alaska, the Commissioner of Public Safety
			 of the State of Alaska, the Alaska Federation of Natives and Federally
			 recognized Indian tribes in the State of Alaska, shall report to Congress not
			 later than one year after enactment of this Act with respect to whether the
			 Alaska Rural Justice and Law Enforcement Commission established under Section
			 112(a)(1) of the Consolidated Appropriations Act, 2004 should be continued and
			 appropriations authorized for the continued work of the commission. The report
			 may contain recommendations for legislation with respect to the scope of work
			 and composition of the commission.
				910.Special rule for the State of
			 Alaska
				(a)Expanded jurisdictionIn the State of Alaska, the amendments made
			 by sections 904 and 905 shall only apply to the Indian country (as defined in
			 section 1151 of title 18, United States Code) of the Metlakatla Indian
			 Community, Annette Island Reserve.
				(b)Retained jurisdictionThe jurisdiction and authority of each
			 Indian tribe in the State of Alaska under section 2265(e) of title 18, United
			 States Code (as in effect on the day before the date of enactment of this
			 Act)—
					(1)shall remain in full force and effect;
			 and
					(2)are not limited or diminished by this Act
			 or any amendment made by this Act.
					(c)Savings provisionNothing in this Act or an amendment made by
			 this Act limits or diminishes the jurisdiction of the State of Alaska, any
			 subdivision of the State of Alaska, or any Indian tribe in the State of
			 Alaska.
				XSAFER Act
			1001.Short titleThis title may be cited as the
			 Sexual Assault Forensic Evidence
			 Reporting Act of 2013 or the SAFER Act of 2013.
			1002.Debbie Smith grants for auditing sexual
			 assault evidence backlogsSection 2 of the DNA Analysis Backlog
			 Elimination Act of 2000 (42 U.S.C. 14135) is amended—
				(1)in subsection (a), by adding at the end the
			 following new paragraph:
					
						(7)To conduct an audit consistent with
				subsection (n) of the samples of sexual assault evidence that are in the
				possession of the State or unit of local government and are awaiting
				testing.
						(8)To ensure that the collection and
				processing of DNA evidence by law enforcement agencies from crimes, including
				sexual assault and other violent crimes against persons, is carried out in an
				appropriate and timely manner and in accordance with the protocols and
				practices developed under subsection
				(o)(1).
						;
				(2)in subsection (c), by adding at the end the
			 following new paragraph:
					
						(4)Allocation of grant awards for
				auditsFor each of fiscal
				years 2014 through 2017, not less than 5 percent, but not more than 7 percent,
				of the grant amounts distributed under paragraph (1) shall, if sufficient
				applications to justify such amounts are received by the Attorney General, be
				awarded for purposes described in subsection (a)(7), provided that none of the
				funds required to be distributed under this paragraph shall decrease or
				otherwise limit the availability of funds required to be awarded to States or
				units of local government under paragraph
				(3).
						;
				and
				(3)by adding at the end the following new
			 subsections:
					
						(n)Use of Funds for Auditing Sexual Assault
				Evidence Backlogs
							(1)EligibilityThe Attorney General may award a grant
				under this section to a State or unit of local government for the purpose
				described in subsection (a)(7) only if the State or unit of local
				government—
								(A)submits a plan for performing the audit of
				samples described in such subsection; and
								(B)includes in such plan a good-faith estimate
				of the number of such samples.
								(2)Grant conditionsA State or unit of local government
				receiving a grant for the purpose described in subsection (a)(7)—
								(A)may not enter into any contract or
				agreement with any non-governmental vendor laboratory to conduct an audit
				described in subsection (a)(7); and
								(B)shall—
									(i)not later than 1 year after receiving the
				grant, complete the audit referred to in paragraph (1)(A) in accordance with
				the plan submitted under such paragraph;
									(ii)not later than 60 days after receiving
				possession of a sample of sexual assault evidence that was not in the
				possession of the State or unit of local government at the time of the
				initiation of an audit under paragraph (1)(A), subject to paragraph (4)(F),
				include in any required reports under clause (v), the information listed under
				paragraph (4)(B);
									(iii)for each sample of sexual assault evidence
				that is identified as awaiting testing as part of the audit referred to in
				paragraph (1)(A)—
										(I)assign a unique numeric or alphanumeric
				identifier to each sample of sexual assault evidence that is in the possession
				of the State or unit of local government and is awaiting testing; and
										(II)identify the date or dates after which the
				State or unit of local government would be barred by any applicable statutes of
				limitations from prosecuting a perpetrator of the sexual assault to which the
				sample relates;
										(iv)provide that—
										(I)the chief law enforcement officer of the
				State or unit of local government, respectively, is the individual responsible
				for the compliance of the State or unit of local government, respectively, with
				the reporting requirements described in clause (v); or
										(II)the designee of such officer may fulfill
				the responsibility described in subclause (I) so long as such designee is an
				employee of the State or unit of local government, respectively, and is not an
				employee of any governmental laboratory or non-governmental vendor laboratory;
				and
										(v)comply with all grantee reporting
				requirements described in paragraph (4).
									(3)Extension of initial deadlineThe Attorney General may grant an extension
				of the deadline under paragraph (2)(B)(i) to a State or unit of local
				government that demonstrates that more time is required for compliance with
				such paragraph.
							(4)Sexual assault forensic evidence
				reports
								(A)In generalFor not less than 12 months after the
				completion of an initial count of sexual assault evidence that is awaiting
				testing during an audit referred to in paragraph (1)(A), a State or unit of
				local government that receives a grant award under subsection (a)(7) shall, not
				less than every 60 days, submit a report to the Department of Justice, on a
				form prescribed by the Attorney General, which shall contain the information
				required under subparagraph (B).
								(B)Contents of reportsA report under this paragraph shall contain
				the following information:
									(i)The name of the State or unit of local
				government filing the report.
									(ii)The period of dates covered by the
				report.
									(iii)The cumulative total number of samples of
				sexual assault evidence that, at the end of the reporting period—
										(I)are in the possession of the State or unit
				of local government at the reporting period;
										(II)are awaiting testing; and
										(III)the State or unit of local government has
				determined should undergo DNA or other appropriate forensic analyses.
										(iv)The cumulative total number of samples of
				sexual assault evidence in the possession of the State or unit of local
				government that, at the end of the reporting period, the State or unit of local
				government has determined should not undergo DNA or other appropriate forensic
				analyses, provided that the reporting form shall allow for the State or unit of
				local government, at its sole discretion, to explain the reasoning for this
				determination in some or all cases.
									(v)The cumulative total number of samples of
				sexual assault evidence in a total under clause (iii) that have been submitted
				to a laboratory for DNA or other appropriate forensic analyses.
									(vi)The cumulative total number of samples of
				sexual assault evidence identified by an audit referred to in paragraph (1)(A)
				or under paragraph (2)(B)(ii) for which DNA or other appropriate forensic
				analysis has been completed at the end of the reporting period.
									(vii)The total number of samples of sexual
				assault evidence identified by the State or unit of local government under
				paragraph (2)(B)(ii), since the previous reporting period.
									(viii)The cumulative total number of samples of
				sexual assault evidence described under clause (iii) for which the State or
				unit of local government will be barred within 12 months by any applicable
				statute of limitations from prosecuting a perpetrator of the sexual assault to
				which the sample relates.
									(C)Publication of reportsNot later than 7 days after the submission
				of a report under this paragraph by a State or unit of local government, the
				Attorney General shall, subject to subparagraph (D), publish and disseminate a
				facsimile of the full contents of such report on an appropriate internet
				website.
								(D)Personally identifiable
				informationThe Attorney
				General shall ensure that any information published and disseminated as part of
				a report under this paragraph, which reports information under this subsection,
				does not include personally identifiable information or details about a sexual
				assault that might lead to the identification of the individuals
				involved.
								(E)Optional reportingThe Attorney General shall—
									(i)at the discretion of a State or unit of
				local government required to file a report under subparagraph (A), allow such
				State or unit of local government, at their sole discretion, to submit such
				reports on a more frequent basis; and
									(ii)make available to all States and units of
				local government the reporting form created pursuant to subparagraph (A),
				whether or not they are required to submit such reports, and allow such States
				or units of local government, at their sole discretion, to submit such reports
				for publication.
									(F)Samples exempt from reporting
				requirementThe reporting
				requirements described in paragraph (2) shall not apply to a sample of sexual
				assault evidence that—
									(i)is not considered criminal evidence (such
				as a sample collected anonymously from a victim who is unwilling to make a
				criminal complaint); or
									(ii)relates to a sexual assault for which the
				prosecution of each perpetrator is barred by a statute of limitations.
									(5)DefinitionsIn this subsection:
								(A)Awaiting testingThe term awaiting testing
				means, with respect to a sample of sexual assault evidence, that—
									(i)the sample has been collected and is in the
				possession of a State or unit of local government;
									(ii)DNA and other appropriate forensic analyses
				have not been performed on such sample; and
									(iii)the sample is related to a criminal case or
				investigation in which final disposition has not yet been reached.
									(B)Final dispositionThe term final disposition
				means, with respect to a criminal case or investigation to which a sample of
				sexual assault evidence relates—
									(i)the conviction or acquittal of all
				suspected perpetrators of the crime involved;
									(ii)a determination by the State or unit of
				local government in possession of the sample that the case is unfounded;
				or
									(iii)a declaration by the victim of the crime
				involved that the act constituting the basis of the crime was not
				committed.
									(C)Possession
									(i)In generalThe term possession, used with
				respect to possession of a sample of sexual assault evidence by a State or unit
				of local government, includes possession by an individual who is acting as an
				agent of the State or unit of local government for the collection of the
				sample.
									(ii)Rule of constructionNothing in clause (i) shall be construed to
				create or amend any Federal rights or privileges for non-governmental vendor
				laboratories described in regulations promulgated under section 210303 of the
				DNA Identification Act of 1994 (42 U.S.C. 14131).
									(o)Establishment of protocols, technical
				assistance, and definitions
							(1)Protocols and practicesNot later than 18 months after the date of
				enactment of the SAFER Act of
				2013, the Director, in consultation with Federal, State, and
				local law enforcement agencies and government laboratories, shall develop and
				publish a description of protocols and practices the Director considers
				appropriate for the accurate, timely, and effective collection and processing
				of DNA evidence, including protocols and practices specific to sexual assault
				cases, which shall address appropriate steps in the investigation of cases that
				might involve DNA evidence, including—
								(A)how to determine—
									(i)which evidence is to be collected by law
				enforcement personnel and forwarded for testing;
									(ii)the preferred order in which evidence from
				the same case is to be tested; and
									(iii)what information to take into account when
				establishing the order in which evidence from different cases is to be
				tested;
									(B)the establishment of a reasonable period of
				time in which evidence is to be forwarded by emergency response providers, law
				enforcement personnel, and prosecutors to a laboratory for testing;
								(C)the establishment of reasonable periods of
				time in which each stage of analytical laboratory testing is to be
				completed;
								(D)systems to encourage communication within a
				State or unit of local government among emergency response providers, law
				enforcement personnel, prosecutors, courts, defense counsel, crime laboratory
				personnel, and crime victims regarding the status of crime scene evidence to be
				tested; and
								(E)standards for conducting the audit of the
				backlog for DNA case work in sexual assault cases required under subsection
				(n).
								(2)Technical assistance and
				trainingThe Director shall
				make available technical assistance and training to support States and units of
				local government in adopting and implementing the protocols and practices
				developed under paragraph (1) on and after the date on which the protocols and
				practices are published.
							(3)DefinitionsIn this subsection, the terms
				awaiting testing and possession have the meanings
				given those terms in subsection
				(n).
							.
				1003.Reports to congressNot later than 90 days after the end of each
			 fiscal year for which a grant is made for the purpose described in section
			 2(a)(7) of the DNA Analysis Backlog Elimination Act of 2000, as amended by
			 section 1002, the Attorney General shall submit to Congress a report
			 that—
				(1)lists the States and units of local
			 government that have been awarded such grants and the amount of the grant
			 received by each such State or unit of local government;
				(2)states the number of extensions granted by
			 the Attorney General under section 2(n)(3) of the DNA Analysis Backlog
			 Elimination Act of 2000, as added by section 1002; and
				(3)summarizes the processing status of the
			 samples of sexual assault evidence identified in Sexual Assault Forensic
			 Evidence Reports established under section 2(n)(4) of the DNA Analysis Backlog
			 Elimination Act of 2000, including the number of samples that have not been
			 tested.
				1004.Reducing the rape kit backlogSection 2(c)(3) of the DNA Analysis Backlog
			 Elimination Act of 2000 (42 U.S.C. 14135(c)(3)) is amended—
				(a)in subparagraph (B), by striking
			 2014 and inserting 2018; and
				(b)by adding at the end the following:
					
						(C)For each of fiscal years 2014 through 2018,
				not less than 75 percent of the total grant amounts shall be awarded for a
				combination of purposes under paragraphs (1), (2), and (3) of subsection
				(a).
						.
				1005.Oversight and accountabilityAll grants awarded by the Department of
			 Justice that are authorized under this title shall be subject to the
			 following:
				(1)Audit requirementBeginning in fiscal year 2013, and each
			 fiscal year thereafter, the Inspector General of the Department of Justice
			 shall conduct audits of recipients of grants under this title to prevent waste,
			 fraud, and abuse of funds by grantees. The Inspector General shall determine
			 the appropriate number of grantees to be audited each year.
				(2)Mandatory exclusionA recipient of grant funds under this title
			 that is found to have an unresolved audit finding shall not be eligible to
			 receive grant funds under this title during the 2 fiscal years beginning after
			 the 12-month period described in paragraph (5).
				(3)PriorityIn awarding grants under this title, the
			 Attorney General shall give priority to eligible entities that, during the 3
			 fiscal years before submitting an application for a grant under this title, did
			 not have an unresolved audit finding showing a violation in the terms or
			 conditions of a Department of Justice grant program.
				(4)ReimbursementIf an entity is awarded grant funds under
			 this Act during the 2-fiscal-year period in which the entity is barred from
			 receiving grants under paragraph (2), the Attorney General shall—
					(A)deposit an amount equal to the grant funds
			 that were improperly awarded to the grantee into the General Fund of the
			 Treasury; and
					(B)seek to recoup the costs of the repayment
			 to the fund from the grant recipient that was erroneously awarded grant
			 funds.
					(5)Defined termIn this section, the term unresolved
			 audit finding means an audit report finding in the final audit report of
			 the Inspector General of the Department of Justice that the grantee has
			 utilized grant funds for an unauthorized expenditure or otherwise unallowable
			 cost that is not closed or resolved within a 12-month period beginning on the
			 date when the final audit report is issued.
				(6)Nonprofit organization
			 requirements
					(A)DefinitionFor purposes of this section and the grant
			 programs described in this title, the term nonprofit
			 organization means an organization that is described in section
			 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation
			 under section 501(a) of such Code.
					(B)ProhibitionThe Attorney General shall not award a
			 grant under any grant program described in this title to a nonprofit
			 organization that holds money in offshore accounts for the purpose of avoiding
			 paying the tax described in section 511(a) of the Internal Revenue Code of
			 1986.
					(C)DisclosureEach nonprofit organization that is awarded
			 a grant under a grant program described in this title and uses the procedures
			 prescribed in regulations to create a rebuttable presumption of reasonableness
			 for the compensation of its officers, directors, trustees and key employees,
			 shall disclose to the Attorney General, in the application for the grant, the
			 process for determining such compensation, including the independent persons
			 involved in reviewing and approving such compensation, the comparability data
			 used, and contemporaneous substantiation of the deliberation and decision. Upon
			 request, the Attorney General shall make the information disclosed under this
			 subsection available for public inspection.
					(7)Administrative expensesUnless otherwise explicitly provided in
			 authorizing legislation, not more than 7.5 percent of the amounts authorized to
			 be appropriated under this title may be used by the Attorney General for
			 salaries and administrative expenses of the Department of Justice.
				(8)Conference expenditures
					(A)LimitationNo amounts authorized to be appropriated to
			 the Department of Justice under this title may be used by the Attorney General
			 or by any individual or organization awarded discretionary funds through a
			 cooperative agreement under this Act, to host or support any expenditure for
			 conferences that uses more than $20,000 in Department funds, unless the Deputy
			 Attorney General or the appropriate Assistant Attorney General, Director, or
			 principal deputy as the Deputy Attorney General may designate, provides prior
			 written authorization that the funds may be expended to host a
			 conference.
					(B)Written approvalWritten approval under subparagraph (A)
			 shall include a written estimate of all costs associated with the conference,
			 including the cost of all food and beverages, audio/visual equipment, honoraria
			 for speakers, and any entertainment.
					(C)ReportThe Deputy Attorney General shall submit an
			 annual report to the Committee on the Judiciary of the Senate and the Committee
			 on the Judiciary of the House of Representatives on all conference expenditures
			 approved by operation of this paragraph.
					(9)Prohibition on lobbying activity
					(A)In generalAmounts authorized to be appropriated under
			 this title may not be utilized by any grant recipient to—
						(i)lobby any representative of the Department
			 of Justice regarding the award of grant funding; or
						(ii)lobby any representative of a Federal,
			 state, local, or tribal government regarding the award of grant funding.
						(B)PenaltyIf the Attorney General determines that any
			 recipient of a grant under this title has violated subparagraph (A), the
			 Attorney General shall—
						(i)require the grant recipient to repay the
			 grant in full; and
						(ii)prohibit the grant recipient from receiving
			 another grant under this title for not less than 5 years.
						1006.SunsetEffective on December 31, 2018, subsections
			 (a)(6) and (n) of section 2 of the DNA Analysis Backlog Elimination Act of 2000
			 (42 U.S.C. 14135(a)(6) and (n)) are repealed.
			XIOther matters
			1101.Sexual abuse in custodial settings
				(a)Suits by prisonersSection 7(e) of the Civil Rights of
			 Institutionalized Persons Act (42 U.S.C. 1997e(e)) is amended by inserting
			 before the period at the end the following: or the commission of a
			 sexual act (as defined in section 2246 of title 18, United States
			 Code).
				(b)United States as defendantSection 1346(b)(2) of title 28, United
			 States Code, is amended by inserting before the period at the end the
			 following: or the commission of a sexual act (as defined in section 2246
			 of title 18).
				(c)Adoption and effect of national
			 standardsSection 8 of the
			 Prison Rape Elimination Act of 2003 (42 U.S.C. 15607) is amended—
					(1)by redesignating subsection (c) as
			 subsection (e); and
					(2)by inserting after subsection (b) the
			 following:
						
							(c)Applicability to detention facilities
				operated by the Department of Homeland Security
								(1)In generalNot later than 180 days after the date of
				enactment of the Violence Against Women
				Reauthorization Act of 2013, the Secretary of Homeland Security
				shall publish a final rule adopting national standards for the detection,
				prevention, reduction, and punishment of rape and sexual assault in facilities
				that maintain custody of aliens detained for a violation of the immigrations
				laws of the United States.
								(2)ApplicabilityThe standards adopted under paragraph (1)
				shall apply to detention facilities operated by the Department of Homeland
				Security and to detention facilities operated under contract with the
				Department.
								(3)ComplianceThe Secretary of Homeland Security
				shall—
									(A)assess compliance with the standards
				adopted under paragraph (1) on a regular basis; and
									(B)include the results of the assessments in
				performance evaluations of facilities completed by the Department of Homeland
				Security.
									(4)ConsiderationsIn adopting standards under paragraph (1),
				the Secretary of Homeland Security shall give due consideration to the
				recommended national standards provided by the Commission under section
				7(e).
								(5)DefinitionAs used in this section, the term
				detention facilities operated under contract with the Department
				includes, but is not limited to contract detention facilities and detention
				facilities operated through an intergovernmental service agreement with the
				Department of Homeland Security.
								(d)Applicability to custodial facilities
				operated by the Department of Health and Human Services
								(1)In generalNot later than 180 days after the date of
				enactment of the Violence Against Women
				Reauthorization Act of 2013, the Secretary of Health and Human
				Services shall publish a final rule adopting national standards for the
				detection, prevention, reduction, and punishment of rape and sexual assault in
				facilities that maintain custody of unaccompanied alien children (as defined in
				section 462(g) of the Homeland Security Act of 2002 (6 U.S.C. 279(g))).
								(2)ApplicabilityThe standards adopted under paragraph (1)
				shall apply to facilities operated by the Department of Health and Human
				Services and to facilities operated under contract with the Department.
								(3)ComplianceThe Secretary of Health and Human Services
				shall—
									(A)assess compliance with the standards
				adopted under paragraph (1) on a regular basis; and
									(B)include the results of the assessments in
				performance evaluations of facilities completed by the Department of Health and
				Human Services.
									(4)ConsiderationsIn adopting standards under paragraph (1),
				the Secretary of Health and Human Services shall give due consideration to the
				recommended national standards provided by the Commission under section
				7(e).
								.
					1102.Anonymous online harassmentSection 223(a)(1) of the Communications Act
			 of 1934 (47 U.S.C. 223(a)(1)) is amended—
				(1)in subparagraph (A), in the undesignated
			 matter following clause (ii), by striking annoy,;
				(2)in subparagraph (C)—
					(A)by striking annoy,;
			 and
					(B)by striking harass any person at the
			 called number or who receives the communication and inserting
			 harass any specific person; and
					(3)in subparagraph (E), by striking
			 harass any person at the called number or who receives the
			 communication and inserting harass any specific
			 person.
				1103.Stalker databaseSection 40603 of the Violence Against Women
			 Act of 1994 (42 U.S.C. 14032) is amended by striking $3,000,000
			 and all that follows and inserting $3,000,000 for fiscal years 2014
			 through 2018..
			1104.Federal victim assistants
			 reauthorizationSection 40114
			 of the Violence Against Women Act of 1994 (Public Law 103–322; 108 Stat. 1910)
			 is amended by striking fiscal years 2007 through 2011 and
			 inserting fiscal years 2014 through 2018.
			1105.Child abuse training programs for judicial
			 personnel and practitioners reauthorizationSubtitle C of the Victims of Child Abuse Act
			 of 1990 (42 U.S.C. 13024) is amended in subsection (a) by striking
			 $2,300,000 and all that follows and inserting $2,300,000
			 for each of fiscal years 2014 through 2018..
			XIITrafficking victims protection
			ACombating international trafficking in
			 persons
				1201.Regional strategies for combating
			 trafficking in personsSection
			 105 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103) is
			 amended—
					(1)in subsection (d)(7)(J), by striking
			 section 105(f) of this division and inserting subsection
			 (g);
					(2)in subsection (e)(2)—
						(A)by striking (2)
			 Coordination of certain
			 activities.— and all that follows through
			 exploitation.;
						(B)by redesignating subparagraph (B) as
			 paragraph (2), and moving such paragraph, as so redesignated, 2 ems to the
			 left; and
						(C)by redesignating clauses (i) and (ii) as
			 subparagraphs (A) and (B), respectively, and moving such subparagraphs, as so
			 redesignated, 2 ems to the left;
						(3)by redesignating subsection (f) as
			 subsection (g); and
					(4)by inserting after subsection (e) the
			 following:
						
							(f)Regional strategies for combating
				trafficking in personsEach
				regional bureau in the Department of State shall contribute to the realization
				of the anti-trafficking goals and objectives of the Secretary of State. Each
				year, in cooperation with the Office to Monitor and Combat Trafficking in
				Persons, each regional bureau shall submit a list of anti-trafficking goals and
				objectives to the Secretary of State for each country in the geographic area of
				responsibilities of the regional bureau. Host governments shall be informed of
				the goals and objectives for their particular country and, to the extent
				possible, host government officials should be consulted regarding the goals and
				objectives.
							.
					1202.Partnerships against significant
			 trafficking in personsThe
			 Trafficking Victims Protection Act of 2000 is amended by inserting after
			 section 105 (22 U.S.C. 7103) the following:
					
						105A.Creating, building, and strengthening
				partnerships against significant trafficking in persons
							(a)Declaration of purposeThe purpose of this section is to promote
				collaboration and cooperation—
								(1)between the United States Government and
				governments listed on the annual Trafficking in Persons Report;
								(2)between foreign governments and civil
				society actors; and
								(3)between the United States Government and
				private sector entities.
								(b)PartnershipsThe Director of the office established
				pursuant to section 105(e)(1) of this Act, in coordination and cooperation with
				other officials at the Department of State, officials at the Department of
				Labor, and other relevant officials of the United States Government, shall
				promote, build, and sustain partnerships between the United States Government
				and private entities, including foundations, universities, corporations,
				community-based organizations, and other nongovernmental organizations, to
				ensure that—
								(1)United States citizens do not use any item,
				product, or material produced or extracted with the use and labor from victims
				of severe forms of trafficking; and
								(2)such entities do not contribute to
				trafficking in persons involving sexual exploitation.
								(c)Program To address emergency
				situationsThe Secretary of
				State, acting through the Director established pursuant to section 105(e)(1) of
				this Act, is authorized to establish a fund to assist foreign governments in
				meeting unexpected, urgent needs in prevention of trafficking in persons,
				protection of victims, and prosecution of trafficking offenders.
							(d)Child protection compacts
								(1)In generalThe Secretary of State, in consultation
				with the Administrator of the United States Agency for International
				Development, the Secretary of Labor, and the heads of other relevant agencies,
				is authorized to provide assistance under this section for each country that
				enters into a child protection compact with the United States to support
				policies and programs that—
									(A)prevent and respond to violence,
				exploitation, and abuse against children; and
									(B)measurably reduce the trafficking of minors
				by building sustainable and effective systems of justice, prevention, and
				protection.
									(2)ElementsA child protection compact under this
				subsection shall establish a multi-year plan for achieving shared objectives in
				furtherance of the purposes of this Act. The compact should take into account,
				if applicable, the national child protection strategies and national action
				plans for human trafficking of a country, and shall describe—
									(A)the specific objectives the foreign
				government and the United States Government expect to achieve during the term
				of the compact;
									(B)the responsibilities of the foreign
				government and the United States Government in the achievement of such
				objectives;
									(C)the particular programs or initiatives to
				be undertaken in the achievement of such objectives and the amount of funding
				to be allocated to each program or initiative by both countries;
									(D)regular outcome indicators to monitor and
				measure progress toward achieving such objectives;
									(E)a multi-year financial plan, including the
				estimated amount of contributions by the United States Government and the
				foreign government, and proposed mechanisms to implement the plan and provide
				oversight;
									(F)how a country strategy will be developed to
				sustain progress made toward achieving such objectives after expiration of the
				compact; and
									(G)how child protection data will be
				collected, tracked, and managed to provide strengthened case management and
				policy planning.
									(3)Form of assistanceAssistance under this subsection may be
				provided in the form of grants, cooperative agreements, or contracts to or with
				national governments, regional or local governmental units, or non-governmental
				organizations or private entities with expertise in the protection of victims
				of severe forms of trafficking in persons.
								(4)Eligible countriesThe Secretary of State, in consultation
				with the agencies set forth in paragraph (1) and relevant officers of the
				Department of Justice, shall select countries with which to enter into child
				protection compacts. The selection of countries under this paragraph shall be
				based on—
									(A)the selection criteria set forth in
				paragraph (5); and
									(B)objective, documented, and quantifiable
				indicators, to the maximum extent possible.
									(5)Selection criteriaA country shall be selected under paragraph
				(4) on the basis of criteria developed by the Secretary of State in
				consultation with the Administrator of the United States Agency for
				International Development and the Secretary of Labor. Such criteria shall
				include—
									(A)a documented high prevalence of trafficking
				in persons within the country; and
									(B)demonstrated political motivation and
				sustained commitment by the government of such country to undertake meaningful
				measures to address severe forms of trafficking in persons, including
				prevention, protection of victims, and the enactment and enforcement of
				anti-trafficking laws against perpetrators.
									(6)Suspension and termination of
				assistance
									(A)In generalThe Secretary may suspend or terminate
				assistance provided under this subsection in whole or in part for a country or
				entity if the Secretary determines that—
										(i)the country or entity is engaged in
				activities that are contrary to the national security interests of the United
				States;
										(ii)the country or entity has engaged in a
				pattern of actions inconsistent with the criteria used to determine the
				eligibility of the country or entity, as the case may be; or
										(iii)the country or entity has failed to adhere
				to its responsibilities under the Compact.
										(B)ReinstatementThe Secretary may reinstate assistance for
				a country or entity suspended or terminated under this paragraph only if the
				Secretary determines that the country or entity has demonstrated a commitment
				to correcting each condition for which assistance was suspended or terminated
				under subparagraph
				(A).
									.
				1203.Protection and assistance for victims of
			 trafficking
					(a)Task force activitiesSection 105(d)(6) of the Trafficking
			 Victims Protection Act of 2000 (22 U.S.C. 7103(d)(6)) is amended by inserting
			 , and make reasonable efforts to distribute information to enable all
			 relevant Federal Government agencies to publicize the National Human
			 Trafficking Resource Center Hotline on their websites, in all headquarters
			 offices, and in all field offices throughout the United States before
			 the period at the end.
					(b)Congressional briefingSection 107(a)(2) of the Trafficking
			 Victims Protection Act of 2000 (22 U.S.C. 7105(a)(2)) is amended by inserting
			 and shall brief Congress annually on such efforts before the
			 period at the end.
					1204.Minimum standards for the elimination of
			 traffickingSection 108(b) of
			 the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7106(b)) is
			 amended—
					(1)in paragraph (3)—
						(A)by striking peacekeeping and
			 inserting diplomatic, peacekeeping,;
						(B)by striking , and measures
			 and inserting , a transparent system for remediating or punishing such
			 public officials as a deterrent, measures; and
						(C)by inserting , effective bilateral,
			 multilateral, or regional information sharing and cooperation arrangements with
			 other countries, and effective policies or laws regulating foreign labor
			 recruiters and holding them civilly and criminally liable for fraudulent
			 recruiting before the period at the end;
						(2)in paragraph (4), by inserting and
			 has entered into bilateral, multilateral, or regional law enforcement
			 cooperation and coordination arrangements with other countries before
			 the period at the end;
					(3)in paragraph (7)—
						(A)by inserting , including diplomats
			 and soldiers, after public officials;
						(B)by striking peacekeeping and
			 inserting diplomatic, peacekeeping,; and
						(C)by inserting A government's failure
			 to appropriately address public allegations against such public officials,
			 especially once such officials have returned to their home countries, shall be
			 considered inaction under these criteria. after such
			 trafficking.;
						(4)by redesignating paragraphs (9) through
			 (11) as paragraphs (10) through (12), respectively; and
					(5)by inserting after paragraph (8) the
			 following:
						
							(9)Whether the government has entered into
				effective, transparent partnerships, cooperative arrangements, or agreements
				that have resulted in concrete and measurable outcomes with—
								(A)domestic civil society organizations,
				private sector entities, or international nongovernmental organizations, or
				into multilateral or regional arrangements or agreements, to assist the
				government’s efforts to prevent trafficking, protect victims, and punish
				traffickers; or
								(B)the United States toward agreed goals and
				objectives in the collective fight against
				trafficking.
								.
					1205.Best practices in trafficking in persons
			 eradicationSection 110(b) of
			 the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)) is
			 amended—
					(1)in paragraph (1)—
						(A)by striking with respect to the
			 status of severe forms of trafficking in persons that shall include—
			 and inserting describing the anti-trafficking efforts of the United
			 States and foreign governments according to the minimum standards and criteria
			 enumerated in section 108, and the nature and scope of trafficking in persons
			 in each country and analysis of the trend lines for individual governmental
			 efforts. The report should include—;
						(B)in subparagraph (E), by striking ;
			 and and inserting a semicolon;
						(C)in subparagraph (F), by striking the period
			 at the end and inserting ; and; and
						(D)by inserting at the end the
			 following:
							
								(G)a section entitled Promising
				Practices in the Eradication of Trafficking in Persons to highlight
				effective practices and use of innovation and technology in prevention,
				protection, prosecution, and partnerships, including by foreign governments,
				the private sector, and domestic civil society
				actors.
								;
						(2)by striking paragraph (2);
					(3)by redesignating paragraphs (3) and (4) as
			 paragraphs (2) and (3), respectively; and
					(4)in paragraph (2), as redesignated, by
			 adding at the end the following:
						
							(E)Public noticeNot later than 30 days after notifying
				Congress of each country determined to have met the requirements under
				subclauses (I) through (III) of subparagraph (D)(ii), the Secretary of State
				shall provide a detailed description of the credible evidence supporting such
				determination on a publicly available website maintained by the Department of
				State.
							.
					1206.Protections for domestic workers and other
			 nonimmigrantsSection 202 of
			 the William Wilberforce Trafficking Victims Protection Reauthorization Act of
			 2008 (8 U.S.C. 1375b) is amended—
					(1)in subsection (a)—
						(A)in the subsection heading, by inserting
			 and video for consular
			 waiting rooms after Information pamphlet;
			 and
						(B)in paragraph (1)—
							(i)by inserting and video after
			 information pamphlet; and
							(ii)by adding at the end the following:
			 The video shall be distributed and shown in consular waiting rooms in
			 embassies and consulates appropriate to the circumstances that are determined
			 to have the greatest concentration of employment or education-based
			 non-immigrant visa applicants, and where sufficient video facilities exist in
			 waiting or other rooms where applicants wait or convene. The Secretary of State
			 is authorized to augment video facilities in such consulates or embassies in
			 order to fulfill the purposes of this section.;
							(2)in subsection (b), by inserting and
			 video after information pamphlet;
					(3)in subsection (c)—
						(A)in paragraph (1), by inserting and
			 produce or dub the video after information pamphlet;
			 and
						(B)in paragraph (2), by inserting and
			 the video produced or dubbed after translated;
			 and
						(4)in subsection (d)—
						(A)in paragraph (1), by inserting and
			 video after information pamphlet;
						(B)in paragraph (2), by inserting and
			 video after information pamphlet; and
						(C)by adding at the end the following:
							
								(4)Deadline for video development and
				distributionNot later than 1
				year after the date of the enactment of the Violence Against Women
				Reauthorization Act of 2013, the Secretary of State shall make available the
				video developed under subsection (a) produced or dubbed in all the languages
				referred to in subsection
				(c).
								.
						1207.Prevention of child marriage
					(a)In generalSection 106 of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7104) is amended by adding at the end the
			 following:
						
							(j)Prevention of child trafficking through
				child marriageThe Secretary
				of State shall establish and implement a multi-year, multi-sectoral
				strategy—
								(1)to prevent child marriage;
								(2)to promote the empowerment of girls at risk
				of child marriage in developing countries;
								(3)that should address the unique needs,
				vulnerabilities, and potential of girls younger than 18 years of age in
				developing countries;
								(4)that targets areas in developing countries
				with high prevalence of child marriage; and
								(5)that includes diplomatic and programmatic
				initiatives.
								.
					(b)Inclusion of child marriage status in
			 reportsThe Foreign
			 Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended—
						(1)in section 116 (22 U.S.C. 2151n), by adding
			 at the end the following:
							
								(g)Child marriage status
									(1)In generalThe report required under subsection (d)
				shall include, for each country in which child marriage is prevalent, a
				description of the status of the practice of child marriage in such
				country.
									(2)Defined termIn this subsection, the term child
				marriage means the marriage of a girl or boy who is—
										(A)younger than the minimum age for marriage
				under the laws of the country in which such girl or boy is a resident;
				or
										(B)younger than 18 years of age, if no such
				law exists.
										;
				and
						(2)in section 502B (22 U.S.C. 2304), by adding
			 at the end the following:
							
								(i)Child marriage status
									(1)In generalThe report required under subsection (b)
				shall include, for each country in which child marriage is prevalent, a
				description of the status of the practice of child marriage in such
				country.
									(2)Defined termIn this subsection, the term child
				marriage means the marriage of a girl or boy who is—
										(A)younger than the minimum age for marriage
				under the laws of the country in which such girl or boy is a resident;
				or
										(B)younger than 18 years of age, if no such
				law
				exists.
										.
						1208.Child
			 soldiersSection 404 of the
			 William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008
			 (22 U.S.C. 2370c–1) is amended—
					(1)in subsection (a), by striking (b),
			 (c), and (d), the authorities contained in section 516 or 541 of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2321j or 2347) and inserting
			 (b) through (f), the authorities contained in sections 516, 541, and 551
			 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j, 2347, and
			 2348); and
					(2)by adding at the end the following:
						
							(f)Exception for peacekeeping
				operationsThe limitation set
				forth in subsection (a) that relates to section 551 of the Foreign Assistance
				Act of 1961 shall not apply to programs that support military
				professionalization, security sector reform, heightened respect for human
				rights, peacekeeping preparation, or the demobilization and reintegration of
				child
				soldiers.
							.
					BCombating Trafficking in Persons in the
			 United States
				IPenalties against traffickers and other
			 crimes
					1211.Criminal trafficking offenses
						(a)RICO
			 amendmentSection 1961(1)(B)
			 of title 18, United States Code, is amended by inserting section 1351
			 (relating to fraud in foreign labor contracting), before section
			 1425.
						(b)Engaging in illicit sexual conduct in
			 foreign placesSection
			 2423(c) of title 18, United States Code, is amended by inserting or
			 resides, either temporarily or permanently, in a foreign country after
			 commerce.
						(c)Unlawful conduct with respect to
			 documents
							(1)In generalChapter 77 of title 18, United States Code,
			 is amended by adding at the end the following:
								
									1597.Unlawful conduct with respect to
				immigration documents
										(a)Destruction, concealment, removal,
				confiscation, or possession of immigration documentsIt shall be unlawful for any person to
				knowingly destroy, conceal, remove, confiscate, or possess, an actual or
				purported passport or other immigration document of another individual —
											(1)in the course of violating section 1351 of
				this title or section 274 of the Immigration and Nationality Act (8 U.S.C.
				1324);
											(2)with intent to violate section 1351 of this
				title or section 274 of the Immigration and Nationality Act (8 U.S.C. 1324);
				or
											(3)in order to, without lawful authority,
				maintain, prevent, or restrict the labor of services of the individual.
											(b)PenaltyAny person who violates subsection (a)
				shall be fined under this title, imprisoned for not more than 1 year, or
				both.
										(c)ObstructionAny person who knowingly obstructs,
				attempts to obstruct, or in any way interferes with or prevents the enforcement
				of this section, shall be subject to the penalties described in subsection
				(b).
										.
							(2)Technical and conforming
			 amendmentThe table of
			 sections for chapter 77 of title 18, United States Code, is amended by adding
			 at the end the following:
								
									
										1597. Unlawful conduct with
				respect to immigration
				documents.
									
									.
							1212.Civil remedies; clarifying
			 definition
						(a)Civil remedy for personal
			 injuriesSection 2255 of
			 title 18, United States Code, is amended—
							(1)in subsection (a), by striking
			 section 2241(c) and inserting section 1589, 1590, 1591,
			 2241(c); and
							(2)in subsection (b), by striking six
			 years and inserting 10 years.
							(b)Definition
							(1)In generalSection 103 of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7102) is amended—
								(A)by redesignating paragraphs (1) through
			 (14) as paragraphs (2) through (15), respectively;
								(B)by inserting before paragraph (2), as
			 redesignated, the following:
									
										(1)Abuse or threatened abuse of law or legal
				processThe term abuse
				or threatened abuse of the legal process means the use or threatened use
				of a law or legal process, whether administrative, civil, or criminal, in any
				manner or for any purpose for which the law was not designed, in order to exert
				pressure on another person to cause that person to take some action or refrain
				from taking some action.
										;
				
								(C)in paragraph (14), as redesignated, by
			 striking paragraph (8) and inserting paragraph
			 (9); and
								(D)in paragraph (15), as redesignated, by
			 striking paragraph (8) or (9) and inserting paragraph (9)
			 or (10).
								(2)Technical and conforming
			 amendments
								(A)Trafficking Victims Protection Act of
			 2000The Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7101 et eq.) is amended—
									(i)in section 110(e) (22 U.S.C.
			 7107(e))—
										(I)by striking section
			 103(7)(A) and inserting section 103(8)(A); and
										(II)by striking section
			 103(7)(B) and inserting section 103(8)(B); and
										(ii)in section 113(g)(2) (22 U.S.C.
			 7110(g)(2)), by striking section 103(8)(A) and inserting
			 section 103(9)(A).
									(B)North Korean Human Rights Act of
			 2004Section 203(b)(2) of the
			 North Korean Human Rights Act of 2004 (22 U.S.C. 7833(b)(2)) is amended by
			 striking section 103(14) and inserting section
			 103(15).
								(C)Trafficking Victims Protection
			 Reauthorization Act of 2005Section 207 of the Trafficking Victims
			 Protection Reauthorization Act of 2005 (42 U.S.C. 14044e) is amended—
									(i)in paragraph (1), by striking
			 section 103(8) and inserting section
			 103(9);
									(ii)in paragraph (2), by striking
			 section 103(9) and inserting section 103(10);
			 and
									(iii)in paragraph (3), by striking
			 section 103(3) and inserting section
			 103(4).
									(D)Violence Against Women and Department of
			 Justice Reauthorization Act of 2005Section 111(a)(1) of the Violence Against
			 Women and Department of Justice Reauthorization Act of 2005 (42 U.S.C.
			 14044f(a)(1)) is amended by striking paragraph (8) and inserting
			 paragraph (9).
								IIEnsuring availability of possible witnesses
			 and informants
					1221.Protections for trafficking victims who
			 cooperate with law enforcementSection 101(a)(15)(T)(ii)(III) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(T)(ii)(III) is amended by
			 inserting , or any adult or minor children of a derivative beneficiary
			 of the alien, as after age.
					1222.Protection against fraud in foreign labor
			 contractingSection
			 101(a)(15)(U)(iii) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)(U)(iii)) is amended by inserting fraud in foreign labor
			 contracting (as defined in section 1351 of title 18, United States
			 Code); after perjury;.
					IIIEnsuring interagency coordination and
			 expanded reporting
					1231.Reporting requirements for the Attorney
			 GeneralSection 105(d)(7) of
			 the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(d)(7)) is
			 amended—
						(1)by redesignating subparagraphs (D) through
			 (J) as subparagraphs (I) through (O);
						(2)by striking subparagraphs (B) and (C) and
			 inserting the following:
							
								(B)the number of persons who have been granted
				continued presence in the United States under section 107(c)(3) during the
				preceding fiscal year and the mean and median time taken to adjudicate
				applications submitted under such section, including the time from the receipt
				of an application by law enforcement to the issuance of continued presence, and
				a description of any efforts being taken to reduce the adjudication and
				processing time while ensuring the safe and competent processing of the
				applications;
								(C)the number of persons who have applied for,
				been granted, or been denied a visa or otherwise provided status under
				subparagraph (T)(i) or (U)(i) of section 101(a)(15) of the Immigration and
				Nationality Act (8 U.S.C. 1101(a)(15)) during the preceding fiscal year;
								(D)the number of persons who have applied for,
				been granted, or been denied a visa or status under clause (ii) of section
				101(a)(15)(T) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(T))
				during the preceding fiscal year, broken down by the number of such persons
				described in subclauses (I), (II), and (III) of such clause (ii);
								(E)the amount of Federal funds expended in
				direct benefits paid to individuals described in subparagraph (D) in
				conjunction with T visa status;
								(F)the number of persons who have applied for,
				been granted, or been denied a visa or status under section 101(a)(15)(U)(i) of
				the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(U)(i)) during the
				preceding fiscal year;
								(G)the mean and median time in which it takes
				to adjudicate applications submitted under the provisions of law set forth in
				subparagraph (C), including the time between the receipt of an application and
				the issuance of a visa and work authorization;
								(H)any efforts being taken to reduce the
				adjudication and processing time, while ensuring the safe and competent
				processing of the
				applications;
								;
						(3)in subparagraph (N)(iii), as redesignated,
			 by striking and at the end;
						(4)in subparagraph (O), as redesignated, by
			 striking the period at the end and inserting ; and; and
						(5)by adding at the end the following:
							
								(P)the activities undertaken by Federal
				agencies to train appropriate State, tribal, and local government and law
				enforcement officials to identify victims of severe forms of trafficking,
				including both sex and labor trafficking;
								(Q)the activities undertaken by Federal
				agencies in cooperation with State, tribal, and local law enforcement officials
				to identify, investigate, and prosecute offenses under sections 1581, 1583,
				1584, 1589, 1590, 1592, and 1594 of title 18, United States Code, or equivalent
				State offenses, including, in each fiscal year—
									(i)the number, age, gender, country of origin,
				and citizenship status of victims identified for each offense;
									(ii)the number of individuals charged, and the
				number of individuals convicted, under each offense;
									(iii)the number of individuals referred for
				prosecution for State offenses, including offenses relating to the purchasing
				of commercial sex acts;
									(iv)the number of victims granted continued
				presence in the United States under section 107(c)(3); and
									(v)the number of victims granted a visa or
				otherwise provided status under subparagraph (T)(i) or (U)(i) of section
				101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15));
				and
									(R)the activities undertaken by the Department
				of Justice and the Department of Health and Human Services to meet the specific
				needs of minor victims of domestic trafficking, including actions taken
				pursuant to subsection (f) and section 202(a) of the Trafficking Victims
				Protection Reauthorization Act of 2005 (42 U.S.C. 14044(a)), and the steps
				taken to increase cooperation among Federal agencies to ensure the effective
				and efficient use of programs for which the victims are
				eligible.
								.
						1232.Reporting requirements for the Secretary of
			 LaborSection 105(b) of the
			 Trafficking Victims Protection Act of 2005 (22 U.S.C. 7112(b)) is amended by
			 adding at the end the following:
						
							(3)Submission to congressNot later than December 1, 2014, and every
				2 years thereafter, the Secretary of Labor shall submit the list developed
				under paragraph (2)(C) to
				Congress.
							.
					1233.Information sharing to combat child labor
			 and slave laborSection 105(a)
			 of the Trafficking Victims Protection Act of 2005 (22 U.S.C. 7112(a)) is
			 amended by adding at the end the following:
						
							(3)Information sharingThe Secretary of State shall, on a regular
				basis, provide information relating to child labor and forced labor in the
				production of goods in violation of international standards to the Department
				of Labor to be used in developing the list described in subsection
				(b)(2)(C).
							.
					1234.Government training efforts to include the
			 Department of LaborSection
			 107(c)(4) of the Trafficking Victims Protection Act of 2000 (22 U.S.C.
			 7105(c)(4)) is amended—
						(1)in the first sentence, by inserting
			 the Department of Labor, the Equal Employment Opportunity
			 Commission, before and the Department; and
						(2)in the second sentence, by inserting
			 , in consultation with the Secretary of Labor, before
			 shall provide.
						1235.GAO report on the use of foreign labor
			 contractors
						(a)In generalNot later than 2 years after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 submit a report on the use of foreign labor contractors to—
							(1)the Committee on the Judiciary of the
			 Senate;
							(2)the Committee on Health, Education, Labor, and Pensions of
			 the Senate;
							(3)the Committee on the Judiciary of the House of
			 Representatives; and
							(4)the Committee on Education and the Workforce of the House of
			 Representatives.
							(b)ContentsThe report under subsection (a) should, to
			 the extent possible—
							(1)address the role and practices of United
			 States employers in—
								(A)the use of labor recruiters or brokers;
			 or
								(B)directly recruiting foreign workers;
								(2)analyze the laws that protect such workers,
			 both overseas and domestically;
							(3)describe the oversight and enforcement
			 mechanisms in Federal departments and agencies for such laws; and
							(4)identify any gaps that may exist in these
			 protections; and
							(5)recommend possible actions for Federal
			 departments and agencies to combat any abuses.
							(c)RequirementsThe report under subsection (a)
			 shall—
							(1)describe the role of labor recruiters or
			 brokers working in countries that are sending workers and receiving funds,
			 including any identified involvement in labor abuses;
							(2)describe the role and practices of
			 employers in the United States that commission labor recruiters or brokers or
			 directly recruit foreign workers;
							(3)describe the role of Federal departments
			 and agencies in overseeing and regulating the foreign labor recruitment
			 process, including certifying and enforcing under existing regulations;
							(4)describe the type of jobs and the numbers
			 of positions in the United States that have been filled through foreign workers
			 during each of the last 8 years, including positions within the Federal
			 Government;
							(5)describe any efforts or programs undertaken
			 by Federal, State and local government entities to encourage employers,
			 directly or indirectly, to use foreign workers or to reward employers for using
			 foreign workers; and
							(6)based on the information required under
			 paragraphs (1) through (3), identify any common abuses of foreign workers and
			 the employment system, including the use of fees and debts, and recommendations
			 of actions that could be taken by Federal departments and agencies to combat
			 any identified abuses.
							1236.AccountabilityAll grants awarded by the Attorney General
			 under this title or an Act amended by this title shall be subject to the
			 following accountability provisions:
						(1)Audit requirement
							(A)DefinitionIn this paragraph, the term
			 unresolved audit finding means an audit report finding in the
			 final audit report of the Inspector General of the Department of Justice that
			 the grantee has used grant funds for an unauthorized expenditure or otherwise
			 unallowable cost that is not closed or resolved during the 12-month period
			 beginning on the date on which the final audit report is issued
							(B)RequirementBeginning in the first fiscal year
			 beginning after the date of enactment of this Act, and in each fiscal year
			 thereafter, the Inspector General of the Department of Justice shall conduct
			 audits of recipients of grants under this title or an Act amended by this title
			 to prevent waste, fraud, and abuse of funds by grantees. The Inspector General
			 shall determine the appropriate number of grantees to be audited each
			 year.
							(C)Mandatory exclusionA recipient of grant funds under this title
			 or an Act amended by this title that is found to have an unresolved audit
			 finding shall not be eligible to receive grant funds under this title or an Act
			 amended by this title during the first 2 fiscal years beginning after the end
			 of the 12-month period described in subparagraph (A).
							(D)PriorityIn awarding grants under this title or an
			 Act amended by this title, the Attorney General shall give priority to eligible
			 applicants that did not have an unresolved audit finding during the 3 fiscal
			 years before submitting an application for a grant under this title or an Act
			 amended by this title.
							(E)ReimbursementIf an entity is awarded grant funds under
			 this title or an Act amended by this title during the 2-fiscal-year period
			 during which the entity is barred from receiving grants under subparagraph (C),
			 the Attorney General shall—
								(i)deposit an amount equal to the amount of
			 the grant funds that were improperly awarded to the grantee into the General
			 Fund of the Treasury; and
								(ii)seek to recoup the costs of the repayment
			 to the fund from the grant recipient that was erroneously awarded grant
			 funds.
								(2)Nonprofit organization
			 requirements
							(A)DefinitionFor purposes of this paragraph and the
			 grant programs under this title or an Act amended by this title, the term
			 nonprofit organization means an organization that is described in
			 section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from
			 taxation under section 501(a) of such Code.
							(B)ProhibitionThe Attorney General may not award a grant
			 under this title or an Act amended by this title to a nonprofit organization
			 that holds money in offshore accounts for the purpose of avoiding paying the
			 tax described in section 511(a) of the Internal Revenue Code of 1986.
							(C)DisclosureEach nonprofit organization that is awarded
			 a grant under this title or an Act amended by this title and uses the
			 procedures prescribed in regulations to create a rebuttable presumption of
			 reasonableness for the compensation of its officers, directors, trustees and
			 key employees, shall disclose to the Attorney General, in the application for
			 the grant, the process for determining such compensation, including the
			 independent persons involved in reviewing and approving such compensation, the
			 comparability data used, and contemporaneous substantiation of the deliberation
			 and decision. Upon request, the Attorney General shall make the information
			 disclosed under this subparagraph available for public inspection.
							(3)Conference expenditures
							(A)LimitationNo amounts authorized to be appropriated to
			 the Department of Justice under this title or an Act amended by this title may
			 be used by the Attorney General, or by any individual or entity awarded
			 discretionary funds through a cooperative agreement under this title or an Act
			 amended by this title, to host or support any expenditure for conferences that
			 uses more than $20,000 in funds made available to the Department of Justice,
			 unless the Deputy Attorney General or the appropriate Assistant Attorney
			 General, Director, or principal deputy (as designated by the Deputy Attorney
			 General) provides prior written authorization that the funds may be expended to
			 host the conference.
							(B)Written approvalWritten approval under subparagraph (A)
			 shall include a written estimate of all costs associated with the conference,
			 including the cost of all food, beverages, audio-visual equipment, honoraria
			 for speakers, and entertainment.
							(C)ReportThe Deputy Attorney General shall submit an
			 annual report to the Committee on the Judiciary of the Senate and the Committee
			 on the Judiciary of the House of Representatives on all conference expenditures
			 approved under this paragraph.
							(4)Annual certificationBeginning in the first fiscal year
			 beginning after the date of enactment of this Act, the Attorney General shall
			 submit, to the Committee on the Judiciary and the Committee on Appropriations
			 of the Senate and the Committee on the Judiciary and the Committee on
			 Appropriations of the House of Representatives, an annual certification
			 indicating whether—
							(A)all audits issued by the Office of the
			 Inspector General under paragraph (1) have been completed and reviewed by the
			 appropriate Assistant Attorney General or Director;
							(B)all mandatory exclusions required under
			 paragraph (1)(C) have been issued;
							(C)all reimbursements required under paragraph
			 (1)(E) have been made; and
							(D)includes a list of any grant recipients
			 excluded under paragraph (1) from the previous year.
							IVEnhancing State and local efforts to combat
			 trafficking in persons
					1241.Assistance for domestic minor sex
			 trafficking victims
						(a)In generalSection 202 of the Trafficking Victims
			 Protection Reauthorization Act of 2005 (42 U.S.C. 14044a) is amended to read as
			 follows:
							
								202.Establishment of a grant program to
				develop, expand, and strengthen assistance programs for certain persons subject
				to trafficking
									(a)DefinitionsIn this section:
										(1)Assistant secretaryThe term Assistant Secretary
				means the Assistant Secretary for Children and Families of the Department of
				Health and Human Services.
										(2)Assistant attorney generalThe term Assistant Attorney
				General means the Assistant Attorney General for the Office of Justice
				Programs of the Department of Justice.
										(3)Eligible entityThe term eligible entity means
				a State or unit of local government that—
											(A)has significant criminal activity involving
				sex trafficking of minors;
											(B)has demonstrated cooperation between
				Federal, State, local, and, where applicable, tribal law enforcement agencies,
				prosecutors, and social service providers in addressing sex trafficking of
				minors;
											(C)has developed a workable,
				multi-disciplinary plan to combat sex trafficking of minors, including—
												(i)building or establishing a residential care
				facility for minor victims of sex trafficking;
												(ii)the provision of rehabilitative care to
				minor victims of sex trafficking;
												(iii)the provision of specialized training for
				law enforcement officers and social service providers for all forms of sex
				trafficking, with a focus on sex trafficking of minors;
												(iv)prevention, deterrence, and prosecution of
				offenses involving sex trafficking of minors;
												(v)cooperation or referral agreements with
				organizations providing outreach or other related services to runaway and
				homeless youth; and
												(vi)law enforcement protocols or procedures to
				screen all individuals arrested for prostitution, whether adult or minor, for
				victimization by sex trafficking and by other crimes, such as sexual assault
				and domestic violence; and
												(D)provides assurance that a minor victim of
				sex trafficking shall not be required to collaborate with law enforcement to
				have access to residential care or services provided with a grant under this
				section.
											(4)Minor victim of sex
				traffickingThe term
				minor victim of sex trafficking means an individual who—
											(A)is younger than 18 years of age, and is a
				victim of an offense described in section 1591(a) of title 18, United States
				Code, or a comparable State law; or
											(B)(i)is not younger than 18 years of age nor
				older than 20 years of age;
												(ii)before the individual reached 18 years of
				age, was described in subparagraph (A); and
												(iii)was receiving shelter or services as a
				minor victim of sex trafficking.
												(5)Qualified nongovernmental
				organizationThe term
				qualified nongovernmental organization means an organization
				that—
											(A)is not a State or unit of local government,
				or an agency of a State or unit of local government;
											(B)has demonstrated experience providing
				services to victims of sex trafficking or related populations (such as runaway
				and homeless youth), or employs staff specialized in the treatment of sex
				trafficking victims; and
											(C)demonstrates a plan to sustain the
				provision of services beyond the period of a grant awarded under this
				section.
											(6)Sex trafficking of a minorThe term sex trafficking of a
				minor means an offense described in section 1591(a) of title 18, United
				States Code, or a comparable State law, against a minor.
										(b)Sex trafficking block grants
										(1)Grants authorized
											(A)In generalThe Assistant Attorney General, in
				consultation with the Assistant Secretary, may make block grants to 4 eligible
				entities located in different regions of the United States to combat sex
				trafficking of minors.
											(B)RequirementNot fewer than 1 of the block grants made
				under subparagraph (A) shall be awarded to an eligible entity with a State
				population of less than 5,000,000.
											(C)Grant amountSubject to the availability of
				appropriations under subsection (g) to carry out this section, each grant made
				under this section shall be for an amount not less than $1,500,000 and not
				greater than $2,000,000.
											(D)Duration
												(i)In generalA grant made under this section shall be
				for a period of 1 year.
												(ii)Renewal
													(I)In generalThe Assistant Attorney General may renew a
				grant under this section for up to 3 1-year periods.
													(II)PriorityIn making grants in any fiscal year after
				the first fiscal year in which grants are made under this section, the
				Assistant Attorney General shall give priority to an eligible entity that
				received a grant in the preceding fiscal year and is eligible for renewal under
				this subparagraph, taking into account any evaluation of the eligible entity
				conducted under paragraph (4), if available.
													(E)ConsultationIn carrying out this section, the Assistant
				Attorney General shall consult with the Assistant Secretary with respect
				to—
												(i)evaluations of grant recipients under
				paragraph (4);
												(ii)avoiding unintentional duplication of
				grants; and
												(iii)any other areas of shared concern.
												(2)Use of funds
											(A)AllocationNot less than 67 percent of each grant made
				under paragraph (1) shall be used by the eligible entity to provide residential
				care and services (as described in clauses (i) through (iv) of subparagraph
				(B)) to minor victims of sex trafficking through qualified nongovernmental
				organizations.
											(B)Authorized activitiesGrants awarded pursuant to paragraph (2)
				may be used for—
												(i)providing residential care to minor victims
				of sex trafficking, including temporary or long-term placement as
				appropriate;
												(ii)providing 24-hour emergency social services
				response for minor victims of sex trafficking;
												(iii)providing minor victims of sex trafficking
				with clothing and other daily necessities needed to keep such victims from
				returning to living on the street;
												(iv)case management services for minor victims
				of sex trafficking;
												(v)mental health counseling for minor victims
				of sex trafficking, including specialized counseling and substance abuse
				treatment;
												(vi)legal services for minor victims of sex
				trafficking;
												(vii)specialized training for social service
				providers, public sector personnel, and private sector personnel likely to
				encounter sex trafficking victims on issues related to the sex trafficking of
				minors and severe forms of trafficking in persons;
												(viii)outreach and education programs to provide
				information about deterrence and prevention of sex trafficking of
				minors;
												(ix)programs to provide treatment to
				individuals charged or cited with purchasing or attempting to purchase sex acts
				in cases where—
													(I)a treatment program can be mandated as a
				condition of a sentence, fine, suspended sentence, or probation, or is an
				appropriate alternative to criminal prosecution; and
													(II)the individual was not charged with
				purchasing or attempting to purchase sex acts with a minor; and
													(x)screening and referral of minor victims of
				severe forms of trafficking in persons.
												(3)Application
											(A)In generalEach eligible entity desiring a grant under
				this section shall submit an application to the Assistant Attorney General at
				such time, in such manner, and accompanied by such information as the Assistant
				Attorney General may reasonably require.
											(B)ContentsEach application submitted pursuant to
				subparagraph (A) shall—
												(i)describe the activities for which
				assistance under this section is sought; and
												(ii)provide such additional assurances as the
				Assistant Attorney General determines to be essential to ensure compliance with
				the requirements of this section.
												(4)EvaluationThe Assistant Attorney General shall enter
				into a contract with an academic or non-profit organization that has experience
				in issues related to sex trafficking of minors and evaluation of grant programs
				to conduct an annual evaluation of each grant made under this section to
				determine the impact and effectiveness of programs funded with the
				grant.
										(c)Mandatory exclusionAn eligible entity that receives a grant
				under this section that is found to have utilized grant funds for any
				unauthorized expenditure or otherwise unallowable cost shall not be eligible
				for any grant funds awarded under the grant for 2 fiscal years following the
				year in which the unauthorized expenditure or unallowable cost is
				reported.
									(d)Compliance requirementAn eligible entity shall not be eligible to
				receive a grant under this section if, during the 5 fiscal years before the
				eligible entity submits an application for the grant, the eligible entity has
				been found to have violated the terms or conditions of a Government grant
				program by utilizing grant funds for unauthorized expenditures or otherwise
				unallowable costs.
									(e)Administrative capThe cost of administering the grants
				authorized by this section shall not exceed 3 percent of the total amount
				appropriated to carry out this section.
									(f)Audit requirementFor fiscal years 2016 and 2017, the
				Inspector General of the Department of Justice shall conduct an audit of all 4
				eligible entities that receive block grants under this section.
									(g)Match requirementAn eligible entity that receives a grant
				under this section shall provide a non-Federal match in an amount equal to not
				less than—
										(1)15 percent of the grant during the first
				year;
										(2)25 percent of the grant during the first
				renewal period;
										(3)40 percent of the grant during the second
				renewal period; and
										(4)50 percent of the grant during the third
				renewal period.
										(h)No limitation on section 204
				grantsAn entity that applies
				for a grant under section 204 is not prohibited from also applying for a grant
				under this section.
									(i)Authorization of
				appropriationsThere are
				authorized to be appropriated $8,000,000 to the Attorney General for each of
				the fiscal years 2014 through 2017 to carry out this section.
									(j)GAO
				evaluationNot later than 30
				months after the date of the enactment of this Act, the Comptroller General of
				the United States shall submit a report to Congress that contains—
										(1)an evaluation of the impact of this section
				in aiding minor victims of sex trafficking in the jurisdiction of the entity
				receiving the grant; and
										(2)recommendations, if any, regarding any
				legislative or administrative action the Comptroller General determines
				appropriate.
										.
						(b)Sunset provisionThe amendment made by subsection (a) shall
			 be effective during the 4-year period beginning on the date of the enactment of
			 this Act.
						1242.Expanding local law enforcement grants for
			 investigations and prosecutions of traffickingSection 204 of the Trafficking Victims
			 Protection Reauthorization Act of 2005 (42 U.S.C. 14044c) is amended—
						(1)in subsection (a)(1)—
							(A)in subparagraph (A), by striking ,
			 which involve United States citizens, or aliens admitted for permanent
			 residence, and;
							(B)by redesignating subparagraphs (B), (C),
			 and (D) as subparagraphs (C), (D), and (E), respectively; and
							(C)by inserting after subparagraph (A) the
			 following:
								
									(B)to train law enforcement personnel how to
				identify victims of severe forms of trafficking in persons and related
				offenses;
									;
				and
							(D)in subparagraph (C), as redesignated, by
			 inserting and prioritize the investigations and prosecutions of those
			 cases involving minor victims after sex acts;
							(2)by redesignating subsection (d) as
			 subsection (e);
						(3)by inserting after subsection (c) the
			 following:
							
								(d)No limitation on section 202 grant
				applicationsAn entity that
				applies for a grant under section 202 is not prohibited from also applying for
				a grant under this
				section.
								;
						(4)in subsection (e), as redesignated, by
			 striking $20,000,000 for each of the fiscal years 2008 through
			 2011 and inserting $10,000,000 for each of the fiscal years 2014
			 through 2017; and
						(5)by adding at the end the following:
							
								(f)GAO evaluation and reportNot later than 30 months after the date of
				enactment of this Act, the Comptroller General of the United States shall
				conduct a study of and submit to Congress a report evaluating the impact of
				this section on—
									(1)the ability of law enforcement personnel to
				identify victims of severe forms of trafficking in persons and investigate and
				prosecute cases against offenders, including offenders who engage in the
				purchasing of commercial sex acts with a minor; and
									(2)recommendations, if any, regarding any
				legislative or administrative action the Comptroller General determines
				appropriate to improve the ability described in paragraph
				(1).
									.
						1243.Model State criminal law protection for
			 child trafficking victims and survivorsSection 225(b) of the Trafficking Victims
			 Reauthorization Act of 2008 (22 U.S.C. 7101 note) is amended—
						(1)in paragraph (1), by striking
			 and at the end;
						(2)by redesignating paragraph (2) as paragraph
			 (3); and
						(3)by inserting after paragraph (1) the
			 following:
							
								(2)protects children exploited through
				prostitution by including safe harbor provisions that—
									(A)treat an individual under 18 years of age
				who has been arrested for engaging in, or attempting to engage in, a sexual act
				with another person in exchange for monetary compensation as a victim of a
				severe form of trafficking in persons;
									(B)prohibit the charging or prosecution of an
				individual described in subparagraph (A) for a prostitution offense;
									(C)require the referral of an individual
				described in subparagraph (A) to appropriate service providers, including
				comprehensive service or community-based programs that provide assistance to
				child victims of commercial sexual exploitation; and
									(D)provide that an individual described in
				subparagraph (A) shall not be required to prove fraud, force, or coercion in
				order to receive the protections described under this
				paragraph;
									.
						CAuthorization of appropriations
				1251.Adjustment of authorization levels for the
			 Trafficking Victims Protection Act of 2000The Trafficking Victims Protection Act of
			 2000 (22 U.S.C. 7101 et seq.) is amended—
					(1)in section 112A(b)(4) (22 U.S.C.
			 7109a(b)(4))—
						(A)by striking $2,000,000 and
			 inserting $1,000,000; and
						(B)by striking 2008 through
			 2011 and inserting 2014 through 2017; and
						(2)in section 113 (22 U.S.C. 7110)—
						(A)subsection (a)—
							(i)by striking $5,500,000 for each of
			 the fiscal years 2008 through 2011 each place it appears and inserting
			 $2,000,000 for each of the fiscal years 2014 through
			 2017;
							(ii)by inserting , including regional
			 trafficking in persons officers, after for additional
			 personnel,; and
							(iii)by striking , and $3,000 for
			 official reception and representation expenses;
							(B)in subsection (b)—
							(i)in paragraph (1), by striking
			 $12,500,000 for each of the fiscal years 2008 through 2011 and
			 inserting $14,500,000 for each of the fiscal years 2014 through
			 2017; and
							(ii)in paragraph (2), by striking to the
			 Secretary of Health and Human Services and all that follows and
			 inserting $8,000,000 to the Secretary of Health and Human Services for
			 each of the fiscal years 2014 through 2017.;
							(C)in subsection (c)(1)—
							(i)in subparagraph (A), by striking
			 2008 through 2011 each place it appears and inserting
			 2014 through 2017;
							(ii)in subparagraph (B)—
								(I)by striking $15,000,000 for fiscal
			 year 2003 and $10,000,000 for each of the fiscal years 2008 through
			 2011 and inserting $10,000,000 for each of the fiscal years 2014
			 through 2017; and
								(II)by striking 2008 through
			 2011 and inserting 2014 through 2017; and
								(iii)in subparagraph (C), by striking
			 2008 through 2011 and inserting 2014 through
			 2017;
							(D)in subsection (d)—
							(i)by redesignating subparagraphs (A) through
			 (C) as paragraphs (1) through (3), respectively, and moving such paragraphs 2
			 ems to the left;
							(ii)in the paragraph (1), as redesignated, by
			 striking $10,000,000 for each of the fiscal years 2008 through
			 2011 and inserting $11,000,000 for each of the fiscal years 2014
			 through 2017; and
							(iii)in paragraph (3), as redesignated, by
			 striking to the Attorney General and all that follows and
			 inserting $11,000,000 to the Attorney General for each of the fiscal
			 years 2014 through 2017.;
							(E)in subsection (e)—
							(i)in paragraph (1), by striking
			 $15,000,000 for each of the fiscal years 2008 through 2011 and
			 inserting $7,500,000 for each of the fiscal years 2014 through
			 2017; and
							(ii)in paragraph (2), by striking
			 $15,000,000 for each of the fiscal years 2008 through 2011 and
			 inserting $7,500,000 for each of the fiscal years 2014 through
			 2017;
							(F)in subsection (f), by striking
			 $10,000,000 for each of the fiscal years 2008 through 2011 and
			 inserting $5,000,000 for each of the fiscal years 2014 through
			 2017; and
						(G)in subsection (i), by striking
			 $18,000,000 for each of the fiscal years 2008 through 2011 and
			 inserting $10,000,000 for each of the fiscal years 2014 through
			 2017.
						1252.Adjustment of authorization levels for the
			 Trafficking Victims Protection Reauthorization Act of 2005The Trafficking Victims Protection
			 Reauthorization Act of 2005 (Public Law 109–164) is amended—
					(1)by striking section 102(b)(7); and
					(2)in section 201(c)(2), by striking
			 $1,000,000 for each of the fiscal years 2008 through 2011 and
			 inserting $250,000 for each of the fiscal years 2014 through
			 2017.
					DUnaccompanied Alien Children
				1261.Appropriate custodial settings for
			 unaccompanied minors who reach the age of majority while in Federal
			 custodySection 235(c)(2) of
			 the William Wilberforce Trafficking Victims Protection Reauthorization Act of
			 2008 (8 U.S.C. 1232(c)(2)) is amended—
					(1)by striking Subject to and
			 inserting the following:
						
							(A)Minors in department of health and human
				services custodySubject
				to
							; and
					(2)by adding at the end the following:
						
							(B)Aliens transferred from department of
				health and human services to department of homeland security
				custodyIf a minor described
				in subparagraph (A) reaches 18 years of age and is transferred to the custody
				of the Secretary of Homeland Security, the Secretary shall consider placement
				in the least restrictive setting available after taking into account the
				alien's danger to self, danger to the community, and risk of flight. Such
				aliens shall be eligible to participate in alternative to detention programs,
				utilizing a continuum of alternatives based on the alien's need for
				supervision, which may include placement of the alien with an individual or an
				organizational sponsor, or in a supervised group
				home.
							.
					1262.Appointment of child advocates for
			 unaccompanied minorsSection
			 235(c)(6) of the William Wilberforce Trafficking Victims Protection
			 Reauthorization Act of 2008 (8 U.S.C. 1232(c)(6)) is amended—
					(1)by striking The Secretary
			 and inserting the following:
						
							(A)In generalThe
				Secretary
							;
				and
					(2)by striking and criminal;
			 and
					(3)by adding at the end the following:
						
							(B)Appointment of child advocates
								(i)Initial sitesNot later than 2 years after the date of
				the enactment of the Violence Against Women
				Reauthorization Act of 2013, the Secretary of Health and Human
				Services shall appoint child advocates at 3 new immigration detention sites to
				provide independent child advocates for trafficking victims and vulnerable
				unaccompanied alien children.
								(ii)Additional sitesNot later than 3 years after the date of
				the enactment of the Violence Against Women
				Reauthorization Act of 2013, the Secretary shall appoint child
				advocates at not more than 3 additional immigration detention sites.
								(iii)Selection of sitesSites at which child advocate programs will
				be established under this subparagraph shall be located at immigration
				detention sites at which more than 50 children are held in immigration custody,
				and shall be selected sequentially, with priority given to locations
				with—
									(I)the largest number of unaccompanied alien
				children; and
									(II)the most vulnerable populations of
				unaccompanied children.
									(C)Restrictions
								(i)Administrative expensesA child advocate program may not use more
				that 10 percent of the Federal funds received under this section for
				administrative expenses.
								(ii)NonexclusivityNothing in this section may be construed to
				restrict the ability of a child advocate program under this section to apply
				for or obtain funding from any other source to carry out the programs described
				in this section.
								(iii)Contribution of fundsA child advocate program selected under
				this section shall contribute non-Federal funds, either directly or through
				in-kind contributions, to the costs of the child advocate program in an amount
				that is not less than 25 percent of the total amount of Federal funds received
				by the child advocate program under this section. In-kind contributions may not
				exceed 40 percent of the matching requirement under this clause.
								(D)Annual report to congressNot later than 1 year after the date of the
				enactment of the Violence Against Women
				Reauthorization Act of 2013, and annually thereafter, the
				Secretary of Health and Human Services shall submit a report describing the
				activities undertaken by the Secretary to authorize the appointment of
				independent Child Advocates for trafficking victims and vulnerable
				unaccompanied alien children to the Committee on the Judiciary of the Senate
				and the Committee on the Judiciary of the House
				of Representatives.
							(E)Assessment of child advocate
				program
								(i)In generalAs soon as practicable after the date of
				the enactment of the Violence Against Women
				Reauthorization Act of 2013, the Comptroller General of the
				United States shall conduct a study regarding the effectiveness of the Child
				Advocate Program operated by the Secretary of Health and Human Services.
								(ii)Matters to be studiedIn the study required under clause (i), the
				Comptroller General shall— collect information and analyze the
				following:
									(I)analyze the effectiveness of existing child
				advocate programs in improving outcomes for trafficking victims and other
				vulnerable unaccompanied alien children;
									(II)evaluate the implementation of child
				advocate programs in new sites pursuant to subparagraph (B);
									(III)evaluate the extent to which eligible
				trafficking victims and other vulnerable unaccompanied children are receiving
				child advocate services and assess the possible budgetary implications of
				increased participation in the program;
									(IV)evaluate the barriers to improving outcomes
				for trafficking victims and other vulnerable unaccompanied children; and
									(V)make recommendations on statutory changes
				to improve the Child Advocate Program in relation to the matters analyzed under
				subclauses (I) through (IV).
									(iii)GAO reportNot later than 3 years after the date of
				the enactment of this Act, the Comptroller General of the United States shall
				submit the results of the study required under this subparagraph to—
									(I)the Committee on the Judiciary of the
				Senate;
									(II)the Committee on Health, Education, Labor, and Pensions of
				the Senate;
									(III)the Committee on the Judiciary of the House of
				Representatives; and
									(IV)the Committee on Education and the Workforce of the House of
				Representatives.
									(F)Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary and Human Services to carry out
				this subsection—
								(i)$1,000,000 for each of the fiscal years
				2014 and 2015; and
								(ii)$2,000,000 for each of the fiscal years
				2016 and
				2017.
								.
					1263.Access to Federal foster care and
			 unaccompanied refugee minor protections for certain U Visa
			 recipientsSection 235(d)(4)
			 of the William Wilberforce Trafficking Victims Protection Reauthorization Act
			 of 2008 (8 U.S.C. 1232(d)(4)) is amended—
					(1)in subparagraph (A),
						(A)by striking either;
						(B)by striking or who and
			 inserting a comma; and
						(C)by inserting , or has been granted
			 status under section 101(a)(15)(U) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(15)(U)), before , shall be eligible;
			 and
						(2)in subparagraph (B), by inserting ,
			 or status under section 101(a)(15)(U) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(15)(U)), after (8 U.S.C.
			 1101(a)(27)(J)).
					1264.GAO study of the effectiveness of border
			 screenings
					(a)Study
						(1)In generalThe Comptroller General of the United
			 States shall conduct a study examining the effectiveness of screenings
			 conducted by Department of Homeland Security personnel in carrying out section
			 235(a)(4) of the William Wilberforce Trafficking Victims Protection
			 Reauthorization Act of 2008 (8 U.S.C. 1232(a)(4)).
						(2)StudyIn carrying out paragraph (1), the
			 Comptroller General shall take into account—
							(A)the degree to which Department of Homeland
			 Security personnel are adequately ensuring that—
								(i)all children are being screened to
			 determine whether they are described in section 235(a)(2)(A) of the William
			 Wilberforce Trafficking Victims Protection Reauthorization Act;
								(ii)appropriate and reliable determinations are
			 being made about whether children are described in section 235(a)(2)(A) of such
			 Act, including determinations of the age of such children;
								(iii)children are repatriated in an appropriate
			 manner, consistent with clauses (i) through (iii) of section 235(a)(2)(C) of
			 such Act;
								(iv)children are appropriately being permitted
			 to withdraw their applications for admission, in accordance with section
			 235(a)(2)(B)(i) of such Act;
								(v)children are being properly cared for while
			 they are in the custody of the Department of Homeland Security and awaiting
			 repatriation or transfer to the custody of the Secretary of Health and Human
			 Services; and
								(vi)children are being transferred to the
			 custody of the Secretary of Health and Human Services in a manner that is
			 consistent with such Act; and
								(B)the number of such children that have been
			 transferred to the custody of the Department of Health and Human Services, the
			 Federal funds expended to maintain custody of such children, and the Federal
			 benefits available to such children, if any.
							(3)Access to department of homeland security
			 operations
							(A)In generalExcept as provided in subparagraph (B), for
			 the purposes of conducting the study described in subsection (a), the Secretary
			 shall provide the Comptroller General with unrestricted access to all stages of
			 screenings and other interactions between Department of Homeland Security
			 personnel and children encountered by the Comptroller General.
							(B)ExceptionsThe Secretary shall not permit unrestricted
			 access under subparagraph (A) if the Secretary determines that the security of
			 a particular interaction would be threatened by such access.
							(b)Report to CongressNot later than 2 years after the date of
			 the commencement of the study described in subsection (a), the Comptroller
			 General of the United States shall submit a report to the
			 Committee on the Judiciary of the
			 Senate and the Committee on
			 the Judiciary of the House of Representatives that contains
			 the Commission’s findings and recommendations.
					
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
